Exhibit 10.1

Execution Version

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE SUCH TERMS ARE BOTH
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO CNX RESOURCES
CORPORATION IF PUBLICLY DISCLOSED. THESE REDACTED TERMS HAVE BEEN MARKED IN THIS
EXHIBIT AT THE APPROPRIATE PLACE WITH THREE ASTERISKS [***].

AMENDMENT NO. 4

This AMENDMENT NO. 4, dated as of April 24, 2020 (this “Amendment”), amends the
Second Amended and Restated Credit Agreement, dated as of March 8, 2018 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”), by and among CNX Resources Corporation
(the “Borrower”), the guarantors party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as syndication agent, and PNC Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”) and as collateral agent (the “Collateral Agent” and, together with the
Administrative Agent, the “Agents”). Capitalized terms used but not defined
herein shall have the meanings given them in the Credit Agreement as amended by
this Amendment.

WITNESSETH

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, PNC Capital Markets LLC is acting as lead arranger and joint bookrunner
for this Amendment.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements herein contained and intending to be legally bound hereby, covenant
and agree as follows:

1. Credit Agreement Amendments. Effective as of the Amendment No. 4 Effective
Date, the Credit Agreement is hereby amended to be as set forth in the conformed
copy of the Credit Agreement as amended by this Amendment attached as Exhibit A
hereto. In addition, effective as of the Amendment No.4 Effective Date,
(i) Schedule 1.1(A) of the Credit Agreement is amended and restated as set forth
on Schedule 1.1(A) attached hereto, (ii) Schedule 1.1(B) of the Credit Agreement
is amended and restated as set forth on Schedule 1.1(B) attached hereto,
(iii) Schedule 1.1(R) of the Credit Agreement is amended and restated as set
forth on Schedule 1.1(R) attached hereto, and (iv) Schedule 8.2.1(m) attached
hereto is hereby added as Schedule 8.2.1(m) of the Credit Agreement.

2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
each of the following conditions (the date of such effectiveness, the “Amendment
No. 4 Effective Date”):

(a) Execution and Delivery of Amendment. The Borrower, the Guarantors, the
Agents and the Required Borrowing Base Lenders shall have executed and delivered
this Amendment.

(b) Officer’s Certificate. The representations and warranties of each of the
Loan Parties contained in the Loan Documents shall be true and correct in all
material respects on and as of the Amendment No. 4 Effective Date with the same
effect as though such representations and warranties had been made on and as of
such date (except (i) that any representation and warranty that is already
qualified as to materiality shall be true and correct in all respects as so
qualified and (ii) representations and warranties which



--------------------------------------------------------------------------------

expressly relate solely to an earlier date or time, which representations and
warranties shall be true and correct on and as of the specific dates or times
referred to therein); no Event of Default or Potential Default shall have
occurred and be continuing; since December 31, 2018, there shall not have
occurred any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to constitute a Material Adverse
Change; and there shall be delivered to the Administrative Agent for the benefit
of each Lender a certificate of the Borrower, dated the Amendment No. 4
Effective Date and signed by a Responsible Officer or Authorized Officer of the
Borrower, to each such effect.

(c) Secretary’s Certificates. The Administrative Agent shall have received:

(i) a certificate dated the Amendment No. 4 Effective Date and signed by an
Authorized Officer of the Borrower, certifying (A) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
the Borrower authorizing the execution, delivery and performance of this
Amendment and the other Loan Documents to be executed and delivered in
connection herewith, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect on the Amendment No. 4 Effective
Date; (B) the names of the officer or officers authorized to sign this Amendment
and the other Loan Documents to be executed and delivered in connection herewith
and the true signatures of such officer or officers and specifying the
Authorized Officers permitted to act on behalf of the Borrower for purposes of
this Amendment and such other Loan Documents and the true signatures of such
officers, on which the Administrative Agent, the Issuing Lenders, and each
Lender may conclusively rely; and (C) copies of its certificate of incorporation
(recently certified by the Secretary of State of the State of Delaware) and
bylaws as in effect on the Amendment No. 4 Effective Date, together with
recently dated certificates from the Secretary of State of the State of Delaware
as to the continued existence and good standing of the Borrower; and

(ii) a certificate dated the Amendment No. 4 Effective Date and signed by an
Authorized Officer of each of the Loan Parties (other than the Borrower),
certifying (A) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of such Loan Party (or its managing
general partner, managing member or equivalent) authorizing the execution,
delivery and performance of this Amendment and the other Loan Documents to be
executed and delivered in connection herewith, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Amendment No. 4 Effective Date; (B) the names of the officer or officers
authorized to sign this Amendment and the other Loan Documents to be executed
and delivered in connection herewith and the true signatures of such officer or
officers and specifying the Authorized Officers permitted to act on behalf of
such Loan Party for purposes of this Amendment and such other Loan Documents and
the true signatures of such officers, on which the Administrative Agent, the
Issuing Lenders, and each Lender may conclusively rely; and (C) copies of its
organizational documents, including its certificate of incorporation, bylaws,
certificate of limited

 

-2-



--------------------------------------------------------------------------------

partnership, partnership agreement, certificate of formation, and limited
liability company agreement as in effect on the Amendment No. 4 Effective Date,
recently certified by the appropriate state official where such documents are
filed in a state office (or, in the alternative, certifying that such
organizational documents have not been amended since the latest delivery of such
organizational documents pursuant to Section 7.1.1(b)(iii) of the Credit
Agreement or pursuant to a condition precedent to effectiveness of an amendment
to the Credit Agreement, and that such organizational documents are in full
force and effect), together with recently dated certificates from the
appropriate state officials as to the continued existence and good standing of
such Loan Party in each state where organized.

(d) Fees and Expenses. All fees and expenses payable on or before the Amendment
No. 4 Effective Date by the Borrower to the Administrative Agent (or its
Affiliates) in connection with this Amendment shall have been paid, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent.

3. Full Force and Effect; Reaffirmation. All of the terms, conditions,
representations, warranties and covenants contained in the Loan Documents shall
continue in full force and effect, in each case, as expressly modified by this
Amendment. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement (as amended by this Amendment) and the other Loan Documents.
All references to the Credit Agreement in any Loan Document, unless expressly
provided otherwise, shall mean and be a reference to the Credit Agreement as
amended by this Amendment. Each Loan Party, by its signature below, hereby
affirms and confirms that, after giving effect to this Amendment, (i) its
obligations under each of the Loan Documents to which it is a party and (ii) its
guarantee of the Obligations and the pledge of and/or grant of a security
interest in its assets as Collateral to secure the Obligations, and acknowledges
and agrees that such guarantee, pledge and/or grant continue in full force and
effect in respect of, and to secure, the Obligations. The amendment of the
Credit Agreement pursuant to this Amendment and all other Loan Documents amended
and/or executed and delivered in connection herewith is not intended to, and
shall not, constitute a novation of the Credit Agreement or any of the other
Loan Documents as in effect immediately prior to the Amendment No. 4 Effective
Date.

4. Counterparts. This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Amendment.

5. Severability. If any term of this Amendment or any application thereof shall
be held to be invalid, illegal or unenforceable, the validity of other terms of
this Amendment or any other application of such term shall in no way be affected
thereby.

6. Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior understandings and agreements, whether written or oral,
among the parties hereto relating to such subject matter. For the avoidance of
doubt, there are no unwritten oral agreements among

 

-3-



--------------------------------------------------------------------------------

the parties hereto. No representation, promise, inducement or statement of
intention has been made by any party that is not embodied in this Amendment, and
no party shall be bound by or liable for any alleged representation, promise,
inducement or statement of intention not set forth herein.

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of laws principles. The provisions of Section 11.11.2 through 11.11.5 of the
Credit Agreement shall apply to this Amendment mutatis mutandis.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

CNX RESOURCES CORPORATION By:   /s/ Michael C. Hardoby

Name:   Michael C. Hardoby Title:   Vice President—Finance GUARANTORS: CNX GAS
COMPANY LLC CNX GAS LLC CNX GATHERING LLC CNX LAND LLC CNX RESOURCE HOLDINGS LLC
CNX WATER ASSETS LLC POCAHONTAS GAS LLC

 

By:   /s/ Michael C. Hardoby

Name:   Michael C. Hardoby Title:   Authorized Signatory

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Lender and Collateral
Agent By:   /s/ Jonathan Luchansky    

Name:   Jonathan Luchansky Title:   Managing Director

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:   /s/ Nupur Kumar   Name: Nupur Kumar   Title: Authorized Signatory

 

If a second signature is necessary: By:   /s/ Andrew Griffin   Name: Andrew
Griffin   Title: Authorized Signatory

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as a Lender By:   /s/ Anson Williams   Name: Anson Williams   Title: Authorized
Signatory

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD.,
as a Lender

By:   /s/ Kevin Sparks   Name: Kevin Sparks   Title: Director

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as a Lender By:   /s/ Pace Doherty   Name: Pace Doherty   Title: Vice President

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

Truist Bank formerly known as Branch Banking and Trust Company,
as a Lender By:   /s/ James Giordano   Name: James Giordano   Title: Senior Vice
President Truist Bank as successor by merger to SunTrust Bank,
as a Lender By:   /s/ James Giordano   Name: James Giordano   Title: Senior Vice
President

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as a Lender By:   /s/ Donovan C. Broussard   Name: Donovan C. Broussard   Title:
Authorized Signatory If a second signature is necessary: By:   /s/ Jacob W.
Lewis   Name: Jacob W. Lewis   Title: Authorized Signatory

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Monica Pantea   Name: Monica Pantea   Title: Vice President

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,
as a Lender By:   /s/ Phil Ballard  

Name: Phil Ballard

Title: Vice President

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,
as a Lender By:   /s/ Jamie Minieri   Name: Jamie Minieri   Title: Authorized
Signatory

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK,
NEW YORK BRANCH,
as a Lender By:   /s/ Liana Chernysheva   Name: Liana Chernysheva   Title:
Managing Director

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,
as a Lender By:   /s/ Tim Green   Name: Tim Green   Title: Director

[Signature Page to Amendment No. 4 to CNX Credit Agreement]

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

By:

 

/s/ Mark E. Thompson

 

Name: Mark E.Thompson

 

Title: Senior Vice President

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK,
as a Lender

By:

 

/s/ Stephen Hoffman

 

Name: Stephen Hoffman

 

Title: Managing Director

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
as a Lender

By:

 

/s/ Sydney G. Dennis

 

Name: Sydney G. Dennis

 

Title: Director

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
as a Lender

By:

 

/s/ George E. McKean

 

Name: George E. McKean

 

Title: Senior Vice President

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

BANK OF MONTREAL,
as a Lender

By:

 

/s/ Melissa Guzmann

 

Name: Melissa Guzmann

 

Title: Director

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF PENNSYLVANIA,
as a Lender

By:

 

/s/ Robert E. Heuler

 

Name: Robert E. Heuler

 

Title: Vice President

[Signature Page to Amendment No. 4 to CNX Credit Agreement]

 



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, NA,
as a Lender

By:

 

/s/ Jake Dowden

 

Name: Jake Dowden

 

Title: Authorized Signatory

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK,
as a Lender

By:

 

/s/ Ellen Frank

 

Name: Ellen Frank

 

Title: Senior Vice President

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

NEXTERA ENERGY MARKETING, LLC,
as a Lender

By:

 

/s/ Craig Shapiro

 

Name: Craig Shapiro

 

Title: Vice President & Managing Director

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

________________________________________,
as a Lender

By:

   

 

Name:

 

Title:

If a second signature is necessary:

By:

     

Name:

 

Title:

[Signature Page to Amendment No. 4 to CNX Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

The immediately following table shall apply for any interest or fee accrued
prior to the Amendment No. 4 Effective Date:

 

Level

  

Utilization
Percentage

   LIBOR Rate
Spread     Base Rate
Spread     Letter of
Credit Fee     Commitment
Fee  

I

   less than or equal to 25%      1.25 %      0.25 %      1.25 %      0.375 % 

II

   greater than 25%, but less than or equal to 50%      1.50 %      0.50 %     
1.50 %      0.375 % 

III

   greater than 50%, but less than or equal to 75%      1.75 %      0.75 %     
1.75 %      0.500 % 

IV

   greater than 75%, but less than or equal to 90%      2.00 %      1.00 %     
2.00 %      0.500 % 

V

   greater than 90%      2.25 %      1.25 %      2.25 %      0.500 % 

The following table shall apply for any interest or fee accruing on or after the
Amendment No. 4 Effective Date:

 

Level

  

Utilization
Percentage

   LIBOR Rate
Spread     Base Rate
Spread     Letter of
Credit Fee     Commitment
Fee  

I

   less than or equal to 25%      1.75 %      0.75 %      1.75 %      0.375 % 

II

   greater than 25%, but less than or equal to 50%      2.00 %      1.00 %     
2.00 %      0.375 % 

III

   greater than 50%, but less than or equal to 75%      2.25 %      1.25 %     
2.25 %      0.500 % 

IV

   greater than 75%, but less than or equal to 90%      2.50 %      1.50 %     
2.50 %      0.500 % 

V

   greater than 90%      2.75 %      1.75 %      2.75 %      0.500 % 



--------------------------------------------------------------------------------

For purposes of determining the Applicable Margin, the Applicable Letter of
Credit Fee Rate, and the Applicable Commitment Fee Rate:

(a) From the Amendment No. 4 Effective Date through the date on which the
Compliance Certificate is required to be delivered hereunder for the fiscal
quarter ending March 31, 2020 (the “Initial Period”), the Applicable Margin,
Applicable Letter of Credit Fee Rate, and the Applicable Commitment Fee Rate
shall be the respective amounts set forth under Level II of the table set forth
immediately above.

(b) It is expressly agreed that after the Initial Period, the Applicable Margin,
the Applicable Letter of Credit Fee Rate, and the Applicable Commitment Fee Rate
shall be determined based upon the table set forth immediately above and change
on each date on which a Compliance Certificate is required to be delivered
hereunder.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS

[***]



--------------------------------------------------------------------------------

SCHEDULE 1.1(R)

REAL PROPERTY

 

Location    Date           Loan Party or Loan Parties

1.   Belmont County, OH

     5/7/2018         CNX Gas Company LLC

2.   Guernsey County, OH

     5/7/2018         CNX Gas Company LLC

3.   Harrison County, OH

     5/7/2018         CNX Gas Company LLC

4.   Monroe County, OH

     5/7/2018         CNX Gas Company LLC

5.   Monroe County, OH

     9/20/2019         CNX Gas Company LLC

6.   Noble County, OH

     5/7/2018         CNX Gas Company LLC

7.   Allegheny County, PA

     5/7/2018         CNX Gas Company LLC

8.   Armstrong County, PA

     5/7/2018         CNX Gas Company LLC

9.   Cambria County, PA

     5/7/2018         CNX Gas Company LLC

10. Centre County, PA

     5/7/2018         CNX Gas Company LLC

11. Clarion County, PA

     5/7/2018         CNX Gas Company LLC

12. Clearfield County, PA

     5/7/2018         CNX Gas Company LLC

13. Elk County, PA

     5/7/2018         CNX Gas Company LLC

14. Fayette County, PA

     5/7/2018         CNX Gas Company LLC

15. Greene County, PA

     5/7/2018         CNX Gas Company LLC

16. Greene County, PA

     8/30/2018         CNX Gas Company LLC

17. Greene County, PA

     3/25/2019         CNX Gas Company LLC

18. Greene County, PA

     9/20/2019         CNX Gas Company LLC

19. Greene County, PA

     9/20/2019         CNX Gas Company LLC

20. Greene County, PA

     4/22/2020         CNX Gas Company LLC

21. Indiana County, PA

     3/28/2018         CNX Gas Company LLC

22. Indiana County, PA

     5/7/2018         CNX Gas Company LLC

23. Jefferson County, PA

     5/7/2018         CNX Gas Company LLC

24. Mercer County, PA

     5/7/2018         CNX Gas Company LLC

25. Somerset County, PA

     5/7/2018         CNX Gas Company LLC

26. Washington County, PA

     5/7/2018         CNX Gas Company LLC

27. Washington County, PA

     8/30/2018         CNX Gas Company LLC

28. Washington County, PA

     9/20/2019         CNX Gas Company LLC

29. Washington County, PA

     4/22/2020         CNX Gas Company LLC

30. Westmoreland County, PA

     5/7/2018         CNX Gas Company LLC

31. Westmoreland County, PA

     3/25/2019         CNX Gas Company LLC

32. Westmoreland County, PA

     9/20/2019         CNX Gas Company LLC

33. Westmoreland County, PA

     4/22/2020         CNX Gas Company LLC

34. Buchanan County, VA

     5/7/2018         CNX Gas Company LLC

35. Buchanan County, VA

     5/7/2018         CNX Gas Company LLC

36. Russell County, VA

     5/7/2018         CNX Gas Company LLC

37. Russell County, VA

     5/7/2018         CNX Gas Company LLC

38. Tazewell County, VA

     5/7/2018         CNX Gas Company LLC

39. Tazewell County, VA

     5/7/2018         CNX Gas Company LLC

40. Tazewell County, VA

     5/7/2018         CNX Gas Company LLC

41. Wise County, VA

     5/7/2018         CNX Gas Company LLC

42. Barbour County, WV

     5/7/2018         CNX Gas Company LLC

43. Boone County, WV

     5/7/2018         CNX Gas Company LLC

 



--------------------------------------------------------------------------------

Location    Date           Loan Party or Loan Parties

44. Braxton County, WV

     5/7/2018         CNX Gas Company LLC

45. Calhoun County, WV

     5/7/2018         CNX Gas Company LLC

46. Doddridge County, WV

     5/7/2018         CNX Gas Company LLC

47. Doddridge County, WV

     3/25/2019         CNX Gas Company LLC

48. Gilmer County, WV

     5/7/2018         CNX Gas Company LLC

49. Harrison County, WV

     5/7/2018         CNX Gas Company LLC

50. Jackson County, WV

     5/7/2018         CNX Gas Company LLC

51. Kanawha County, WV

     5/7/2018         CNX Gas Company LLC

52. Lewis County, WV

     5/7/2018         CNX Gas Company LLC

53. Logan County, WV

     5/7/2018         CNX Gas Company LLC

54. Marshall County, WV

     5/7/2018         CNX Gas Company LLC

55. Marshall County, WV

     3/25/2019         CNX Gas Company LLC

56. Marshall County, WV

     9/20/2019         CNX Gas Company LLC

57. McDowell County, WV

     5/7/2018         CNX Gas Company LLC

58. Mercer County, WV

     5/7/2018         CNX Gas Company LLC

59. Mingo County, WV

     5/7/2018         CNX Gas Company LLC

60. Monongalia County, WV

     5/7/2018         CNX Gas Company LLC

61. Monongalia County, WV

     3/25/2019         CNX Gas Company LLC

62. Monongalia County, WV

     4/22/2020         CNX Gas Company LLC

63. Nicholas County, WV

     5/7/2018         CNX Gas Company LLC

64. Pleasants County, WV

     5/7/2018         CNX Gas Company LLC

65. Preston County, WV

     5/7/2018         CNX Gas Company LLC

66. Putnam County, WV

     5/7/2018         CNX Gas Company LLC

67. Raleigh County, WV

     5/7/2018         CNX Gas Company LLC

68. Ritchie County, WV

     5/7/2018         CNX Gas Company LLC

69. Roane County, WV

     5/7/2018         CNX Gas Company LLC

70. Taylor County, WV

     5/7/2018         CNX Gas Company LLC

71. Tucker County, WV

     5/7/2018         CNX Gas Company LLC

72. Tyler County, WV

     5/7/2018         CNX Gas Company LLC

73. Tyler County, WV

     3/25/2019         CNX Gas Company LLC

74. Tyler County, WV

     4/22/2020         CNX Gas Company LLC

75. Upshur County, WV

     5/7/2018         CNX Gas Company LLC

76. Wetzel County, WV

     5/7/2018         CNX Gas Company LLC

77. Wirt County, WV

     5/7/2018         CNX Gas Company LLC

78. Wyoming County, WV

     5/7/2018         CNX Gas Company LLC



--------------------------------------------------------------------------------

SCHEDULE 8.2.1(m)

REFINANCING INDEBTEDNESS

[***]



--------------------------------------------------------------------------------

EXHIBIT A

CONFORMED CREDIT AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Exhibit A to Amendment No. 4

DEAL CUSIP #12653FAA9

REVOLVING CREDIT FACILITY CUSIP #12653FAB7

 

 

 

REVOLVING CREDIT FACILITY

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of March 8, 2018,

as amended as of April 24, 2020

by and among

CNX RESOURCES CORPORATION

(formerly known as CONSOL ENERGY INC.)

and

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

and

THE LENDERS PARTY HERETO FROM TIME TO TIME

and

PNC BANK, NATIONAL ASSOCIATION,

as the Administrative Agent and the Collateral Agent

and

JPMORGAN CHASE BANK, N.A.,

as the Syndication Agent

 

 

CREDIT SUISSE AG and

MUFG BANK, LTD.,

as Co-Documentation Agents

and

PNC CAPITAL MARKETS LLC, JPMORGAN CHASE BANK, N.A.,

CREDIT SUISSE SECURITIES (USA) LLC and

MUFG BANK, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                   Page  

1. CERTAIN DEFINITIONS

  

    

 

1.1

   Certain Definitions      1    

1.2

   Construction      53    

1.3

   Accounting Principles      54    

1.4

   Valuations      54    

1.5

   Letter of Credit Amounts      54    

1.6

   Interest Rates      55  

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

    

2.1

   Commitments      55        2.1.1    Revolving Credit Loans      55       
2.1.2    Swing Loans      55    

2.2

   Nature of Lenders’ Obligations with Respect to Revolving Credit Loans      56
   

2.3

   Commitment Fees      56    

2.4

   Commitment Reduction      56        2.4.1    Voluntary      56        2.4.2
   Mandatory      56        2.4.3    Effect of Commitment Reduction      57    

2.5

   Loan Requests      57        2.5.1    Revolving Credit Loan Requests      57
       2.5.2    Swing Loan Requests      58    

2.6

   Making and Repayment of Loans      58        2.6.1    Making Revolving Credit
Loans      58        2.6.2    Presumptions by the Administrative Agent      58  
     2.6.3    Making Swing Loans      59        2.6.4    Repayment of Loans     
59    

2.7

   Notes         59        2.7.1    Revolving Credit Notes      59        2.7.2
   Swing Loan Note      59    

2.8

   Use of Proceeds      59    

2.9

   Borrowing Base      59    

2.10

   Letters of Credit      61        2.10.1    Issuance of Letters of Credit     
61        2.10.2    Letter of Credit Fees      63        2.10.3   
Participations, Disbursements, Reimbursement      63        2.10.4    Repayment
of Participation Advances      64        2.10.5    Documentation      65       
2.10.6    Determinations to Honor Drawing Requests      65        2.10.7   
Nature of Participation and Reimbursement Obligations      65        2.10.8   
Indemnity      67        2.10.9    Liability for Acts and Omissions      67    
   2.10.10    Cash Collateral Prior to the Expiration Date      68       
2.10.11    Issuing Lender Reporting Requirements      68    

2.11

   Borrowings to Repay Swing Loans      69    

2.12

   Increase in Revolving Credit Commitments      69  

    

  2.13    Defaulting Lenders      71  

 

-i-



--------------------------------------------------------------------------------

3. [RESERVED]

  

4. INTEREST RATES

     4.1    Interest Rate Options      73        4.1.1    Interest Rate Options;
Swing Line Interest Rate      73        4.1.2    Rate Quotations      73     4.2
   Interest Periods      73     4.3    Interest After Default      74     4.4   
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available
     74        4.4.1    Unascertainable      74        4.4.2    Illegality;
Increased Costs; Deposits Not Available      75        4.4.3    Administrative
Agent’s and Lender’s Rights      75     4.5    Selection of Interest Rate
Options      76     4.6    Successor LIBOR Rate Index      76     5. PAYMENTS   
  5.1    Payments      77     5.2    Pro Rata Treatment of Lenders      77    
5.3    Sharing of Payments by Lenders      78     5.4    Presumptions by
Administrative Agent      78     5.5    Interest Payment Dates      78     5.6
   Prepayments      79        5.6.1    Right to Prepay      79             5.6.2
   Replacement of a Lender      79        5.6.3    Designation of a Different
Lending Office      80        5.6.4    Mandatory Prepayments      81     5.7   
Increased Costs      81        5.7.1    Increased Costs Generally      81       
5.7.2    Capital Requirements      82        5.7.3    Certificates for
Reimbursement; Repayment of Outstanding Loans; Borrowing of New Loans      82  
     5.7.4    Delay in Requests      82     5.8    Taxes.         83       
5.8.1    Payments Free of Taxes      83        5.8.2    Payment of Other Taxes
by the Borrower      83        5.8.3    Indemnification by the Borrower      83
       5.8.4    Evidence of Payments      83        5.8.5    Status of Lenders
     84        5.8.6    Refunds      85        5.8.7    Definition of Lender   
  86        5.8.8    Administrative Agent Forms      86     5.9    Indemnity   
  86     5.10    Settlement Date Procedures      87     5.11    Borrowing Base
Deficiency      87  

 

-ii-



--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES

  

    

  6.1    Organization and Qualification      88     6.2    EEA Financial
Institutions      88     6.3    Subsidiaries      88     6.4    Power and
Authority      88     6.5    Validity and Binding Effect      89     6.6    No
Conflict      89     6.7    Litigation      89     6.8    Title to Properties   
  89     6.9    Financial Statements      90     6.10    Use of Proceeds      90
    6.11    Liens in the Collateral      90     6.12    Full Disclosure      91
    6.13    Taxes      92     6.14    Consents and Approvals      92     6.15   
No Event of Default; Compliance with Instruments      92     6.16    Patents,
Trademarks, Copyrights, Licenses, Permits, Etc.      92     6.17    Solvency   
  93     6.18    Producing Wells      93     6.19    Insurance      93     6.20
   Compliance with Laws      93     6.21    Material Contracts; Burdensome
Restrictions      93     6.22    Investment Companies; Regulated Entities     
93     6.23    ERISA Compliance      94     6.24    Employment Matters      94  
  6.25    Environmental Matters      95     6.26    Anti-Terrorism Laws      95
    6.27    Gas Imbalances      96  

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

     7.1    First Loans and Letters of Credit      96        7.1.1    Deliveries
     96        7.1.2    Payment of Fees      98        7.1.3    USA PATRIOT Act
     98     7.2    Each Additional Loan or Letter of Credit      99  

8. COVENANTS

     8.1    Affirmative Covenants      99        8.1.1    Preservation of
Existence, Etc.      99        8.1.2    Payment of Liabilities, Including Taxes,
Etc.      99        8.1.3    Maintenance of Insurance      100        8.1.4   
Maintenance of Properties and Equipment      100        8.1.5    Maintenance of
Patents, Trademarks, Etc.      101        8.1.6    Visitation Rights      101  
     8.1.7    Keeping of Records and Books of Account      101        8.1.8   
Further Assurances      102        8.1.9    Additional Guarantors      102    
   8.1.10    Compliance with Laws      102  

 

-iii-



--------------------------------------------------------------------------------

               8.1.11      

Use of Proceeds

    102        8.1.12  

Subordination of Intercompany Loans

    103        8.1.13  

Anti-Terrorism Laws; Anti-Corruption Laws

    103        8.1.14  

Compliance with Certain Contracts

    103        8.1.15  

Certain Additional Assurances Regarding Maintenance and Operations of Properties

    104        8.1.16  

[Reserved]

    104        8.1.17  

Collateral

    104        8.1.18  

Title Information

    107        8.1.19  

Maintenance of Permits

    107        8.1.20  

Post-Closing Matters

    108        8.1.21  

Accounts

    108      8.2    Negative Covenants     108        8.2.1  

Indebtedness

    108        8.2.2  

Liens

    110        8.2.3  

Designation of Unrestricted Subsidiaries

    110        8.2.4  

Loans and Investments

    111        8.2.5  

Restricted Payments

    114        8.2.6  

Liquidations, Mergers, Consolidations, Acquisitions

    115        8.2.7  

Dispositions

    116        8.2.8  

Affiliate Transactions

    119        8.2.9  

Change in Business

    120        8.2.10  

Fiscal Year

    121        8.2.11  

Amendments to Organizational Documents or Certain Other Indebtedness

    121        8.2.12  

Swaps

    121        8.2.13  

Sale of Proved Reserves; Pooling

    122        8.2.14  

Financial Covenants

    123        8.2.15  

Restrictions on Distributions from Restricted Subsidiaries

    124        8.2.16  

Negative Pledge Agreements

    126        8.2.17  

Anti-Hoarding

    127      8.3   Reporting Requirements     128        8.3.1  

Quarterly Financial Statements

    128        8.3.2  

Annual Financial Statements

    128        8.3.3  

SEC Website

    128        8.3.4  

Certificate of the Borrower

    128        8.3.5  

Notice of Default

    129        8.3.6  

Certain Events

    129        8.3.7  

Budgets, Forecasts, Other Reports and Information

    129        8.3.8  

Reserve Reports

    130  

9. DEFAULT

     9.1   Events of Default     131        9.1.1  

Payments Under Loan Documents

    131        9.1.2  

Breach of Warranty

    132        9.1.3  

Breach of Certain Covenants

    132        9.1.4  

Breach of Other Covenants

    132        9.1.5  

Defaults in Other Agreements or Indebtedness

    132        9.1.6  

Final Judgments or Orders

    132        9.1.7  

Loan Document Unenforceable

    133  

 

-iv-



--------------------------------------------------------------------------------

          9.1.8      

Inability to Pay Debts

    133        9.1.9  

ERISA

    133        9.1.10  

Change of Control

    133        9.1.11  

[Reserved]

    133        9.1.12  

Involuntary Proceedings

    133        9.1.13  

Voluntary Proceedings

    134      9.2   Consequences of Event of Default     134        9.2.1  

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

    134        9.2.2  

Bankruptcy, Insolvency or Reorganization Proceedings

    134        9.2.3  

Set-off

    135        9.2.4  

[Reserved]

    135        9.2.5  

Application of Proceeds

    135        9.2.6  

Collateral Agent

    136        9.2.7  

Other Rights and Remedies

    136      9.3   Notice of Sale     137  

10. THE AGENTS

     10.1   Appointment and Authority     137      10.2   Rights as a Lender    
137      10.3   Exculpatory Provisions     137      10.4   Reliance by Agents  
  138      10.5   Delegation of Duties     139      10.6   Resignation of Agents
    139      10.7   Non-Reliance on Agents and Other Lenders     140      10.8  
No Other Duties, Etc.     140      10.9   Administrative Agent’s Fee     140  
   10.10     Authorization to Release Collateral and Guarantors     140     
10.11   No Reliance on Administrative Agent’s Customer Identification Program  
  141      10.12   Withholding Tax     142      10.13   Certain ERISA Matters  
  142  

11. MISCELLANEOUS

     11.1   Modifications, Amendments or Waivers     144        11.1.1  

Required Consents

    144        11.1.2  

Certain Amendments

    145        11.1.3  

Amendments Affecting the Administrative Agent, Etc.

    146        11.1.4  

Non-Consenting Lenders

    146        11.1.5  

Defaulting Lenders

    146      11.2   No Implied Waivers; Cumulative Remedies     146      11.3  
Expenses; Indemnity; Damage Waiver     146        11.3.1  

Costs and Expenses

    146        11.3.2  

Indemnification by the Borrower

    147        11.3.3  

Reimbursement by Lenders

    148        11.3.4  

Waiver of Consequential Damages, Etc.

    148        11.3.5  

Payments

    148      11.4   Holidays     148      11.5   Notices; Effectiveness;
Electronic Communication     149        11.5.1  

Notices Generally

    149        11.5.2  

Electronic Communications

    149        11.5.3  

Change of Address, Etc.

    149  

 

-v-



--------------------------------------------------------------------------------

    

    11.6        Severability      149       11.7        Duration; Survival     
150       11.8        Successors and Assigns      150          11.8.1     
Successors and Assigns Generally      150          11.8.2      Assignments by
Lenders      152          11.8.3      Register      152          11.8.4     
Participations      152          11.8.5      Certain Pledges; Successors and
Assigns Generally      153       11.9        Confidentiality      153         
11.9.1      General      153          11.9.2      Sharing Information With
Affiliates of the Lenders      154       11.10        Counterparts; Integration;
Effectiveness      154       11.11        Governing Law, Etc.      155         
11.11.1      Governing Law      155          11.11.2      SUBMISSION TO
JURISDICTION      155          11.11.3      WAIVER OF VENUE      155         
11.11.4      SERVICE OF PROCESS      156          11.11.5      WAIVER OF JURY
TRIAL      156       11.12        Certain Collateral Matters      156      
11.13        USA PATRIOT Act Notice      156       11.14        No Fiduciary
Duty      156       11.15        Amendment and Restatement      157       11.16
       Acknowledgment and Consent to Bail-In of Affected Financial Institutions
     157       11.17        Acknowledgement Regarding Any Supported QFCs     
158  

 

-vi-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

Schedule 1.1(A)    Pricing Grid Schedule 1.1(B)    Commitments of Lenders
Schedule 1.1(R)    Real Property Schedule 1.1(S)    Specified Swap Agreements
Schedule 2.10.1    Existing Letters of Credit Schedule 6.1    Qualifications To
Do Business Schedule 6.3    Subsidiaries Schedule 6.11    Pledged Securities
Schedule 7.1.1(k)    Lien Searches Schedule 8.1.17    Excluded Properties
Schedule 8.1.20    Post-Closing Matters Schedule 8.2.1    Existing Indebtedness
Schedule 8.2.1(m)    Refinancing Indebtedness Schedule 8.2.2    Existing Liens
Schedule 8.2.4    Existing Investments Schedule 8.2.4(t)    Application of
Proceeds Schedule 8.2.8    Existing Affiliate Transactions Schedule 8.2.15   
Existing Restrictions on Subsidiaries Schedule 8.2.16    Existing Negative
Pledge Agreements Schedule 11.5.1    Notice Information

EXHIBITS

 

Exhibit 1.1(A)

   Assignment and Assumption Agreement

Exhibit 1.1(B)

   New Lender Joinder

Exhibit 1.1(G)(1)

   Guarantor Joinder

Exhibit 1.1(G)(2)

   Guaranty Agreement

Exhibit 1.1(I)(1)

   Indemnity

Exhibit 1.1(I)(2)

   Intercompany Subordination Agreement

Exhibit 1.1(M)

   Mortgage

Exhibit 1.1(N)(1)

   Revolving Credit Note

Exhibit 1.1(N)(2)

   Swing Loan Note

Exhibit 1.1(P)(1)

   Perfection Certificate

Exhibit 1.1(P)(2)

   Perfection Certificate Supplement

Exhibit 2.5.1

   Loan Request

Exhibit 2.5.2

   Swing Loan Request

Exhibit 8.2.6

   Acquisition Certificate

Exhibit 8.3.4

   Quarterly Compliance Certificate

 

-vii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) is dated as
of March 8, 2018, as amended as of April 24, 2020, and is made by and among CNX
RESOURCES CORPORATION (formerly known as CONSOL ENERGY INC.), a Delaware
corporation (the “Borrower”), EACH OF THE GUARANTORS (as hereinafter defined),
the LENDERS (as hereinafter defined), JPMORGAN CHASE BANK, N.A., as syndication
agent (in such capacity, the “Syndication Agent”), and PNC BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders under this Agreement (in
such capacity, the “Administrative Agent”) and as collateral agent for the
Lenders and the other Secured Parties (in such capacity, the “Collateral
Agent”).

WITNESSETH:

WHEREAS, the Borrower, certain of its Subsidiaries, the lenders party thereto,
JPMorgan Chase Bank, N.A., in its capacity as syndication agent, and PNC Bank,
National Association, in its capacity as administrative agent, are party to that
certain Amended and Restated Credit Agreement, dated as of June 18, 2014 (as
amended prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing Credit Agreement as set forth herein;

WHEREAS, the Lenders agree to amend and restate the Existing Credit Agreement
subject to the terms and conditions in this Agreement; and

WHEREAS, the liens, security interests and guaranties securing and supporting
the Existing Credit Agreement shall continue to secure and support the
Obligations as amended and restated pursuant to this Agreement.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

“Account” shall have the meaning set forth in the Security Agreement.

“Acquisition Swap Agreements” shall have the meaning assigned to such term in
Section 8.2.12(b) [Swaps].

“Administrative Agent” shall have the meaning specified in the preamble hereto.

“Administrative Agent’s Fee” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

“Administrative Agent’s Letter” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].



--------------------------------------------------------------------------------

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Affiliate Transaction” shall have the meaning assigned to such term in
Section 8.2.8 [Affiliate Transactions].

“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent and the Syndication Agent. The term “Agent” shall mean any of the Agents.

“Agreement” shall have the meaning specified in the preamble hereto.

“Alternate Reserve Report” shall mean a report, in form and detail reasonably
satisfactory to the Administrative Agent, the Syndication Agent and the
Applicable Borrowing Base Lenders, on reserves updated internally by petroleum
engineers who are employees or agents of a Loan Party making adjustments for any
changes in production volumes, expenses, and for dispositions of properties
subsequent to the effective date of the information contained in, and based
upon, the immediately preceding Reserve Report and, at the Borrower’s option,
for any acquisitions of properties not included in the immediately preceding
Reserve Report or the restoration to the Borrowing Base Properties of properties
previously removed from the Borrowing Base Properties by the Borrower.

“Amendment No. 1” shall mean that certain Amendment No. 1 to this Agreement,
dated as of the Amendment No. 1 Effective Date.

“Amendment No. 1 Effective Date” shall mean April 24, 2019.

“Amendment No. 2” shall mean that certain Amendment No. 2 to this Agreement,
dated as of the Amendment No. 2 Effective Date.

“Amendment No. 2 Effective Date” shall mean October 28, 2019.

“Amendment No. 3 Effective Date” shall mean March 12, 2020.

“Amendment No. 4 Effective Date” shall mean April 24, 2020.

“Anti-Corruption Laws” shall mean (a) the U.S. Foreign Corrupt Practices Act and
rules and regulations thereunder, (b) the UK Bribery Act and (c) other
anti-corruption and anti-bribery laws and regulations of any applicable
jurisdiction.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, including the USA PATRIOT Act and regulations of OFAC.

 

-2-



--------------------------------------------------------------------------------

“Applicable Account” shall mean a Deposit Account (other than an Excluded
Account), a Securities Account or a Commodity Account.

“Applicable Borrowing Base Lenders” shall mean the Required Borrowing Base
Lenders or the Required Increasing Borrowing Base Lenders, as applicable.

“Applicable Commitment Fee Rate” shall mean the percentage rate per annum based
on the Utilization Percentage then in effect according to the applicable table
on Schedule 1.1(A) below the heading “Commitment Fee.”

“Applicable Date” shall have the meaning assigned to such term in Section 2.9(b)
[Borrowing Base].

“Applicable Letter of Credit Fee Rate” shall mean the percentage rate per annum
based on the Utilization Percentage then in effect according to the applicable
table on Schedule 1.1(A) below the heading “Letter of Credit Fee.”

“Applicable Margin” shall mean, as applicable:

 

  (1)

the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Utilization Percentage then
in effect according to the applicable table on Schedule 1.1(A) below the heading
“Base Rate Spread,” or

 

  (2)

the percentage spread to be added to the LIBOR Rate applicable to Revolving
Credit Loans under the LIBOR Rate Option based on the Utilization Percentage
then in effect according to the applicable table on Schedule 1.1(A) below the
heading “LIBOR Rate Spread.”

“Applicable Notes Indenture Cap” shall mean the maximum amount of secured
Indebtedness (and, notwithstanding the definition of “Indebtedness,” with
letters of credit (including Letters of Credit) being deemed to have an
outstanding principal amount of Indebtedness equal to the maximum potential
liability of the Borrower and its Restricted Subsidiaries thereunder) permitted
under any Permitted Unsecured Notes Indenture; provided that if different
Permitted Unsecured Notes Indentures permit different amounts of Indebtedness,
the most restrictive Permitted Unsecured Notes Indenture shall govern for
purposes of this definition.

“Approved Counterparty” shall have the meaning assigned to such term in the
definition of “Permitted Commodity Swap Agreement.”

“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

“Authorized Officer” shall mean, with respect to any Loan Party, the chief
executive officer, president, chief financial officer, treasurer or assistant
treasurer of such Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.10.1(c) [Issuance of Letters of Credit].

“Availability” shall mean, as of any time, the difference between (a) the
Commitments at such time, minus (b) the total Revolving Exposures of all Lenders
at such time.

“Average Life” shall mean, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing

 

  (1)

the sum of the products of the numbers of years from the date of determination
to the dates of each successive scheduled principal payment of such Indebtedness
or redemption or similar payment with respect to such Preferred Stock multiplied
by the amount of such payment by

 

  (2)

the sum of all such payments.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

“Balance Sheet Cash” shall mean cash, Temporary Cash Investments and any other
amounts of the Borrower and its Restricted Subsidiaries that would be reflected
as “cash and cash equivalents” on a consolidated balance sheet of the Borrower
and its Subsidiaries.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Base Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, (b) the
Prime Rate, and (c) the LIBOR Rate for an Interest Period of one month, plus 100
basis points (1.0%). Any change in the Base Rate (or any component thereof)
shall take effect at the opening of business on the day such change occurs.

“Base Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(a)(i)
[Revolving Credit Base Rate Option].

 

-4-



--------------------------------------------------------------------------------

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have corresponding meanings. For purposes of this
definition, a Person shall be deemed not to Beneficially Own securities that are
the subject of a stock purchase agreement, merger agreement, amalgamation
agreement, arrangement agreement or similar agreement until consummation of the
transactions or, as applicable, series of related transactions contemplated
thereby.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” (as defined in
Section 4975 of the Code) or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Board of Directors” shall mean, with respect to any Person, (a) if the Person
is a corporation, the board of directors of the corporation or any committee
thereof duly authorized to act on behalf of such board or a similar governing
body, (b) if the Person is a partnership, the board of directors of the general
partner of the partnership or any committee thereof duly authorized to act on
behalf of such board or a similar governing body and (c) with respect to any
other Person, the functional equivalent of the foregoing.

“Board Resolution” shall mean a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Borrower to have been duly adopted by the Board
of Directors of the Borrower and to be in full force and effect on the date of
such certification.

“Borrower” shall have the meaning specified in the preamble hereto.

“Borrowing Base” shall mean, at any time, the value of the Borrowing Base
Properties, determined in accordance with Section 2.9 [Borrowing Base], as
adjusted pursuant to the terms hereof, and calculated in good faith using the
Syndication Agent’s or Administrative Agent’s usual and customary criteria for
gas reserve evaluation and approved by the Applicable Borrowing Base Lenders.

“Borrowing Base Deficiency” shall mean the amount by which the Revolving
Facility Usage exceeds the Borrowing Base.

“Borrowing Base Properties” shall mean those Proved Reserves included by the
Borrower in the most recent Reserve Report from which the determination of the
Borrowing Base is made hereunder; provided that no Proved Reserves shall be
included in the determination of the Borrowing Base unless such Proved Reserves
are (a) owned by any Loan Party, (b) located in the United States or such other
location that is designated in writing by Borrower to the Syndication Agent and
which designation is acceptable to the Syndication Agent and the Applicable
Borrowing Base Lenders and (c) free of all Liens, other than the Permitted
Liens.

“Borrowing Base Value” shall mean, with respect to any Proved Reserves or Swap
Agreement, the value attributed to such asset in the Borrowing Base most
recently determined pursuant to Section 2.9.

“Borrowing Date” shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

-5-



--------------------------------------------------------------------------------

“Borrowing Tranche” shall mean specified portions of Loans outstanding as
follows: (i) any Loans to which a LIBOR Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

“Building” shall mean a walled and roofed structure, other than a gas or liquid
storage tank, that is principally above ground and affixed to a permanent site,
and a walled and roofed structure while in the course of construction,
alteration or repair or shall have such other meaning ascribed to such term in
the Flood Laws.

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.

“Capital Expenditures” shall mean for any period, with respect to any Person,
the aggregate of all expenditures by such Person during such period for the
acquisition or leasing (in the case of leasing, pursuant to a Capital Lease
Obligation) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a consolidated balance sheet of such
Person.

“Capital Lease Obligation” shall mean an obligation that is required to be
classified and accounted for as a capital lease or financing lease for financial
reporting purposes in accordance with GAAP, and the amount of Indebtedness
represented by such obligation shall be the capitalized amount of such
obligation determined in accordance with GAAP; and the Stated Maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be terminated by the
lessee without payment of a penalty.

“Capital Stock” of any Person shall mean (1) in the case of a corporation,
corporate stock; (2) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; (3) in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; and (4) any other interest or participation that confers
on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities exercisable for, exchangeable for or convertible
into Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

“Cardinal States Companies” shall mean (i) Cardinal States Gathering Company and
(ii) the indirect Subsidiaries of the Borrower that own no material assets other
than the Capital Stock of any Person referenced in clause (i) or this clause
(ii).

“Cardinal States Gathering Company” shall mean Cardinal States Gathering Company
LLC, a Virginia limited liability company.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to
Administrative Agent, for the benefit of each applicable Issuing Lender, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances pursuant to documentation reasonably satisfactory to Administrative
Agent and each applicable Issuing Lender (which documents are hereby consented
to by the Lenders). Such cash collateral shall be maintained in blocked deposit
accounts at the Administrative Agent. At the option of the applicable Issuing
Lender, in lieu of cash collateral, the applicable Letter of Credit Obligations

 

-6-



--------------------------------------------------------------------------------

may be supported by one or more back-to-back letters of credit in form and from
institutions reasonably satisfactory to such Issuing Lender, and such
arrangement shall also be within the meaning of Cash Collateralize. The terms
“Cash Collateral” and “Cash Collateralization” shall have correlative meanings.

“Cash Distribution Consolidated EBITDAX Addback” shall mean, for any period, an
amount equal to the lesser of (a) the amount of cash dividends or distributions
actually received by the Borrower or any Restricted Subsidiary from CNX
Midstream in respect of such period and (b) an amount equal to (i) the fraction,
expressed as a percentage, of the Equity Interests in CNX Midstream that are
directly or indirectly owned by the Borrower and the Restricted Subsidiaries
(calculated as of the last day of such period) multiplied by (ii) the
“Consolidated EBITDA” of CNX Midstream for such period as such term is defined
in that certain Credit Agreement dated as of March 8, 2018, among CNX Midstream,
each of the financial institutions party thereto as lenders, and PNC, as
administrative agent for such lenders, as from time to time in effect (and, if
such Credit Agreement is terminated or otherwise ceases to define “Consolidated
EBITDA,” as last in effect prior to such termination or cessation).

“Cash on Hand” shall mean, as of any date of determination, an amount equal to
(i) the aggregate amount of unrestricted cash and Temporary Cash Investments of
the Loan Parties as of such date plus (ii) the aggregate amount of cash and
Temporary Cash Investments of the Loan Parties as of such date pledged solely to
the Collateral Agent for the benefit of the Secured Parties to secure the
Obligation, in each case, after giving effect to all incurrences and repayments
of Indebtedness, issuances of Equity Interests, Investments and Restricted
Payments to occur on such date; provided that Cash on Hand shall exclude any
Cash Collateral or any other cash collateral pledged to secure obligations under
any undrawn letters of credit.

“Casualty Event” shall mean, with respect to any assets of any Loan Party, any
damage to or destruction of, or any condemnation or other taking (including by
any Official Body) of, any such assets that occurs after the Closing Date for
which the Borrower or any other Loan Party receives insurance proceeds or
proceeds of a condemnation award or any other compensation; provided, however,
no such event or series of related events shall constitute a Casualty Event if
such proceeds or other compensation in respect thereof is less than the
Threshold Amount in the aggregate with respect to such event or series of
related events. Casualty Event shall include but not be limited to any taking of
all or any part of any real property of the Borrower or any other Loan Party in
or by condemnation or other eminent domain proceedings pursuant to any Law, or
by reason of the temporary requisition or the use or occupancy of all or any
part of any real property by any Official Body, civil or military.

“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” as defined in Section 957 of the Code.

“CFC Holdco” shall mean a Subsidiary of the Borrower that owns no material
assets other than Equity Interests in one or more Foreign Subsidiaries that are
CFCs.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a “Change in Law,” regardless of the date enacted, adopted, issued, promulgated
or implemented.

 

-7-



--------------------------------------------------------------------------------

“Change of Control” shall mean:

 

  (1)

the consummation of any transaction (including any merger or consolidation or
the acquisition of any Capital Stock) the result of which is that any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the Beneficial Owner, directly or indirectly, of more than 35% of the
total voting power of the Voting Stock of the Borrower; provided that no Change
of Control shall be deemed to have occurred under this clause (1) by reason of
Southeastern Asset Management, Inc. and its Affiliates Beneficially Owning,
directly or indirectly, up to 40.0% of the total voting power of the Voting
Stock of the Borrower;

 

  (2)

the holders of Capital Stock of the Borrower shall have approved any plan of
liquidation or dissolution of the Borrower;

 

  (3)

the direct or indirect sale, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower
(including Equity Interests of Restricted Subsidiaries) and its Subsidiaries
(other than CNX Midstream and its Subsidiaries), taken as a whole, to any Person
other than a Restricted Subsidiary; or

 

  (4)

a “change of control” or similar event occurred under any Permitted Unsecured
Notes Indenture.

“CIP Regulations” shall have the meaning assigned to such term in Section 10.11
[No Reliance on Administrative Agent’s Customer Identification Program].

“Closing Date” shall mean March 8, 2018, the date of this Agreement.

“CNX Midstream” shall mean CNX Midstream Partners LP, a Delaware limited
partnership.

“CNX Midstream GP” shall mean CNX Midstream GP LLC, a Delaware limited liability
company.

“Code” shall mean the Internal Revenue Code of 1986.

“Collateral” shall mean the property of whatever kind and nature subject or
purported to be subject from time to time to a Lien under any Security Document,
but shall not include (i) any asset that shall have been released, pursuant to
Section 10.10 [Authorization to Release Collateral and Guarantors] or
Section 11.1.1(d) [Required Consents], from the Liens created under such
Security Document or (ii) any Excluded Assets.

“Collateral Agent” shall mean PNC Bank, National Association, in its capacity as
collateral agent under any of the Loan Documents, or any successor collateral
agent.

“Commercial Letter of Credit” shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by the Borrower or any of its Subsidiaries.

 

-8-



--------------------------------------------------------------------------------

“Commitment” shall mean as to any Lender its Revolving Credit Commitment, and
“Commitments” shall mean the aggregate of the Revolving Credit Commitments of
all of the Lenders.

“Commitment Fee” shall have the meaning specified in Section 2.3 [Commitment
Fees].

“Commodity Account” shall mean any “commodity account” as defined in the UCC in
effect in the State of New York from time to time.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall have the meaning specified in Section 8.3.4
[Certificate of the Borrower].

“CONE-Noble Transaction” shall mean the purchase by CNX Gas Company LLC of 100%
of the Equity Interests in CNX Gathering LLC held by NBL Midstream, LLC pursuant
to the CONE-Noble Transaction Agreement.

“CONE-Noble Transaction Agreement” shall mean that certain Purchase Agreement,
dated as of December 14, 2017, between CNX Gas Company LLC, as buyer, and NBL
Midstream, LLC, as seller.

“Consideration” shall mean, with respect to any acquisition, without
duplication, the aggregate of (i) the cash paid by the Borrower or any
Restricted Subsidiary, directly or indirectly, to the seller in connection
therewith, (ii) the Indebtedness assumed by the Borrower or any Restricted
Subsidiary in connection therewith and (iii) any other consideration given by
the Borrower or any Restricted Subsidiary in connection therewith.

“Consolidated EBITDAX” shall mean, for any period, the sum of Consolidated Net
Income, plus (a) other than in the case of clause (8) or clause (10) below, to
the extent deducted in calculating such Consolidated Net Income (without
duplication):

 

  (1)

Consolidated Interest Expense, net of interest income;

 

  (2)

provision for taxes based on income or profits (including state franchise taxes
accounted for as income taxes in accordance with GAAP) of the Borrower and the
Restricted Subsidiaries for such period;

 

  (3)

depletion, depreciation and impairment charges and expenses of the Borrower and
the Restricted Subsidiaries for such period;

 

  (4)

amortization expense (including amortization of goodwill and other intangibles
but excluding amortization of prepaid cash expenses that were paid in a prior
period) of the Borrower and the Restricted Subsidiaries for such period;

 

  (5)

losses for such period from the early extinguishment of Indebtedness;

 

  (6)

non-recurring transaction costs expensed (in accordance with GAAP) by the
Borrower and the Restricted Subsidiaries in connection with (i) the
Transactions, the CONE-Noble Transaction or Amendment No. 1; (ii) any issuance
of Permitted Unsecured Notes (and the use of proceeds thereof to redeem any or
all Existing Notes, including the payment of

 

-9-



--------------------------------------------------------------------------------

  premiums, fees and expenses in connection therewith) and (iii) to the extent
permitted hereunder, any (A) amendments, restatements and other modifications of
the Loan Documents and (B) acquisition, investment, disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction undertaken but not completed), in each, case whether or not
successful, in an aggregate amount under this subclause (iii) not to exceed, in
any four-quarter period, $15,000,000;

 

  (7)

non-cash charges related to legacy employee liabilities;

 

  (8)

net cash proceeds of insurance received, or recognized as a receivable in
accordance with GAAP, for such period in respect of a casualty event (to the
extent such amount is reducing an expense on the statement of operations of the
Borrower for such period relating to such casualty event) or business
interruption; provided that to the extent such amount is actually not received
in cash, the amount not received that increased Consolidated EBITDAX shall be
deducted from Consolidated EBITDAX in the period in which it is determined that
such amount has not been or is not likely to be received;

 

  (9)

oil and gas exploration expenses (including all drilling, completion, geological
and geophysical costs); and

 

  (10)

the Cash Distribution Consolidated EBITDAX Addback for such period;

minus (b) (1) to the extent increasing Consolidated Net Income for such
period, gains for such period from the early extinguishment of Indebtedness and
(2) except to the extent already reducing Consolidated Net Income for such
period, cash payments made in such period by the Borrower and the Restricted
Subsidiaries related to legacy employee liabilities. Consolidated EBITDAX shall
be calculated on a Pro Forma Basis.

Notwithstanding the foregoing (I), no proceeds received directly or indirectly
by the Borrower or any Restricted Subsidiary from any offering of Equity
Interests of any Midstream Entity shall in any event operate to increase
Consolidated EBITDAX and (II) any Investment made pursuant to Section 8.2.4(l)
shall reduce Consolidated EBITDAX for the period in which such Investment was
made by the amount of such Investment (provided that the cumulative amount of
reductions to Consolidated EBITDAX pursuant to this clause (II) at any time
shall not exceed the cumulative amount of dividends or other distributions from
the Specified DevCos that were included in Consolidated EBITDAX pursuant to
clause (10) above for any period).

“Consolidated Indebtedness” shall mean, as of any date, the sum (without
duplication) of (a) the aggregate principal amount of Indebtedness of the
Borrower and the Restricted Subsidiaries of the type referenced under the first
instances of clause (1), (2) or (3) of the definition of “Indebtedness”
outstanding on such date and (b) all obligations of the Borrower and the
Restricted Subsidiaries under any drawn letters of credit, bankers’ acceptances
or similar credit transactions that are not reimbursed within one Business Day
following receipt by Borrower or the relevant Restricted Subsidiary of a demand
for reimbursement following payment on such letter of credit, bankers’
acceptance or similar credit transaction, in each case under clause (a) or (b),
after giving effect to all incurrences and repayments of Indebtedness occurring
on such date; provided that obligations in respect of advance royalty
commitments shall not be included in Consolidated Indebtedness.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, the total interest
expense of the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding (i) any
interest attributable to Dollar-Denominated Production Payments, (ii) write-off
of deferred financing costs and (iii) accretion of interest charges on future
plugging and abandonment obligations, future retirement benefits and other
obligations that do not constitute Indebtedness), plus, to the extent not
included in such total interest expense, and to the extent incurred by the
Borrower or any Restricted Subsidiary, without duplication:

 

  (1)

interest expense attributable to Capital Lease Obligations;

 

  (2)

capitalized interest;

 

  (3)

non-cash interest expense; and

 

  (4)

net costs (including amortization of fees and up-front payments) associated with
Interest Rate Agreements and Currency Agreements that, at the time entered into,
resulted in the Borrower and the Restricted Subsidiaries being net payees as to
future payouts under such Interest Rate Agreements or Currency Agreements, and
Interest Rate Agreements and Currency Agreements for which the Borrower or any
Restricted Subsidiary has paid a premium.

“Consolidated Net Income” shall mean the aggregate net income (loss)
attributable to the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall not be included in such
Consolidated Net Income:

 

  (1)

any net income of any other Person if such other Person is not a Restricted
Subsidiary, provided that:

 

  (a)

subject to the exclusion contained in clause (5) of this definition, the
Borrower’s equity in the net income of such other Person for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such other Person during such period to the Borrower or
any Restricted Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution paid to a Restricted Subsidiary, to the
limitations contained in clause (2) or (5) of this definition); and

 

  (b)

the Borrower’s equity in a net loss of any such other Person for such period
shall be included in determining such Consolidated Net Income;

 

  (2)

any net income of any Restricted Subsidiary (other than a Guarantor) if such
Restricted Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower, except that:

 

  (a)

subject to the exclusion contained in clause (5) below, the Borrower’s equity in
the net income of any such Restricted Subsidiary for such period shall be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Restricted Subsidiary in respect of such period to
the Borrower or another Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution paid to
another Restricted Subsidiary, to the limitation contained in this clause); and

 

-11-



--------------------------------------------------------------------------------

  (b)

the Borrower’s equity in a net loss of any such Restricted Subsidiary for such
period shall be included in determining such Consolidated Net Income;

 

  (3)

any income or loss attributable to discontinued operations;

 

  (4)

any extraordinary gains or losses, together with any related provision for taxes
on such gains or losses;

 

  (5)

any gain or loss, together with any related provision for taxes on such gains or
losses, on Dispositions outside the ordinary course of business; provided that
for purposes of this clause (5), (i) any Disposition of Equity Interests of any
Subsidiary and (ii) any Material Acquisition/Disposition shall, in each case, be
deemed to be outside the ordinary course of business;

 

  (6)

any non-cash compensation expense realized for grants of performance shares,
stock, stock options or other equity-based awards;

 

  (7)

unrealized losses and gains under derivative instruments included in the
determination of Consolidated Net Income, including those resulting from the
application of FASB ASC 815;

 

  (8)

any non-cash asset impairment or write-downs on Hydrocarbon Interests under GAAP
or SEC guidelines; provided that any reversal or other benefit of any such
impairment or write-down in any future period shall be excluded from
Consolidated Net Income in such future period;

 

  (9)

the cumulative effect of a change in accounting principles; and

 

  (10)

all amounts attributable to the results of operations of or distributions from
CNX Midstream and its Subsidiaries.

Notwithstanding the foregoing, (i) any Investment made pursuant to
Section 8.2.4(l) shall reduce Consolidated Net Income for the period in which
such Investment was made by the amount of such Investment (provided that the
cumulative amount of reductions to Consolidated Net Income pursuant to this
clause (i) at any time shall not exceed the cumulative amount of dividends or
other distributions from the Specified DevCos that were included in Consolidated
Net Income pursuant to clause (1)(a) above for any period) and (ii) no proceeds
received directly or indirectly by the Borrower or any Restricted Subsidiary
from any offering of Equity Interests of any Midstream Entity shall in any event
operate to increase Consolidated Net Income.

“Contractual Requirement” shall have the meaning assigned to that term in
Section 6.6 [No Conflict].

“Control Agreement” shall mean a control agreement among the Collateral Agent,
the depository bank, the securities intermediary or commodities counterparty,
the other parties thereto and the applicable Loan Party, establishing the
Collateral Agent’s control with respect to the applicable Deposit Account,
Securities Account or Commodities Account, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and Collateral Agent.

 

-12-



--------------------------------------------------------------------------------

“Covered Entity” shall mean (a) the Borrower, each of the Borrower’s
Subsidiaries, all Guarantors and all pledgors of Collateral, and (b) each Person
that, directly or indirectly, is an Affiliate of a Person described in clause
(a) above.

“Covered Party” shall have the meaning assigned to such term in
Section 11.17(a).

“Currency Agreement” shall mean in respect of a Person any foreign exchange
contract, currency swap agreement or other similar agreement to which such
Person is a party or a beneficiary.

“Current Lender” shall have the meaning assigned to such term in Section 2.12(a)
[Increasing Lenders and New Lenders].

“Customary Recourse Exceptions” shall mean, with respect to any Non-Recourse
Debt of any Person, exclusions from the exculpation provisions with respect to
such Non-Recourse Debt for the voluntary bankruptcy of such Person, fraud,
misapplication of cash, environmental claims, waste, willful destruction and
other circumstances customarily excluded by lenders from exculpation provisions
or included in separate indemnification agreements in non-recourse financings.

“December 31 Reserve Report” shall have the meaning assigned to that term in
Section 8.3.8(a) [Independent Engineer].

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Loans or (iii) pay over to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any Lender any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
two Business Days after request by the Administrative Agent or the Borrower,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s or the Borrower’s
receipt of such certification in form and substance satisfactory to the
Administrative Agent or the Borrower, as the case may be, (d) has become the
subject of a Bankruptcy Event, (e) has failed at any time to comply with the
provisions of Section 5.3 [Sharing of Payments by Lenders] with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders or (f) has,
or has a direct or indirect parent company that has, become the subject of a
Bail-In Action.

As used in this definition, the term “Bankruptcy Event” shall mean, with respect
to any Person, such Person or such Person’s direct or indirect parent company
becoming the subject of a bankruptcy or insolvency proceeding, or having had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any

 

-13-



--------------------------------------------------------------------------------

action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment; provided that a Bankruptcy
Event shall not result solely by virtue of (i) any ownership interest, or the
acquisition of any ownership interest, in such Person or such Person’s direct or
indirect parent company by an Official Body or instrumentality thereof if, and
only if, such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Official Body or instrumentality) to reject, repudiate, disavow
or disaffirm any contracts or agreements made by such Person or (ii) the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator with respect to a Person or a Person’s direct or indirect parent
company under the Dutch Financial Supervision Act 2007 (as amended from time to
time and including any successor legislation) if applicable law prohibits the
public disclosure of such appointment and so long as such appointment has in
fact not been publicly disclosed.

“Deposit Account” shall mean any “deposit account” as defined in the UCC in
effect in the State of New York from time to time and shall specifically include
any account with a deposit function.

“Designated Cash” shall mean Balance Sheet Cash of the Borrower held in a
segregated deposit account at PNC that is subject to a Control Agreement to be
used solely for the purpose of (i) funding the purchase, redemption, repayment
or defeasance of Existing Notes outstanding on the Amendment No. 4 Effective
Date (including payment of accrued interest on such Existing Notes and
commissions and expenses incurred in connection therewith); it being understood
that any such purchase, redemption or defeasance of any Existing Notes shall
comply with Section 8.2.11 and (ii) to the extent not used for the purposes set
forth in clause (i), repaying the Loans.

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
Consideration received by the Borrower or a Restricted Subsidiary of the
Borrower in connection with a Disposition that is so designated as Designated
Non-Cash Consideration pursuant to an Officer’s Certificate, setting forth the
basis of such valuation, less the amount of cash or Temporary Cash Investments
received in connection with a subsequent sale of or collection on such
Designated Non-Cash Consideration.

“Developed Oil and Gas Reserves” shall mean the “developed oil and gas reserves”
as such term is defined by the SEC in its standards and guidelines.

“Disposition” or “Dispose” shall mean the sale, conveyance, assignment, lease,
sale and leaseback, abandonment or other transfer or disposal of, voluntarily or
involuntarily, of any property or assets, tangible or intangible, including the
sale, assignment, discount or other disposition of Accounts, equipment or
general intangibles with or without recourse, the issuance or sale of Capital
Stock of a Subsidiary or granting of options or rights of first refusal in such
assets, in each case, including any of the foregoing that are effected by
Division. In the case of the grant of an option or right of first refusal with
respect to any asset, the date of such grant shall be deemed to be the date of
Disposition of such asset.

“Disqualified Stock” shall mean any Equity Interests of a Person or any
Restricted Subsidiary that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, in either case at the
option of the holder thereof) or otherwise (a) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (b) is or may
become redeemable or repurchaseable at the option of the holder thereof, in
whole or in part or (c) is convertible or exchangeable at the option of the
holder thereof for Indebtedness or Disqualified Stock, on or prior to the
earlier of, in the case of clause (a), (b) or (c) above, (i) 91 days after the
Expiration Date (without giving effect to the

 

-14-



--------------------------------------------------------------------------------

Springing Expiration Date) and (ii) upon Payment In Full (provided that only the
portion of Equity Interests which is mandatorily redeemable or matures or is
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock), in each case other than in exchange for Equity
Interests of the Borrower (other than Disqualified Stock).

Notwithstanding the preceding sentence:

 

  (1)

any Equity Interests that would constitute Disqualified Stock solely because the
holders thereof have the right to require the Borrower to repurchase such Equity
Interests upon the occurrence of a change of control or an asset disposition
will not constitute Disqualified Stock so long as the right to have such Equity
Interests repurchased upon a change of control or asset disposition is no more
favorable to the holders thereof than the requirements set forth in the Existing
Notes Indentures;

 

  (2)

any Equity Interests issued to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; and

 

  (3)

any Equity Interests held by any future, current or former employee, director,
manager or consultant (or their respective trusts, estates, investment funds,
investment vehicles or immediate family members) of the Borrower or any of its
Subsidiaries, in each case upon the termination of employment or death of such
person pursuant to any stock option plan or any other management or employee
benefit plan or agreement shall not constitute Disqualified Stock solely because
it may be required to be repurchased by the Borrower or its Subsidiaries.

“Division” shall mean, with respect to any Person, a division of or by such
person into two or more newly formed Persons pursuant to the laws of the
jurisdiction of its organization.

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” shall each mean lawful
money of the United States of America.

“Dollar-Denominated Production Payments” shall mean production payment
obligations recorded as liabilities in accordance with GAAP, together with all
undertakings and obligations in connection therewith.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway, or any other country that is a member of the
European Economic Area.

 

-15-



--------------------------------------------------------------------------------

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” shall have the meaning assigned to in Section 11.10
[Counterparts; Integration; Effectiveness].

“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any other Loan Document becomes effective
with respect to such Swap (for the avoidance of doubt, the Eligibility Date
shall be the effective date of such Swap if this Agreement or any other Loan
Document is then in effect with respect to such Loan Party, and otherwise it
shall be the Closing Date).

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and regulations thereunder.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” shall mean any and all applicable current and future
federal, state, local and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions or common law causes of
action relating to (a) protection of the Environment or to emissions,
discharges, Releases or threatened Releases of Hazardous Materials, (b) human
health as affected by Hazardous Materials, or (c) mining operations and
activities to the extent relating to protection of the Environment or
reclamation, including the Surface Mining Control and Reclamation Act or to
occupational or miner health and safety, provided that “Environmental Laws” do
not include any laws relating to worker or retiree benefits, including benefits
arising out of occupational diseases.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) actual or alleged violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” of any Person shall mean (1) any and all Capital Stock of
such Person and (2) all rights to purchase, warrants or options (whether or not
currently exercisable), participations or other equivalents of or interests in
(however designated) such Capital Stock of such Person, but excluding from all
of the foregoing any debt securities exercisable for, exchangeable for or
convertible into Equity Interests, regardless of whether such debt securities
include any right of participation with Equity Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

“ERISA Affiliate” shall mean, at any relevant time, any trade or business
(whether or not incorporated) under common control with the Borrower within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

-16-



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification to the Borrower or any ERISA Affiliate that
a Multiemployer Plan is insolvent or in reorganization within the meaning of
Title IV of ERISA or experienced a mass withdrawal within the meaning of
Section 4219 of ERISA; (d) the filing of a notice of intent to terminate a
Pension Plan, or the treatment of a plan amendment as a termination of a Pension
Plan or a Multiemployer Plan under Sections 4041 or 4041A of ERISA,
respectively; (e) the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
determination that any Pension Plan is considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; (h) Borrower or an
ERISA Affiliate is informed that any Multiemployer Plan to which Borrower or the
ERISA Affiliate contributes is in endangered or critical status within the
meaning of Section 432 of the Code or Section 305 of ERISA; (i) the failure by
the Borrower or any ERISA Affiliate to meet all applicable requirements under
the Pension Funding Rules in respect of a Pension Plan, whether or not waived,
or a failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan; or (j) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“European Interbank Market” shall mean the European interbank market for Euro
operating in Participating Member States.

“Event of Default” shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

“Excess Balance Sheet Cash” shall mean, as of any date of determination, Balance
Sheet Cash as of such date minus, to the extent included in Balance Sheet Cash
and without duplication, each of the following:

(i) until the earlier of (x) August 31, 2020 and (y) when no Existing Notes are
outstanding, up to $300,000,000 of Designated Cash;

(ii) any cash allocated for, reserved or otherwise set aside to pay royalty
obligations, working interest obligations, vendor payments, suspense payments or
similar payments as are customary in the oil and gas industry, of the Borrower
or any Restricted Subsidiary then due and owing (or to be due and owing within
five (5) Business Days of such date) and for which the Borrower or such
Restricted Subsidiary either (x) has issued checks or has initiated wires or ACH
transfers or (y) reasonably anticipates in good faith that it will issue checks
or initiate wires or ACH transfers within five (5) Business Days of such date;

 

-17-



--------------------------------------------------------------------------------

(iii) to the extent the payment of such amounts are not prohibited by this
Agreement, other amounts in respect of which the Borrower or any Restricted
Subsidiary has issued checks or has initiated wires or ACH transfers to Persons
that are not Affiliates of a Loan Party but have not yet been subtracted from
the balance in the relevant account of the Borrower or any Restricted
Subsidiary;

(iv) any amounts of the Borrower and its Restricted Subsidiaries constituting
pledges and/or deposits securing any binding and enforceable purchase and sale
agreement with any Persons who are not Affiliates of a Loan Party, in each case
to the extent permitted by this Agreement;

(v) amounts in Deposit Accounts described in clause (i) (to the extent
constituting amounts for employee wage and benefit payments and accrued and
unpaid employee compensation (including salaries, wages, bonuses, benefits and
expense reimbursements), in each case to the extent then due and owing or due
and owing within five (5) Business Days of such date), (ii) or (iii) of the
definition of “Excluded Accounts”; and

(vi) cash deposited with any Issuing Lender to cash collateralize Letters of
Credit in accordance with this Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Account” shall mean a Deposit Account (i) which is used solely for
making payroll and withholding tax payments related thereto and other employee
wage and benefit payments and accrued and unpaid employee compensation
(including salaries, wages, bonuses, benefits and expense reimbursements), (ii)
which is used solely for paying or remitting taxes, including sales taxes,
(iii) which is used solely as an escrow account or as a fiduciary or trust
account, in each case, for the benefit of unaffiliated third parties or (iv) the
aggregate average daily balance in which (in each case determined for the most
recently completed calendar month) does not at any time exceed $3,000,000 in the
aggregate for all such Deposit Accounts referred to in this clause (iv).

“Excluded Assets” shall have the meaning specified in Section 8.1.17(b)
[Collateral].

“Excluded Properties” shall mean the assets of the Borrower and its Subsidiaries
set forth on Schedule 8.1.17.

“Excluded Subsidiaries” shall mean (a) each Unrestricted Subsidiary, (b) each
Foreign Subsidiary and each CFC Holdco, (c) each Immaterial Subsidiary and
(d) each Restricted Subsidiary of the Borrower that is not directly or
indirectly wholly-owned by the Borrower; provided that a Restricted Subsidiary
that is a Loan Party shall not become an Excluded Subsidiary by virtue of a
transfer of a portion of the Equity Interests in such Restricted Subsidiary
(except pursuant to a bona fide joint venture transaction permitted hereunder)
until a majority of the Equity Interests in such Restricted Subsidiary are
Disposed of in accordance with the provisions of Section 8.2.4 [Loans and
Investments] or Section 8.2.7 [Dispositions]. Subject to Section 8.1.20
[Post-Closing Matters], notwithstanding the foregoing, any Person that is an
obligor or guarantor under any Permitted Unsecured Notes Indenture shall not be
an Excluded Subsidiary and, if not already a Guarantor, shall become a Guarantor
pursuant to Section 8.1.9 [Additional Guarantors].

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such

 

-18-



--------------------------------------------------------------------------------

Guarantor’s failure for any reason to constitute an Eligible Contract
Participant at the time the Guaranty of such Guarantor or the grant by such
Guarantor of a security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps of such Guarantor for which such
Guaranty or security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, (a) Taxes imposed on or measured by such recipient’s net income
or profits (however denominated), and franchise Taxes imposed on it (in lieu of
net income Taxes), by a jurisdiction (or any political subdivision thereof) as a
result of such recipient being organized or having its principal office located
or, in the case of any Lender, applicable lending office in such jurisdiction or
that are Other Connection Taxes, (b) any branch profits Taxes imposed under
section 884(a) of the Code, or any similar Tax, imposed by any jurisdiction
described in clause (a) above, (c) in the case of a Lender, any U.S. federal
withholding Tax that is imposed on amounts payable to such Lender pursuant to a
Law in effect at the time such Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Lender (or its assignor, if
any) was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 5.8.1 [Payments Free of
Taxes], (d) any withholding Tax attributable to such Lender’s failure to comply
with Section 5.8.5 [Status of Lenders] and (e) any Tax imposed pursuant to
FATCA.

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Existing Letters of Credit” shall have the meaning set forth in
Section 2.10.1(e) [Issuance of Letters of Credit].

“Existing Notes” shall mean the Borrower’s 5.875% Senior Notes due 2022.

“Existing Notes Indentures” shall mean the indentures governing the Existing
Notes.

“Expiration Date” shall mean April 24, 2024; provided that if the aggregate
principal amount of Existing Notes outstanding on the Springing Expiration Date
is greater than $500,000,000, then the Expiration Date shall be the Springing
Expiration Date. No Existing Notes shall be deemed outstanding for the purposes
of this definition to the extent that cash (or Temporary Cash Investments
permitted to be deposited for such purpose under the applicable Existing Notes
Indenture) has been irrevocably deposited with the trustee for the Existing
Notes for the satisfaction and discharge or defeasance of the Existing Notes in
accordance with the applicable Existing Notes Indenture.

“Exposure” shall mean, with respect to any Acquisition Swap Agreement as of any
Test Date, the amount (expressed as a positive) that would be owed by the
Borrower or any Restricted Subsidiary to the applicable counterparty or the
amount (expressed as a negative) that would be owed to the Borrower or any
Restricted Subsidiary by the applicable counterparty, in each case under such
Acquisition Swap Agreement on the immediately preceding Test Date, assuming that
a settlement date under such Acquisition Swap Agreement had occurred on such
immediately preceding Test Date.

 

-19-



--------------------------------------------------------------------------------

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by the Board of Directors of
the Borrower in the case of amounts of at least the Threshold Amount and
otherwise by a Responsible Officer, any such determination being conclusive for
all purposes under this Agreement.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(and any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to current
Section 1471(b)(1) of the Code (and any amended or successor version described
above), and any intergovernmental agreements (and any related laws or official
administrative guidance) implementing the foregoing.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the date of
this Agreement; provided, if such Federal Reserve Bank (or its successor) does
not announce such rate on any day, the “Federal Funds Effective Rate” for such
day shall be the Federal Funds Effective Rate for the last day on which such
rate was announced. Notwithstanding anything to the contrary set forth above, in
the event the rate determined pursuant to the preceding sentence shall be less
than zero, then (for the avoidance of doubt) the Federal Funds Effective Rate
shall be deemed to be zero for purposes of this Agreement.

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen), as set forth on such other recognized electronic source used
for the purpose of displaying such rate as selected by the Administrative Agent
(for the purposes of this definition only, an “Alternate Source”) or if such
rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided, however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. Notwithstanding anything to the contrary set
forth above, in the event the rate determined pursuant to the preceding sentence
shall be less than zero, then (for the avoidance of doubt) the Federal Funds
Open Rate shall be deemed to be zero for purposes of this Agreement. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.

“Financial Covenants” shall mean the covenants set forth in Section 8.2.14
[Financial Covenants].

“Financial Projections” shall have the meaning assigned to that term in
Section 6.9(b) [Financial Projections].

 

-20-



--------------------------------------------------------------------------------

“Flood Laws” shall mean (i) the National Flood Insurance Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto, (iii) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto, and (iv) all other applicable Laws relating to policies and
procedures that address requirements placed on federally regulated lenders
relating to flood matters, in each case, as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in section 7701 of the Code.

“Foreign Subsidiaries” shall mean, for any Person, each Subsidiary of such
Person that is incorporated or organized under the laws of any jurisdiction
other than the United States of America, any state thereof or the District of
Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
as are in effect from time to time, subject to the provisions of Section 1.3
[Accounting Principles], and applied on a consistent basis both as to
classification and amounts.

“Gas Properties” shall mean the Hydrocarbon Interests consisting of natural gas
(whether in its gaseous or liquefied form); any property now or hereafter pooled
or unitized with natural gas Hydrocarbon Interests; all presently existing or
future unitization, pooling agreements and declarations of pooled units and the
units created thereby (including without limitation all units created under
orders, regulations and rules of any Official Body having jurisdiction) which
may affect all or any portion of the Hydrocarbon Interests; all operating
agreements, joint venture agreements, contracts and other agreements which
relate to any of the foregoing Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; all Hydrocarbons in and under and which may be produced
and saved or attributable to such Hydrocarbon Interests, the lands covered
thereby and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests; all tenements,
profits à prendre, hereditaments, appurtenances and any property in anyway
appertaining, belonging, affixed or incidental to such Hydrocarbon Interests,
property, rights, titles, interests and estates described or referred to above,
including any and all property, real or personal, now owned or hereinafter
acquired and situated upon, used, held for use or useful in connection with the
operating, working or development of any of such Hydrocarbon Interests or
Property (excluding drilling rigs, automotive equipment or other personal
property which may be on such premises for the purpose of drilling a well or for
other similar temporary uses) and including any and all gas wells, water wells,
injection wells or other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

“Guarantor” shall mean each of the parties to this Agreement that is designated
as a “Guarantor” on the signature page hereof and each other Person that joins
this Agreement as a Guarantor after the date hereof, in each case, until such
Person ceases to be a Guarantor in accordance with this Agreement.

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of Exhibit 1.1(G)(1).

 

-21-



--------------------------------------------------------------------------------

“Guaranty” of any Person shall mean any obligation of such Person guaranteeing
or in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, including letters of
credit issued for the account of Persons other than Loan Parties, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business. “Guarantied” shall have a correlative meaning.

“Guaranty Agreement” shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by the Borrower and each of the Guarantors.

“Hazardous Materials” shall mean (i) any explosive substances or wastes and
(ii) any chemicals, pollutants or contaminants, substances, materials or wastes,
in any form, regulated under, or that could reasonably be expected to give rise
to liability under, any applicable Environmental Law, including asbestos and
asbestos containing materials, polychlorinated biphenyls, urea-formaldehyde
insulation, mining waste (including tailings), gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products.

“Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Swap Agreement.

“Historical Statements” shall have the meaning specified in Section 6.9(a)
[Historical Statements].

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous Hydrocarbon leases and interests, mineral fee
interests, overriding royalty and royalty interests, net profit interests and
production payment interests, including any reserve or residual interest of
whatever nature.

“Hydrocarbon Swap Agreement” shall mean any cap, floor, collar, exchange
transaction, hedging contract, forward contract, swap agreement, futures
contract, call or put option or any other similar agreement or other exchange or
protection agreement relating to Hydrocarbons or power or any other inputs in
the production or processing processes for Hydrocarbons.

“Hydrocarbons” shall mean coal, oil, natural gas, casing head gas, drip
gasoline, natural gasoline, diesel, condensate, distillate, liquid hydrocarbons,
gaseous hydrocarbons and all constituents, elements or compounds thereof and
products refined or processed therefrom.

“Immaterial Subsidiary” shall mean as of any date, any Restricted Subsidiary
that does not have assets having an aggregate book value, as of the end of the
most recently ended fiscal year of the Borrower, exceeding $1,000,000 or
Consolidated Net Income exceeding $1,000,000 for the most recently ended fiscal
year of the Borrower, in each case, that is certified in the Perfection
Certificate delivered as of the Closing Date or shown in the most recently
delivered financial statements of the Borrower delivered pursuant to
Section 8.3.1 [Quarterly Financial Statements] or Section 8.3.2 [Annual
Financial Statements]; provided that (i) solely with respect to any Restricted
Subsidiary that has been acquired or created by the Borrower or any of its
Restricted Subsidiaries subsequent to the Closing Date or the most recently
delivered financial statements of the Borrower delivered pursuant to
Section 8.3.1 [Quarterly Financial Statements] or Section 8.3.2 [Annual
Financial Statements], the assets and Consolidated Net Income determinations set
forth above shall be made by the Borrower based on information concerning such
Restricted Subsidiary that is reasonably available to the Borrower at the date
of determination and

 

-22-



--------------------------------------------------------------------------------

subsequent to the Closing Date or the most recently delivered financial
statements of the Borrower delivered pursuant to Section 8.3.1 [Quarterly
Financial Statements] or Section 8.3.2 [Annual Financial Statements] and (ii) a
Subsidiary will not be considered an Immaterial Subsidiary if it, directly or
indirectly, Guaranties or otherwise provides credit support for any Indebtedness
of the Borrower.

“Immaterial Title Deficiencies” shall mean defects or exceptions to title, and
other Liens, discrepancies and similar matters relating to title which do not,
individually or in the aggregate, reduce or impair the value of the properties
by an amount greater than 2.0% of the aggregate present value of the Borrowing
Base Properties as determined by the most recently delivered Reserve Report.

“Increasing Lender” shall have the meaning assigned to that term in
Section 2.12(a) [Increasing Lenders and New Lenders].

“Indebtedness” shall mean, with respect to any Person on any date of
determination (without duplication):

 

  (1)

the principal of and premium (if any) in respect of (a) indebtedness of such
Person for money borrowed and (b) indebtedness evidenced by notes, debentures,
bonds or other similar instruments for the payment of which such Person is
responsible or liable;

 

  (2)

all Capital Lease Obligations of such Person;

 

  (3)

all obligations of such Person issued or assumed as the deferred purchase price
of property (which purchase price is due more than six months after the date of
taking delivery of title to such property), including all obligations of such
Person for the deferred purchase price of property under any title retention
agreement (but excluding trade accounts payable arising in the ordinary course
of business);

 

  (4)

all obligations of such Person for the reimbursement of any obligor on any
letter of credit, bankers’ acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in clauses (1) through (3) of this paragraph) entered into
in the ordinary course of business of such Person to the extent such letters of
credit are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the fifth Business Day following receipt by such Person
of a demand for reimbursement following payment on the letter of credit);

 

  (5)

Hedging Obligations;

 

  (6)

all obligations of the type referred to in clauses (1) through (5) of this
paragraph of other Persons and all dividends of other Persons with respect to
Preferred Stock and Disqualified Stock for the payment of which, in either case,
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guaranty; and

 

  (7)

all obligations of the type referred to in clauses (1) through (6) of this
paragraph of other Persons secured by any Lien on any property or asset of such
first-mentioned Person (whether or not such obligation is assumed by such
first-mentioned Person), the amount of such obligation being deemed to be the
lesser of the Fair Market Value of such property or assets or the amount of the
obligation so secured.

 

-23-



--------------------------------------------------------------------------------

The “amount” or “principal amount” of any Indebtedness or Disqualified Stock or
other Preferred Stock outstanding at any time of determination as used herein
shall be as set forth below or, if not set forth below, determined in accordance
with GAAP:

 

  (1)

the accreted value of the Indebtedness, in the case of any Indebtedness issued
with original issue discount;

 

  (2)

the principal amount of the Indebtedness, in the case of any other Indebtedness;

 

  (3)

in respect of Indebtedness of another Person secured by a Lien on the assets of
the specified Person, the lesser of: (a) the Fair Market Value of such assets at
the date of determination; and (b) the amount of the Indebtedness of the other
Person;

 

  (4)

in the case of any Capital Lease Obligation, the amount determined in accordance
with the definition thereof;

 

  (5)

in the case of any Preferred Stock, (a) if other than Disqualified Stock, the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed redemption price or repurchase price or (b) if Disqualified Stock, as
specified in the definition thereof;

 

  (6)

in the case of any Swap Agreements permitted by Section 8.2.1(f) [Indebtedness],
zero;

 

  (7)

in the case of all other unconditional obligations, the amount of the liability
thereof determined in accordance with GAAP; and

 

  (8)

in the case of all other contingent obligations, the maximum liability at such
date of such Person.

For purposes of determining any particular amount of Indebtedness, Guaranties
of, or obligations in respect of letters of credit relating to, Indebtedness
otherwise included in the determination of such amount shall not also be
included. If Indebtedness is secured by a letter of credit that serves only to
secure such Indebtedness, then the total amount deemed incurred shall be equal
to the greater of (a) the principal of such Indebtedness and (b) the amount that
may be drawn under such letter of credit.

None of the following shall constitute Indebtedness:

 

  (1)

Indebtedness arising from agreements providing for indemnification or adjustment
of purchase price or from Guaranties securing any obligations of the Borrower or
any of its Subsidiaries pursuant to such agreements, incurred or assumed in
connection with the disposition of any business, assets or Subsidiary of the
Borrower, other than Guaranties or similar credit support by the Borrower or any
of its Subsidiaries of Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or Subsidiary for the purpose of financing such
acquisition;

 

  (2)

obligations to pay accrued expenses, any trade payables or other similar
liabilities to trade creditors and other accrued current liabilities incurred in
the ordinary course of business as the deferred purchase price of property;

 

  (3)

any liability for Federal, state, local or other taxes owed or owing by such
Person;

 

-24-



--------------------------------------------------------------------------------

  (4)

obligations to pay royalties and other amounts due in the ordinary course of
business to royalty and working interest owners;

 

  (5)

obligations arising from Guaranties to suppliers, lessors, licensees,
contractors, franchisees or customers incurred in the ordinary course of
business;

 

  (6)

obligations (other than express Guaranties of Indebtedness for borrowed money)
in respect of Indebtedness of other Persons arising in connection with (a) trade
acceptances and (b) endorsements of instruments for deposit in the ordinary
course of business;

 

  (7)

obligations arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided that such obligation is extinguished
within two Business Days of its incurrence;

 

  (8)

obligations in respect of any obligations under workers’ compensation laws and
similar legislation;

 

  (9)

obligations under Production Payments and Reserve Sales, and any obligations
that do not pertain to the borrowing of money under all contracts and other
agreements, instruments or arrangements described in the definition of “Oil and
Gas Liens”;

 

  (10)

any unrealized losses or charges in respect of Hedging Obligations (including
those resulting from the application of FASB ASC 815);

 

  (11)

Indebtedness consisting of the financing of insurance premiums in customary
amounts consistent with the operations and business of the Borrower and the
Restricted Subsidiaries;

 

  (12)

any repayment or reimbursement obligation of such Person or any Restricted
Subsidiary with respect to Customary Recourse Exceptions, unless and until an
event or circumstance occurs that triggers the Person’s or such Restricted
Subsidiary’s direct repayment or reimbursement obligation (as opposed to
contingent or performance obligations) to the lender or other Person to whom
such obligation is actually owed, in which case the amount of such direct
payment or reimbursement obligation shall constitute Indebtedness; and

 

  (13)

earn-out obligations in respect of Consideration in an acquisition permitted
hereunder until such obligations would be required to be reflected on a balance
sheet in accordance with GAAP (provided that the amount of such earn-out
obligations reflected on a balance sheet shall be counted in the Consideration
at such time).

“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, all Other Taxes.

“Indemnitee” shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

 

-25-



--------------------------------------------------------------------------------

“Indemnity” shall mean the Regulated Substances Certificate and Indemnity
Agreement, in substantially the form of Exhibit 1.1(I)(1), executed and
delivered by each of the Loan Parties to the Administrative Agent for the
benefit of the Secured Parties.

“Independent Engineer” shall mean Netherland, Sewell & Associates, Inc. or such
other independent petroleum engineer selected by the Borrower and reasonably
acceptable to the Borrower, the Syndication Agent and the Administrative Agent.

“Information” shall mean all information received from the Loan Parties or any
of their Subsidiaries relating to the Loan Parties or any of such Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors undertaken under
any Law.

“Intercompany Subordination Agreement” shall mean the Subordination Agreement
among the Loan Parties and the Restricted Subsidiaries, dated as of the Closing
Date, in substantially the form of Exhibit 1.1(I)(2), executed and delivered by
the Loan Parties and the Restricted Subsidiaries.

“Interest Period” shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
two weeks or one, two, three or six Months (or, if agreed by all Lenders, twelve
(12) months). Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be the Borrowing Date. Notwithstanding the
second sentence hereof: (a) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and
(b) the Borrower shall not select, convert to or renew an Interest Period for
any portion of the Loans that would end after the Expiration Date.

“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement or other financial agreement or arrangement relating to
fluctuations in interest rates.

“Interest Rate Option” shall mean any LIBOR Rate Option or Base Rate Option.

“Investment” in any Person shall mean any (1) direct or indirect advance, loan
or other extensions of credit (including by way of Guaranty or similar
arrangement for the benefit of), or capital contribution to such Person
(including any transfer of cash or other property to others or any payment for
property or services for the account or use of others but excluding (a) advances
to customers and contract miners or joint interest partners or drilling
partnerships sponsored by the Borrower or any Restricted Subsidiary in the
ordinary course of business that are recorded as accounts receivable on the
balance sheet of the lender, and (b) trade payables and extensions of trade
credit on commercially reasonable terms in accordance with normal trade
practices), (2) all items that are or would be classified as investments on a
balance sheet or (3) any purchase or acquisition of Capital Stock, Indebtedness
or other similar securities

 

-26-



--------------------------------------------------------------------------------

(excluding any interest in an oil or natural gas leasehold to the extent
constituting a security under applicable law) issued by such Person. Except as
otherwise provided for in this Agreement, the amount of an Investment shall be
its Fair Market Value at the time the Investment is made and without giving
effect to subsequent changes in value, in each case, including any of the
foregoing clauses (1) through (3) that are effected by Division. If the Borrower
or any Restricted Subsidiary sells or otherwise Disposes of any Capital Stock of
any Restricted Subsidiary, or any Restricted Subsidiary issues any Capital
Stock, in either case, such that, after giving effect to any such sale or
Disposition, such Person is no longer a Subsidiary, the Borrower shall be deemed
to have made an Investment on the date of any such sale or other disposition
equal to the Fair Market Value of the Capital Stock of and all other Investments
in such Person retained.

For purposes of Section 8.2.4 [Loans and Investments] with respect to
Investments in Unrestricted Subsidiaries:

 

  (1)

“Investment” shall include the portion (proportionate to the Borrower’s equity
interest in such Subsidiary) of the Fair Market Value of the net assets of any
Subsidiary of the Borrower at the time that such Subsidiary is designated an
Unrestricted Subsidiary; and upon a redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary, the aggregate amount of Investments outstanding
under Section 8.2.4(i) [Loans and Investments] shall be reduced (but not below
zero) by an amount equal to the Fair Market Value of the Borrower’s
proportionate interest in such Subsidiary immediately following such
redesignation; and

 

  (2)

any property transferred to or from an Unrestricted Subsidiary shall be valued
at its Fair Market Value at the time of such transfer.

“Investment Grade Rating” shall mean a rating of Baa3 or better by Moody’s (or
its equivalent under any successor rating categories of Moody’s) and BBB- or
better by S&P (or its equivalent under any successor rating categories of S&P).

“IRS” shall mean the U.S. Internal Revenue Service.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance of such Letter of Credit).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit application, and any other document, agreement and instrument entered
into by the applicable Issuing Lender and any Loan Party or in favor of the
applicable Issuing Lender and relating to such Letter of Credit.

“Issuing Lenders” shall mean each Lender (or Affiliate thereof designated as an
Issuing Lender by such Lender), other than any Lender that is specified not to
be an Issuing Lender pursuant to a written notice from the Borrower and the
Administrative Agent to such Lender. References to the “Issuing Lender” shall be
to the applicable Issuing Lender(s).

“Joint Operating Agreement” shall mean any joint operating agreement, joint
development agreement or other similar contract that is usual and customary in
the oil and gas business.

“Joint Venture” shall mean any Person that is not a direct or indirect
Subsidiary of the Borrower in which the Borrower or any Restricted Subsidiary
makes any equity Investment.

 

-27-



--------------------------------------------------------------------------------

“June 30 Reserve Report” shall have the meaning assigned to that term in
Section 8.3.8(b) [Internal Engineer].

“Labor Contracts” shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among the Borrower or any
Restricted Subsidiary and its employees.

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by such Issuing Lender.

“Lead Arrangers” shall mean PNC Capital Markets LLC, JPMorgan Chase Bank, N.A.,
Credit Suisse Securities (USA) LLC and MUFG Bank, Ltd., in their capacities as
joint lead arrangers and joint bookrunners of the revolving credit facility
hereunder.

“Lenders” shall mean the Persons named on Schedule 1.1(B) and any other Person
that becomes a party to this Agreement in such capacity from time to time and,
in each case, their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a Lender. For the purpose of any grant in
any Loan Document of a security interest or other Lien to the Lenders or to the
Collateral Agent for the benefit of the Lenders as security for the Obligations,
“Lenders” shall include any Affiliate of a Lender to which such Obligation is
owed.

“Letter of Credit” shall have the meaning assigned to that term in
Section 2.10.1(a) [Issuance of Letters of Credit] and shall include the Existing
Letters of Credit.

“Letter of Credit Aggregate Sublimit” shall mean, at any time, the least of
(i) $650,000,000, (ii) the Revolving Credit Commitments at such time and
(iii) the Borrowing Base at such time.

“Letter of Credit Expiration Date” shall mean the date which is 10 Business Days
prior to the Expiration Date (assuming that the proviso in the definition of
“Expiration Date” applies until the circumstances that could, pursuant to the
definition of Expiration Date, cause the Expiration Date to accelerate to the
Springing Expiration Date no longer exist).

“Letter of Credit Fee” shall have the meaning assigned to that term in
Section 2.10.2 [Letter of Credit Fees].

“Letter of Credit Issuing Lender Sublimit” shall mean, for each Issuing Lender,
an amount equal to such Issuing Lender’s (or its designated Affiliate’s) ratable
share of the Letter of Credit Aggregate Sublimit, which shall be based on such
Issuing Lender’s ratable share of the Revolving Credit Commitments, or, if
lesser, the Revolving Credit Commitment of such Issuing Lender (or its Affiliate
that is the Lender); provided that any Issuing Lender may increase its own
Letter of Credit Issuing Lender Sublimit by written notice to the Borrower and
the Administrative Agent.

“Letter of Credit Obligations” shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall

 

-28-



--------------------------------------------------------------------------------

currently give effect to any such future increase) plus the aggregate
outstanding Reimbursement Obligations on such date. The Letter of Credit
Obligations of any Lender at any time shall be its Ratable Share of the total
Letter of Credit Obligations at such time. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.5 [Letter of Credit
Amounts]. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.13 or Rule 3.14 of the ISP, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“Leverage Maintenance Covenant” shall mean the covenant set forth in
Section 8.2.14(a) [Maximum Net Leverage Ratio].

“LIBOR Rate” shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which U.S. Dollar
deposits are offered by leading banks in the London interbank deposit market),
or the rate which is quoted by another source selected by the Administrative
Agent as an authorized information vendor for the purpose of displaying rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market (a “LIBOR Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the Relevant Interbank Market offered rate for U.S. Dollars for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period (or, if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
LIBOR Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. LIBOR may also be expressed by the following formula:

 

LIBOR Rate =

  

London interbank offered rates quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1

1.00 - LIBOR Reserve Percentage

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. Notwithstanding the foregoing, in no event shall the LIBOR Rate
be less than 0.00%.

“LIBOR Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(a)(ii)
[Revolving Credit LIBOR Rate Option].

“LIBOR Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding.

“LIBOR Termination Date” shall have the meaning specified in Section 4.6(a)
[Successor LIBOR Rate Index].

 

-29-



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other similar encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing),
but shall not include any operating lease.

“Liquidity” shall mean, as of any date of determination, the sum of (a) the
amount of Cash on Hand, plus (b) the difference (if a positive number) between
(i) the lesser of (x) the amount of the Revolving Credit Commitments and (y) the
Borrowing Base as of such date, less (ii) the Revolving Facility Usage, in each
case, as of such date after giving effect to all transactions to occur on such
date.

“LLC Interests” shall have the meaning specified in Section 6.3 [Subsidiaries].

“Loan Documents” shall mean this Agreement, the Administrative Agent’s Letter,
the Guaranty Agreement, the Indemnity, the Intercompany Subordination Agreement,
the Notes, the Security Documents and amendments, supplements, joinders or
assignments to the foregoing and any other instruments, certificates or
documents (expressly excluding any Other Lender Provided Financial Service
Product, any Specified Swap Agreements or any other Swap Agreements) delivered
or contemplated to be delivered hereunder or thereunder or in connection
herewith or therewith, and Loan Document shall mean any of the Loan Documents.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loan Request” shall have the meaning specified in Section 2.5.1 [Revolving
Credit Loan Requests].

“Loans” shall mean collectively and “Loan” shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

“Material Acquisition/Disposition” shall mean any Investment, Permitted
Acquisition or Disposition that involves (a) an acquisition or disposition of
assets, the Fair Market Value of which assets exceeds $50,000,000 or (b) a
change in Consolidated EBITDAX that exceeds $20,000,000 per four fiscal quarter
period.

“Material Adverse Change” shall mean any set of circumstances or events that
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or would
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay their Indebtedness under this
Agreement or any other Loan Document, or (d) impairs materially or would
reasonably be expected to impair materially the rights and remedies of the
Administrative Agent or any of the Lenders pursuant to this Agreement or any
other Loan Document.

“Material Contract” shall mean (i) the Existing Notes Indentures and any other
indenture or other agreement governing Publicly Traded Debt Securities and
(ii) any other agreement that is material to the conduct of the business of the
Borrower and the Restricted Subsidiaries, taken as a whole.

“Maximum Facility Amount” shall mean $3,000,000,000.

 

-30-



--------------------------------------------------------------------------------

“Midstream Assets” shall mean (i) assets used primarily for gathering (from
above ground sources), transmission, storage, processing or treatment of natural
gas, natural gas liquids or other Hydrocarbons or carbon dioxide and assets
substantially similar to the foregoing and conventionally understood to be
“midstream assets” (including midstream water assets) and (ii) Equity Interests
of any Person that has no assets (other than de minimis assets) other than
assets referred to in clause (i); for the avoidance of doubt, it being
understood that in no event shall Hydrocarbons, Hydrocarbon Interests or Oil and
Gas Properties or Equity Interests of any Person owning the foregoing be deemed
Midstream Assets.

“Midstream GP Entity” shall mean (a) prior to a Midstream GP IPO, CNX Midstream
GP or a successor or permitted assign thereof, in each case, so long as it owns
all of the general partner interests of CNX Midstream and is the sole general
partner of CNX Midstream, and (b) upon and after a Midstream GP IPO, (i) in the
event the Midstream Public GP is a limited partnership, the Person that owns
100% of the general partner interests of the Midstream Public GP and (ii) in the
event the Midstream Public GP is an entity other than a limited partnership, the
Person that owns 100% of the voting Equity Interests of the Midstream Public GP.

“Midstream GP IPO” shall mean an initial public offering of the common Equity
Interests of the Midstream Public GP (including, for the avoidance of doubt, any
secondary offering or sale of the common Equity Interests of the Midstream
Public GP by a Loan Party in connection with such initial public offering).

“Midstream Entities” shall mean (i) CNX Midstream, (ii) CNX Midstream GP,
(iii) the Midstream GP Entity, (iv) the Midstream Public GP, (v) Subsidiaries of
the foregoing and (vi) successors of the foregoing.

“Midstream Public GP” shall mean (i) the sole general partner of CNX Midstream
or (ii) the Person that owns all of the Equity Interests of the sole general
partner of CNX Midstream.

“Minimum Title Requirement” shall mean delivery to the Administrative Agent of
Required Title Information on Borrowing Base Properties comprising at least (x)
85% of the total present value of the Proved Reserves included in the Borrowing
Base Properties and (y) 85% of the PV10 value of the Proved Developed Producing
Reserves included in the Borrowing Base Properties.

“Month,” with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgages” shall mean collectively, (i) the mortgages or deeds of trust with
respect to Real Property in which a security interest has been granted prior to
the Closing Date and (ii) the mortgages or deeds of trust with respect to Real
Property in which a security interest is granted after the Closing Date in
substantially the form of Exhibit 1.1(M), in each case, executed and delivered
by the applicable Loan Parties to the Collateral Agent to secure the
Obligations, for the benefit of the Secured Parties, and “Mortgage” shall mean,
individually, any of the Mortgages.

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any ERISA Affiliate is then making or accruing an
obligation to make contributions or, within the preceding five plan years, has
made or had an obligation to make such contributions or has any ongoing
obligation with respect to withdrawal liability (within the meaning of Title IV
of ERISA).

 

-31-



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean, with respect to any issuance of Equity Interests
or the incurrence of Indebtedness, the cash proceeds thereof, net of customary
fees, commissions, underwriting discounts, costs and other expenses incurred in
connection with such issuance or incurrence, as applicable.

“Net Leverage Ratio” shall mean, as of any date of determination, the ratio of:

 

  (1)

(a) Consolidated Indebtedness as of such date minus (b) (i) if no Loans are
outstanding as of such date (or if the Net Leverage Ratio is being determined on
a Pro Forma Basis for determining the permissibility of any transaction, if any
Loans outstanding will be fully repaid in connection with such transaction on
such date), Cash on Hand as of such date or (ii) if any Loans are outstanding as
of such date (or if the Net Leverage Ratio is being determined on a Pro Forma
Basis for determining the permissibility of any transaction, if any Loans would
be outstanding in connection with such transaction on such date), up to
$100,000,000 of Cash on Hand as of such date, in each case, after giving effect
to all transactions occurring on such date, to

 

  (2)

Consolidated EBITDAX of the Borrower for the period of four fiscal quarters of
the Borrower most recently ended on or prior to the date of determination;
provided that, without derogation of the requirement to determine Consolidated
EBITDAX on a Pro Forma Basis in accordance with the definition thereof, for any
date of determination before December 31, 2018, this clause (2) shall be (i) for
the fiscal quarter ended December 31, 2017, the Consolidated EBITDAX of the
Borrower and the Restricted Subsidiaries for the most recent fiscal quarter then
ended multiplied by four, (ii) for the fiscal quarter ending March 31, 2018, the
Consolidated EBITDAX of the Borrower and the Restricted Subsidiaries for the
most recent two fiscal quarter period then ended multiplied by two and (iii) for
the fiscal quarter ending June 30, 2018, the Consolidated EBITDAX of the
Borrower and the Restricted Subsidiaries for the most recent three fiscal
quarter period then ended multiplied by 4/3.

“New Lender” shall have the meaning assigned to that term in Section 2.12(a)
[Increasing Lenders and New Lenders].

“New Lender Joinder” shall mean the joinder whereby each New Lender joins this
Agreement in substantially the form attached hereto as Exhibit 1.1(B).

“Non-Consenting Lender” shall have the meaning specified in Section 11.1.4
[Non-Consenting Lenders].

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.10.1(c) [Issuance of Letters of Credit].

“Non-Recourse Debt” shall mean, with respect to Indebtedness of any Unrestricted
Subsidiary or Joint Venture, Indebtedness:

 

  (1)

as to which neither the Borrower nor any Restricted Subsidiary (a) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) or (b) is directly or indirectly liable as a
guarantor or otherwise, except for Customary Recourse Exceptions and except by
the pledge of (or a Guaranty limited in recourse solely to) the Equity Interests
of such Unrestricted Subsidiary or Joint Venture; and

 

-32-



--------------------------------------------------------------------------------

  (2)

as to which the lenders will not have any recourse to the Capital Stock or
assets of the Borrower or any Restricted Subsidiary (other than the Equity
Interests of such Unrestricted Subsidiary or Joint Venture), except for
Customary Recourse Exceptions.

“Notes” shall mean the Revolving Credit Notes and the Swing Loan Notes.

“Obligation” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due (including
interest, fees and other monetary obligations accruing and/or incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
under or in connection with (i) this Agreement, the Loans, any Letter of Credit
or any other Loan Document, whether to any Agent, any Issuing Lender, any
Swingline Lender, any Indemnitee, any Lender or other Persons provided for under
such Loan Documents, (ii) any Specified Swap Agreement (other than, with respect
to any Guarantor that is not a Qualified ECP Loan Party, Excluded Swap
Obligations of such Guarantor) or (iii) any Other Lender Provided Financial
Service Product.

“OFAC” shall mean the United States Department of the Treasury’s Office of
Foreign Assets Control.

“Officer’s Certificate” shall mean a certificate signed by an Authorized Officer
of the Borrower.

“Official Body” shall mean the government of the United States of America or any
other nation, or in each case any political subdivision thereof, whether state,
local, county, provincial or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

“Oil and Gas Liens” shall mean:

 

  (1)

Liens on any specific property or any interest therein, construction thereon or
improvement thereto to secure all or any part of the costs incurred for
surveying, exploration, drilling, extraction, development, operation,
production, construction, alteration, repair or improvement of, in, under or on
such property and the plugging and abandonment of wells located thereon (it
being understood that, in the case of Oil and Gas Properties, or any interest
therein, costs incurred for “development” shall include costs incurred for all
facilities relating to such properties or to projects, ventures or other
arrangements of which such properties form a part or which relate to such
properties or interests);

 

  (2)

Liens on Hydrocarbon Interests to secure obligations incurred or Guaranties of
obligations incurred in connection with or necessarily incidental to commitments
for the purchase or sale of, or the transportation or distribution of, the
products derived from such property;

 

-33-



--------------------------------------------------------------------------------

  (3)

Liens arising under partnership agreements, oil and gas leases, overriding
royalty agreements, Joint Operating Agreements, net profits agreements,
production payment agreements, royalty trust agreements, incentive compensation
programs on terms that are reasonably customary in the oil and gas business for
geologists, geophysicists and other providers of technical services to the
Borrower or a Restricted Subsidiary, farm-out agreements, farm-in agreements,
division orders, contracts for the sale, purchase, exchange, transportation,
gathering or processing of Hydrocarbons, unitizations and pooling designations,
declarations, orders and agreements, development agreements, operating
agreements, production sales contracts, area of mutual interest agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or
geophysical permits or agreements, and other agreements which are customary in
the oil and gas business; provided that in all instances, such Liens are limited
to the assets that are the subject of the relevant agreement, program, order or
contract; and

 

  (4)

Liens on pipelines or pipeline facilities that arise by operation of law.

“Oil and Gas Properties” shall mean all properties, including equity or other
ownership interests therein, owned by the Borrower or any of its Restricted
Subsidiaries which contain or are believed to contain Proved Reserves. Unless
the context otherwise requires, the term Oil and Gas Properties refers to Oil
and Gas Properties of the Borrower and its Restricted Subsidiaries

“Order” shall have the meaning specified in Section 2.10.9(b) [Liability for
Acts and Omissions].

“Other Connection Taxes” shall mean, with respect to any recipient, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to and/or enforced any
Loan Document, or sold or assigned an interest in any Note or Loan Document).

“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements under which the Administrative Agent, any Lender or Affiliate of
the Administrative Agent or a Lender (or any Person that was the Administrative
Agent or a Lender or Affiliate of the Administrative Agent or Lender at the time
such agreement or arrangement was entered into) provides any of the following
products or services to any of the Loan Parties: (a) credit cards, (b) credit
card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) foreign currency exchange.

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.6.2 [Replacement of a Lender]).

“Participant” shall have the meaning specified in Section 11.8.4
[Participations].

 

-34-



--------------------------------------------------------------------------------

“Participating Member State” shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

“Participation Advance” shall have the meaning specified in Section 2.10.4(a)
[Repayment of Participation Advances].

“Partnership Interests” shall have the meaning specified in Section 6.3
[Subsidiaries].

“Patent, Trademark and Copyright Security Agreement” shall mean the Patent,
Trademark and Copyright Security Agreement, dated as of June 18, 2014 and the
Patent, Trademark and Copyright Security Agreement dated as of the Closing Date,
each executed and delivered by the applicable Loan Parties to the Collateral
Agent for the benefit of the Secured Parties.

“Payment Date” shall mean the first Business Day of each calendar quarter after
the date hereof and on the Expiration Date or upon termination of the
Commitments.

“Payment In Full” and “Paid in Full” shall mean the payment in full in cash of
the Loans and other Obligations (other than contingent indemnity obligations not
then due) under the Loan Documents, termination of the Commitments and
expiration or termination of all Letters of Credit (or with respect to any
Letter of Credit with an expiration date that extends beyond the Letter of
Credit Expiration Date, the pledge of Cash Collateral for such Letter of Credit
pursuant to Section 2.10.10 [Cash Collateral Prior to the Expiration Date]).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in Sections 412 and 430 of the Code and Sections 302
and 303 of ERISA.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA, that is subject to Title IV of ERISA or
the Pension Funding Rules and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.

“Perfection Certificate” shall mean a certificate in the form of Exhibit
1.1(P)(1) or any other form reasonably acceptable to the Administrative Agent.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit 1.1(P)(2) or any other form reasonably acceptable to the
Administrative Agent.

“Permitted Account Counterparty” shall have the meaning specified in
Section 8.1.21(b) [Accounts].

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 8.2.6(b) [Liquidations, Mergers, Consolidations, Acquisitions].

 

-35-



--------------------------------------------------------------------------------

“Permitted Business” shall mean the businesses conducted by the Borrower and its
Subsidiaries on the Closing Date and any business of a nature that is or shall
have become related to (i) the acquisition, exploration, development,
production, operation and disposition of interests in oil, natural gas, and
other Hydrocarbon or carbon dioxide properties, (ii) the gathering, marketing,
treating, processing, storage, selling and transporting of any production from
such interests or properties, (iii) the treatment, processing, storage,
transportation or marketing of Hydrocarbons and other minerals and products
produced in association therewith, (iv) the production of electricity or other
sources of power, such as coal-or natural gas-fueled power generation
facilities, wind, solar or hydroelectric power generation facilities or similar
activities, (v) water related services including utilizing, protecting,
transporting and treating water and (vi) any activity that is ancillary or
complementary to or necessary or desirable for, or otherwise reasonably related
to, the activities described in this definition.

“Permitted Business Investments” shall mean Investments of a nature that is or
shall have become customary in the Permitted Business as a means of actively
exploiting, exploring for, acquiring, developing, processing, gathering,
marketing or transporting Hydrocarbons through agreements, transactions,
interests or arrangements which permit one to share risks or costs, comply with
regulatory requirements regarding local ownership or satisfy other objectives
customarily achieved through the conduct of Permitted Business jointly with
third parties, including (i) ownership interests in oil, natural gas, other
Hydrocarbon properties or any interest therein or gathering, transportation,
processing, storage or related systems or ancillary real property interests,
(ii) Investments in the form of or pursuant to operating agreements, working
interests, royalty interests, mineral interests, processing agreements, farm-in
agreements, farm-out agreements, developments agreements, area of mutual
interest agreements, unitization agreements, pooling agreements, joint bidding
agreements, service contracts, joint venture agreements, limited liability
company agreements, partnership agreements (whether general or limited),
subscription agreements, stock purchase agreements and other similar agreements
with third parties, and (iii) direct or indirect ownership interests or
Investments in drilling rigs, fracturing units and other equipment used in the
Permitted Business or in Persons that own or provide such equipment.

“Permitted Commodity Swap Agreement” shall mean any commodity Swap Agreement
which (1) any Loan Party enters into with or through a counterparty that, or a
counterparty whose credit support provider under the Swap Agreement, has a
credit rating of at least “BBB+” by S&P or “Baa1” by Moody’s at the time such
Swap Agreement is entered into (an “Approved Counterparty”), together with the
confirmations which such Loan Party may hereafter enter into with or through
such counterparty covering, in the aggregate, among all such Swap Agreements,
not more than 85% (the “Swap Cap”) of the forecasted production from Proved
Reserves (as reflected in the most recent Reserve Report delivered to the
Administrative Agent) on a rolling five (5) year basis or (2) any Loan Party
enters into with or through a counterparty where the Swap Agreement is in the
nature of basis differential, commodity floors or puts on up to 100% of
forecasted production from Proved Reserves (as reflected in the most recent
Reserve Report delivered to the Administrative Agent) to be produced by or for
the benefit of the Loan Parties during the term(s) of such Swap Agreement(s);
provided that in the case of either clause (1) or (2) the tenor of any such Swap
Agreement (other than the Swap Agreements entered into in December 2019, the
terms of which end on or before December 31, 2025) shall not be longer than the
remainder of the calendar year in which such Swap Agreement became effective
plus the next five (5) calendar years.

“Permitted Liens” shall mean:

 

  (1)

Liens existing on the Closing Date and described on Schedule 8.2.2;

 

  (2)

Liens securing the Obligations in favor of the Collateral Agent for the benefit
of the Secured Parties;

 

-36-



--------------------------------------------------------------------------------

  (3)

Liens on cash or Temporary Cash Investments securing Letter of Credit
Obligations with respect to Letters of Credit that have an expiration date that
extends beyond the Letter of Credit Expiration Date in favor of the applicable
Issuing Lender of such Letters of Credit;

 

  (4)

Liens in favor of (a) the Borrower or a Guarantor or (b) by a Restricted
Subsidiary that is not a Guarantor in favor of any other Restricted Subsidiary
that is not a Guarantor;

 

  (5)

Liens on the Collateral securing obligations in respect of Indebtedness incurred
pursuant to Section 8.2.1(n) [Indebtedness]; provided that such Liens shall be
subordinated to the Liens securing the Obligations pursuant to an intercreditor
agreement reasonably satisfactory to the Administrative Agent;

 

  (6)

Liens for taxes, assessments and governmental charges not yet delinquent or the
validity of which are being contested in good faith by appropriate proceedings,
promptly instituted and diligently conducted, and for which adequate reserves
have been established to the extent required by GAAP as in effect at such time,
and which proceedings (or orders entered in connection with such proceedings)
have the effect of suspending the enforcement or collection of such Liens;

 

  (7)

Liens incurred to secure appeal bonds and judgment Liens not constituting an
Event of Default or Potential Default, in each case in connection with
litigation or legal proceedings that are being contested in good faith by
appropriate proceedings;

 

  (8)

Liens upon real or personal property other than the Collateral, including any
attachment of personal property or real property or other legal process prior to
adjudication of a dispute on the merits, (a) if the validity or amount thereof
is being contested in good faith by appropriate and lawful proceedings
diligently conducted so long as levy and execution thereon have been stayed or
bonded and continue to be stayed or bonded, (b) if a final judgment is entered
and such judgment is discharged within thirty (30) days of entry, or (c) the
payment of which is covered in full (subject to customary deductible) by
insurance;

 

  (9)

inchoate Liens arising by operation of Law;

 

  (10)

Liens securing Capital Lease Obligations, mortgage financings, equipment leases,
purchase money obligations or other Indebtedness incurred pursuant to
Section 8.2.1(d) [Indebtedness]; provided that such Liens shall attach only to
the property (a) acquired with the proceeds of such Indebtedness or (b) which is
the subject of such Capital Lease Obligations;

 

  (11)

Liens on any of the Excluded Properties;

 

  (12)

Liens on the Equity Interests of a Person that is not a Restricted Subsidiary to
secure obligations of such Person;

 

  (13)

claims, Liens or encumbrances upon, and defects of title to, real or personal
property, including any attachment of personal or real property or other legal
process prior to adjudication of a dispute on the merits, (a) if the validity or
amount thereof is being contested in good faith by appropriate and lawful
proceedings diligently conducted so long as levy and execution thereon have been
stayed and continue to be stayed, (b) if a final judgment is entered and such
judgment is discharged within thirty (30) days of entry, or (c) the payment of
which is covered in full (subject to customary deductible) by insurance;

 

-37-



--------------------------------------------------------------------------------

  (14)

precautionary filings under the UCC by a lessor with respect to personal
property leased to such Person;

 

  (15)

Liens on insurance policies and proceeds thereof, or other deposits, to secure
insurance premium financings;

 

  (16)

[reserved];

 

  (17)

Liens on cash or Temporary Cash Investments arising in connection with the
defeasance, discharge or redemption of Indebtedness permitted hereunder;

 

  (18)

Liens in respect of Production Payments and Reserve Sales; provided that such
Liens are limited to the property that is subject to such Production Payments
and Reserve Sales;

 

  (19)

other Liens not otherwise permitted hereunder with respect to Indebtedness or
other obligations that do not in the aggregate exceed at any one time
outstanding $50,000,000;

 

  (20)

Liens to renew, extend, refinance or refund a Lien referred to in clause
(1) above; provided that (i) such new Lien shall be limited to all or part of
the same property (including future improvements thereon and accessions thereto)
subject to the original Lien and (ii) the obligations secured by such Lien at
such time is not increased to any amount greater than the amount permitted by
Refinancing Indebtedness;

 

  (21)

statutory and common law banker’s Liens and rights of setoff on bank deposits;

 

  (22)

option agreements and rights of first refusal granted with respect to assets
that are permitted to be disposed of pursuant to the terms of Section 8.2.7
[Dispositions] or Section 8.2.13 [Sale of Proved Reserves; Pooling];

 

  (23)

[reserved];

 

  (24)

any leases of assets permitted by Section 8.2.7 [Dispositions];

 

  (25)

Oil and Gas Liens, in each case which are not incurred in connection with the
borrowing of money, the obtaining of advances of credit or the payment of the
deferred purchase price of property (other than trade accounts payable arising
in the ordinary course of business);

 

  (26)

Immaterial Title Deficiencies; it being understood that this Permitted Lien does
not affect the Borrower’s obligations under Section 8.1.18 [Title Information];

 

  (27)

pledges, deposits or bonds made in the ordinary course of business to secure
payment of reclamation liabilities or workers’ compensation, or to participate
in any fund in connection with workers’ compensation, unemployment insurance or
other social security programs (including pledges or deposits of cash securing
letters of credit that secure payment of such workers’ compensation,
unemployment insurance or other social security programs);

 

-38-



--------------------------------------------------------------------------------

  (28)

Liens of mechanics, materialmen, warehousemen, carriers, or other like Liens
(including any other statutory nonconsensual or common law Liens), securing
obligations incurred in the ordinary course of business that are not yet due and
payable and Liens of landlords securing obligations to pay lease payments that
are not yet due and payable or in default (including pledges or deposits of cash
securing letters of credit that secure such Liens of landlords securing
obligations to make lease payments that are not yet due and payable or in
default) or, with respect to any of the foregoing, that are being contested in
good faith by appropriate proceedings and as to which appropriate reserves have
been established in accordance with GAAP and which proceedings (or orders
entered in connection with such proceedings) have the effect of suspending the
enforcement or collection of such Liens;

 

  (29)

good-faith pledges or deposits made or other Liens granted in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, not in excess of the aggregate
amount due thereunder or other amounts as may be customary, or to secure
statutory obligations, or surety, appeal, indemnity, performance or other
similar bonds required in the ordinary course of business (including pledges or
deposits of cash securing letters of credit that secure such performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of the aggregate amount due thereunder or other amounts as
may be customary, or that secure such statutory obligations, or such surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business);

 

  (30)

encumbrances consisting of zoning restrictions, licenses, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

  (31)

Liens on cash and Temporary Cash Investments securing Indebtedness permitted by
Section 8.2.1(f) [Indebtedness] in an aggregate amount not to exceed $25,000,000
at any one time outstanding; and

 

  (32)

deposits and escrows of cash pursuant to customary purchase price adjustment,
indemnity or similar obligations under agreements related to acquisitions and
Dispositions permitted hereunder;

provided that the foregoing clauses (5), (7), (10), (19), (24), (27) and
(29) shall not be applicable to Proved Reserves. No intention by the
Administrative Agent or the Collateral Agent to subordinate any Lien granted in
favor of the Collateral Agent for the Secured Parties is to be hereby implied or
expressed by the permitted existence of any Permitted Liens.

“Permitted Marketing Obligations” shall mean Indebtedness of the Borrower or any
Restricted Subsidiary under letter of credit or borrowed money obligations, or
in lieu of or in addition to such letters of credit or borrowed money,
Guaranties of such Indebtedness or other obligation, of the Borrower or any
Restricted Subsidiary by any other Restricted Subsidiary, as applicable, related
to the purchase by the Borrower or any Restricted Subsidiary of Hydrocarbons for
which the Borrower or such Restricted Subsidiary has contracts to sell; provided
that, in the event that such Indebtedness or obligations are Guarantied by the
Borrower or any such Restricted Subsidiary, then either:

 

  (1)

the Person with which the Borrower or such Restricted Subsidiary has contracts
to sell has an Investment Grade Rating from S&P or Moody’s, or in lieu thereof,
a Person Guarantying the payment of such obligated Person has an Investment
Grade Rating from S&P or Moody’s; or

 

-39-



--------------------------------------------------------------------------------

  (2)

such Person posts, or has posted for it, a letter of credit in favor of the
Borrower or such Restricted Subsidiary with respect to all such Person’s
obligations to the Borrower or such Restricted Subsidiary under such contracts.

“Permitted Unsecured Notes” shall mean any unsecured notes issued by the
Borrower in one or more transactions; provided that (i) no payment of principal
in respect of such notes shall be required prior to six months after the
Expiration Date (without giving effect to the Springing Expiration Date) in
effect at the time of issuance (except for customary offers to purchase with
proceeds of asset sales or upon the occurrence of a change of control or, if
customary for such type of notes, a fundamental change), (ii) such notes shall
not include any financial maintenance covenants, and the covenants and events of
default shall be customary for high yield debt securities but in any event shall
not be more restrictive than the covenants and events of default hereunder,
taken as a whole, and (iii) no Subsidiary of the Borrower shall Guaranty such
notes unless such Subsidiary is (or concurrently with any such Guaranty becomes)
a Guarantor hereunder.

“Permitted Unsecured Notes Indenture” shall mean (i) an indenture or other
agreement governing any Permitted Unsecured Notes or any Refinancing
Indebtedness in respect thereof and (ii) any Existing Notes Indenture or any
Refinancing Indebtedness in respect thereof.

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, Official Body, or any other entity.

“Pledged Securities” shall mean all of the property described as “Pledged
Securities” in the Security Agreement.

“Pledgor” shall have the meaning set forth in the Security Agreement.

“PNC” shall mean PNC Bank, National Association, its successors and assigns.

“Potential Default” shall mean any event or condition which with notice or
passage of time, or any combination of the foregoing, would constitute an Event
of Default.

“Preferred Stock” shall mean, with respect to any Person, Capital Stock of such
Person of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
Capital Stock of any other class of such Person.

“Prime Rate” shall mean the interest rate per annum announced from time to time
by the Administrative Agent at its Principal Office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged to
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.

“Principal Office” shall mean the main banking office of the Administrative
Agent in Pittsburgh, Pennsylvania.

 

-40-



--------------------------------------------------------------------------------

“Pro Forma Basis” shall mean:

 

  (1)

any Material Acquisition/Disposition and any dividend or distribution on, or
repurchases or redemptions of, Capital Stock of the Borrower made or to be made
by the Borrower or any Restricted Subsidiary during the applicable reference
period or subsequent to such reference period and on or prior to the date of
determination will be given pro forma effect as if it had occurred on the first
day of the applicable reference period;

 

  (2)

any Person that is a Restricted Subsidiary on the date of determination will be
deemed to have been a Restricted Subsidiary at all times during such reference
period;

 

  (3)

any Person that is not a Restricted Subsidiary on the date of determination will
be deemed not to have been a Restricted Subsidiary at any time during such
reference period;

 

  (4)

if any Indebtedness bears a floating rate of interest, the interest expense on
such Indebtedness will be calculated as if the rate in effect on the calculation
date had been the applicable rate for the entire period (taking into account the
effect on such interest rate of any Specified Swap Agreement applicable to such
Indebtedness); and

 

  (5)

the events for which such calculation is being made will be deemed to have
occurred.

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Borrower and in a manner consistent with Article 11
of Regulation S-X of the Securities Act, as set forth in a certificate of an
Authorized Officer of the Borrower (with supporting calculations) and reasonably
acceptable to the Administrative Agent. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility (to the extent required to be computed on a pro forma basis) shall be
computed based upon the average daily balance of such Indebtedness during the
applicable period. Interest on Indebtedness that may optionally be determined at
an interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.

“Production Payments and Reserve Sales” shall mean the grant or transfer by the
Borrower or any Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest, Dollar-Denominated Production Payment,
partnership or other interest in Oil and Gas Properties, reserves or the right
to receive all or a portion of the production or the proceeds from the sale of
production attributable to such properties where the holder of such interest has
recourse solely to such production or proceeds of production, subject to the
obligation of the grantor or transferor to operate and maintain, or cause the
subject interests to be operated and maintained, in a reasonably prudent manner
or other customary standard or subject to the obligation of the grantor or
transferor to indemnify for environmental, title or other matters customary in
the Permitted Business, including any such grants or transfers pursuant to
incentive compensation programs on terms that are reasonably customary in the
Permitted Business for geologists, geophysicists or other providers of technical
services to the Borrower or any Restricted Subsidiary.

“Properties” shall have the meaning assigned to such term in Section 6.25(b)
[Environmental Matters].

“Proved Developed Non-Producing Reserves” shall mean the Proved Reserves that
are Developed Oil and Gas Reserves that are shut-in and behind-pipe reserves and
other reserves for which production can be initiated or restored with relatively
low expenditure compared to the cost of drilling a new well.

 

-41-



--------------------------------------------------------------------------------

“Proved Developed Producing Reserves” shall mean the Proved Reserves that are
Developed Oil and Gas Reserves and are expected to be recovered from completion
intervals that are open and producing at the time of determination; provided
that improved recovery Proved Reserves are considered producing only after the
improved recovery project is in operation.

“Proved Gas Collateral” shall mean (i) Proved Reserves that constitute no less
than 85% of the total present value of all Proved Reserves included in the
Borrowing Base Properties as such present values are determined in accordance
with the most recent Reserve Report, together with as-extracted collateral
related to such Proved Reserves and (ii) Proved Developed Producing Reserves
that constitute no less than 85% of the PV10 value of all Proved Developed
Producing Reserves included in the Borrowing Base Properties as such values are
determined in accordance with the most recent Reserve Report, together with
as-extracted collateral related to such Proved Developed Producing Reserves.

“Proved Reserves” shall mean the “proved oil and gas reserves” as such term is
defined by the SEC in its standards and guidelines.

“Proved Undeveloped Reserves” shall mean the Proved Reserves that are
“undeveloped oil and gas reserves” as such term is defined by the SEC in its
standards and guidelines.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Publicly Traded Debt Securities” shall mean any issue of debt securities of the
Borrower or any Restricted Subsidiary, which debt securities are originally
issued in a public offering registered with the Securities and Exchange
Commission or in an offering pursuant to Rule 144A under the Securities Act and
of which issue at least the Threshold Amount is outstanding.

“PV10” shall mean the present worth of future net income, discounted to present
value at the simple interest rate of ten percent (10%) per year.

“QFC Credit Support” shall have the meaning assigned to such term in
Section 11.17.

“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) an Eligible Contract Participant (after giving effect to Section 22
of the Guaranty Agreement and any and all other Guaranties of such Guarantor’s
Swap Obligations by the Borrower and any other Guarantor), or (b) an Eligible
Contract Participant that can cause another Person to qualify as an Eligible
Contract Participant on the Eligibility Date under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ratable Share” shall mean the proportion that a Lender’s Commitment bears to
the Commitments of all of the Lenders. If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments; provided that in the case
of Section 2.13 [Defaulting Lenders] when a Defaulting Lender shall exist,
“Ratable Share” shall mean the percentage of the aggregate Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

 

-42-



--------------------------------------------------------------------------------

“Real Property” shall mean, individually as the context requires, real property
(other than the Excluded Properties) that is owned or leased by any Loan Party,
including, but not limited to the surface, methane gas and other mineral rights,
interests and leases associated with the properties described on Schedule 1.1(R)
(other than the Excluded Properties), and “Real Properties” shall mean,
collectively, as the context requires, all of the foregoing but shall not
include any asset that shall have been released, pursuant to Section 10.10
[Authorization to Release Collateral or Guarantors] or 11.1.1(d) [Required
Consents] from the Liens created in connection with this Agreement.

“Recipient” shall mean (i) the Administrative Agent, (ii) any Lender and
(iii) any Issuing Lender, as applicable.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, replace, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” shall mean Indebtedness that Refinances (subject to
the next paragraph of this definition) any Indebtedness of the Borrower or any
Restricted Subsidiary existing on the Closing Date or incurred in compliance
with this Agreement, including Indebtedness that Refinances Refinancing
Indebtedness; provided that:

(1) such Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being Refinanced or, in the case of
Indebtedness that Refinances any Existing Notes, no earlier than six months
after the Expiration Date (without giving effect to the Springing Expiration
Date);

(2) such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced; provided that in the case of
Indebtedness that Refinances any Existing Notes, the Average Life shall also be
no shorter than the period beginning on the date of issuance and ending six
months after the Expiration Date (without giving effect to the Springing
Expiration Date);

(3) such Refinancing Indebtedness has an aggregate principal amount (or if
incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if incurred with original
issue discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including any premium and defeasance costs) under the Indebtedness
being Refinanced;

(4) if the refinanced Indebtedness was (A) subordinated in right of payment to
the Obligations or the Guaranties thereof, as the case may be, then such
Refinancing Indebtedness, by its terms, is subordinate in right of payment to
the Obligations or the Guaranties thereof, as the case may be, at least to the
same extent as the Indebtedness being Refinanced, (B) unsecured, then such
Refinancing Indebtedness shall be unsecured or (C) secured by a Lien on
Collateral that was contractually junior to the Lien on such Collateral securing
the Obligations, then such Refinancing Indebtedness may be secured by such
Collateral only to the extent the Liens on such Collateral securing such
Refinancing Indebtedness are contractually junior to the Liens on such
Collateral securing the Obligations to at least the same extent as in the
Indebtedness being Refinanced; and

 

-43-



--------------------------------------------------------------------------------

(5) if the refinanced Indebtedness is purchase money obligations, (a) the
holders of such Refinancing Indebtedness agree that they will look solely to the
fixed assets so acquired which secure such Refinancing Indebtedness, and neither
the Borrower nor any Restricted Subsidiary (i) is directly or indirectly liable
for such Refinancing Indebtedness or (ii) provides credit support, including any
undertaking, Guaranty, agreement or instrument, related to such Refinancing
Indebtedness that would constitute Indebtedness (other than the grant of a Lien
on such acquired fixed assets) and (b) no default or event of default with
respect to such Refinancing Indebtedness would cause, or permit (after notice or
passage of time or otherwise), any holder of any other Indebtedness of the
Borrower or a Guarantor to declare a default or event of default on such other
Indebtedness or cause the payment, repurchase, redemption, defeasance or other
acquisition or retirement for value thereof to be accelerated or payable prior
to any scheduled principal payment, scheduled sinking fund payment or maturity;

provided further, however, that Refinancing Indebtedness shall not include:

(a) Indebtedness of a Subsidiary that Refinances Indebtedness of the Borrower;
or

(b) Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower that
Refinances Indebtedness of an Unrestricted Subsidiary; or

(c) Indebtedness of a Restricted Subsidiary of the Borrower that is not a Loan
Party which Refinances Indebtedness of a Loan Party.

Indebtedness shall be deemed to Refinance Permitted Unsecured Notes (and
therefore constitute Refinancing Indebtedness in respect of Permitted Unsecured
Notes so long as the other requirements of this definition are satisfied with
respect to such Indebtedness) if the proceeds thereof are used in accordance
with Schedule 8.2.1(m).

“Regulation U” shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

“Reimbursement Date” shall have the meaning specified in Section 2.10.3(b)
[Participations, Disbursements, Reimbursement].

“Reimbursement Obligation” shall have the meaning specified in Section 2.10.3(b)
[Participations, Disbursements, Reimbursement].

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, advisors,
trustees, administrators, managers and representatives of such Person and of
such Person’s Affiliates.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharge, injecting, escaping, leaching, dumping, disposing,
depositing into or migration into or through the Environment, or into, from or
through any building or structure.

“Relevant Interbank Market” shall mean in relation to Euro, the European
Interbank Market, and, in relation to any other currency, the London interbank
market or other applicable offshore interbank market.

“Removal Effective Date” shall have the meaning assigned to such term in
Section 10.6 [Resignation of Agents].

“Replacement Index” shall have the meaning specified in Section 4.6(a)
[Successor LIBOR Rate Index].

 

-44-



--------------------------------------------------------------------------------

“Replacement Index Amendment” shall have the meaning specified in Section 4.6(b)
[Successor LIBOR Rate Index].

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in violation of any Anti-Terrorism Law.

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Pension Plan or Multiemployer
Plan.

“Required Borrowing Base Lenders” shall mean, at any time, Lenders having in the
aggregate Revolving Exposures and unused Revolving Credit Commitments
representing more than 66.66% of the sum of the total Revolving Exposures and
unused Revolving Credit Commitments at such time.

“Required Increasing Borrowing Base Lenders” shall mean, at any time, Lenders
having in the aggregate Revolving Exposures and unused Revolving Credit
Commitments representing no less than 95% of the sum of the total Revolving
Exposures and unused Revolving Credit Commitments at such time.

“Required Lenders” shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).

“Required Permits” shall mean all permits, licenses, authorizations, plans,
approvals and bonds necessary under the applicable Laws for the Loan Parties to
continue to conduct oil and gas and related operations on, in or under such
parties’ real property, and any and all other mining properties owned or leased
by the Borrower or any such Loan Party (collectively “Mining Property”) or Oil
and Gas Properties substantially in the manner as such operations had been
authorized immediately prior to such Loan Party’s acquisition of its interests
in such real property and as may be necessary for such Loan Party to conduct, in
all material respects, oil and gas and related operations on, in or under the
Oil and Gas Properties or the Mining Property as described in any plan of
operation.

“Required Share” shall have the meaning assigned to such term in Section 5.10
[Settlement Date Procedures].

“Required Title Information” shall mean, with respect to any Proved Reserves,
such title reports and information as shall be in form and substance that is
customary and usual for such Proved Reserves and shall be in form and substance
reasonably satisfactory to the Administrative Agent.

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

“Reserve Report” shall mean the most recent of the December 31 Reserve Report,
the June 30 Reserve Report, or the Alternate Reserve Report.

 

-45-



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, with respect to any Loan Party, each of the
chief executive officer, president, vice president, chief financial officer,
chief administrative officer, general counsel, secretary, treasurer and
assistant treasurer of such Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” shall mean:

 

  (1)

the declaration or payment of any dividends or any other distributions of any
sort in respect of Equity Interests of the Borrower or any Restricted Subsidiary
(including any payment in connection with any merger or consolidation involving
the Borrower or any Restricted Subsidiary) or similar payment to the direct or
indirect holders of such Equity Interests, other than:

 

  (a)

dividends or distributions payable solely in Equity Interests of the Borrower
(other than Disqualified Stock);

 

  (b)

dividends or distributions payable solely to the Borrower or a Restricted
Subsidiary; and

 

  (c)

pro rata dividends or other distributions made by a Restricted Subsidiary to
minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation);

 

  (2)

the purchase, repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of the Borrower or any Restricted Subsidiary held
by any other Person (other than any acquisition or retirement for value from, or
payment to, the Borrower or any Restricted Subsidiary); or

 

  (3)

the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment of any Subordinated Obligations of the Borrower
or any Guarantor (other than (a) any intercompany Indebtedness between or among
the Borrower and any Restricted Subsidiary and (b) the purchase, repurchase or
other acquisition of Subordinated Obligations acquired in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of acquisition),

in each case, including any of the foregoing that are effected by Division.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment” shall mean, as to any Lender at any time, the
amount, as of the Amendment No. 4 Effective Date, set forth opposite its name on
Schedule 1.1(B) in the column labeled “Amount of Commitment,” as such Commitment
is thereafter assigned pursuant to an Assignment and Assumption Agreement,
increased pursuant to Section 2.12 [Increase in Revolving Credit Commitments] or
decreased pursuant to Section 2.4 [Commitment Reduction], and “Revolving Credit
Commitments” shall mean the aggregate Revolving Credit Commitments of all of the
Lenders.

 

-46-



--------------------------------------------------------------------------------

“Revolving Credit Loans” shall mean collectively and “Revolving Credit Loan”
shall mean separately all Revolving Credit Loans or any Revolving Credit Loan
made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1.1 [Revolving Credit Loans] or Section 2.10.3 [Participations,
Disbursements, Reimbursement].

“Revolving Credit Notes” shall mean collectively and “Revolving Credit Note”
shall mean separately all the promissory notes of the Borrower in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Credit Loans and
its Letter of Credit Obligations and Swingline Exposure at such time.

“Revolving Facility Usage” shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

“Sanctioned Country” shall mean a country, territory or region subject to a
sanctions program maintained under any Anti-Terrorism Law.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“SEC” shall mean the Securities and Exchange Commission, or any Official Body
succeeding to any of its principal functions.

“Secured Parties” shall mean collectively, the Agents, the Swingline Lender, the
Issuing Lenders, the Lenders, the Indemnitees and any provider of a Specified
Swap Agreement or Other Lender Provided Financial Service Product.

“Securities Account” shall mean any “securities account” as defined in the UCC
in effect in the State of New York from time to time.

“Securities Act” shall mean the Securities Act of 1933.

“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, executed and delivered by each of the Loan Parties to the Collateral Agent
for the benefit of the Secured Parties.

“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages, the Patent, Trademark and Copyright Security Agreement, each
intercreditor agreement entered into in accordance with Section 10.10(c)
[Authorization to Release Collateral and Guarantors] and each other security
document or pledge agreement delivered in accordance with applicable local Law
to grant a valid, perfected security interest in any property as Collateral for
the Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement or any other such security document or
pledge agreement to be filed with respect to the security interests in property
and fixtures created pursuant to any document or instrument utilized to pledge
or grant or purport to pledge or grant a security interest or lien on any
property as Collateral for the Obligations, and amendments, supplements or
joinders to the foregoing.

“Settlement Date” shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 5.10 [Settlement Date
Procedures].

 

-47-



--------------------------------------------------------------------------------

“Solvent” shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, and any successor thereto.

“Specified DevCo” shall mean (i) CNX Midstream DevCo II LP, (ii) CNX Midstream
DevCo III LP and (iii) any other Subsidiary of CNX Midstream; provided that all
of the Equity Interests of each of the foregoing are owned by (x) CNX Midstream
or any of its Subsidiaries and (y) one or more Loan Parties; provided further
that, for the avoidance of doubt, no Person shall constitute a Specified DevCo
if such Person is owned exclusively by the Person(s) referred to in clause
(x) or exclusively by the Person(s) referred to in clause (y).

“Specified Swap Agreement” shall mean (i) any Swap Agreement entered into for
the purpose of hedging risk between (a) any Loan Party and (b) any counterparty
that is, or was at the Closing Date or at the time such Swap Agreement was
entered into, the Administrative Agent, a Lender or an Affiliate of an entity
that is the Administrative Agent or an entity that is a Lender or (ii) any Swap
Agreement that has been in effect since prior to the Closing Date, as set forth
on Schedule 1.1(S) and is between (a) any Loan Party and (b) any counterparty
that was the administrative agent, a lender or an Affiliate of an entity that is
the administrative agent or an entity that is a lender under the Existing Credit
Agreement and has appointed the Collateral Agent as its collateral agent under
the Security Documents pursuant to arrangements reasonably satisfactory to the
Administrative Agent.

“Springing Expiration Date” shall mean January 14, 2022.

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of the Borrower or any Restricted Subsidiary, contingent or
otherwise, which finance the working capital and business needs of the Borrower
and the Restricted Subsidiaries.

“Stated Maturity” shall mean, with respect to any Indebtedness, the maturity
date (or specified date on which the final payment of principal on such
Indebtedness is due) applicable thereto including as such maturity date (or
specified date) may be changed to an earlier date pursuant to the provisions of
the documents governing such Indebtedness including pursuant to any mandatory
redemption provision (but excluding any provision providing for the repurchase
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency unless such contingency has occurred).

 

-48-



--------------------------------------------------------------------------------

“Subordinated Obligation” shall mean any Indebtedness of the Borrower or any
Guarantor (whether outstanding on the Closing Date or thereafter incurred) which
is subordinate or junior in right of payment to, in the case of the Borrower,
the Obligations or, in the case of a Guarantor, its Guaranty of the Obligations
pursuant to a written agreement to that effect.

“Subsidiary” shall mean, with respect to any Person, any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of the Voting Stock thereof is at the time owned or
controlled, directly or indirectly, by:

 

  (1)

such Person;

 

  (2)

such Person and one or more Subsidiaries of such Person; or

 

  (3)

one or more Subsidiaries of such Person.

Unless otherwise specified, “Subsidiary” refers to a Subsidiary of the Borrower.

“Subsidiary Shares” shall have the meaning specified in Section 6.3
[Subsidiaries].

“Supported QFC” shall have the meaning assigned to such term in Section 11.17.

“Swap” shall mean any “swap” as defined in Section 1a(47) of the Commodity
Exchange Act and regulations thereunder, other than (a) a swap entered into, or
subject to the rules of, a board of trade designated as a contract market under
Section 5 of the Commodity Exchange Act, or (b) a commodity option entered into
pursuant to Commodity Futures Trading Commission Regulation 32.3(a).

“Swap Aggregate Exposure” shall mean, as of any Test Date, the sum of all
Exposures with respect to all Acquisition Swap Agreements.

“Swap Agreement” shall mean (i) any Interest Rate Agreement, (ii) any Currency
Agreement, (iii) any Hydrocarbon Swap Agreement or (iv) any cap, floor, collar,
exchange transaction, hedging contract, forward contract, swap agreement,
futures contract, call or put option or any other similar agreement or other
exchange or protection agreement relating to commodity prices, securities prices
or financial market conditions; provided that no sale of a commodity for
deferred shipment or delivery that is intended to be physically settled (other
than a forward sale contract to the extent that it provides, at the time such
contract (or a specified portion of such contract or a specified transaction
under such contract) is entered into, for all in fixed prices; provided, that,
the Borrower’s or any other Loan Party’s election for “first of month” pricing
or other one month pricing pursuant to a forward sale contract for deliveries of
Hydrocarbons for the immediately following calendar month shall be deemed not to
be a contract for an all in fixed price for purposes of this definition) shall
be a Swap Agreement pursuant to this definition.

“Swap Cap” shall have the meaning assigned to such term in the definition of
“Permitted Commodity Swap Agreement.”

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
Swap.

“Swing Loan Note” shall mean a promissory note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans.

“Swing Loan Request” shall mean a request for Swing Loans made in accordance
with Section 2.5.2 [Swing Loan Requests].

 

-49-



--------------------------------------------------------------------------------

“Swing Loans” shall mean collectively and “Swing Loan” shall mean separately all
Swing Loans or any Swing Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.6.3 [Making Swing Loans].

“Swingline Cap” shall mean, at any time, the lesser of (i) $50,000,000 and
(ii) the Revolving Credit Commitments at such time.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Ratable Share of the total Swingline Exposure at such
time.

“Swingline Lender” shall mean the Administrative Agent in its capacity as the
lender of Swing Loans.

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A. and its successors and
assigns in its capacity as syndication agent and technical agent hereunder,
including any Person succeeding to the role of syndication agent and technical
agent and performing similar functions hereunder.

“Target Oil and Gas Properties” shall have the meaning assigned to such term in
Section 8.2.12(b) [Swaps].

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto. “Taxation” shall have a correlative meaning.

“Temporary Cash Investments” shall mean any of the following:

 

  (1)

any Investment in direct obligations of the United States of America or any
agency thereof or obligations guaranteed by the United States of America or any
agency thereof, in each case maturing not later than one year following
acquisition thereof;

 

  (2)

Investments in time deposit accounts, certificates of deposit and money market
deposits maturing within one year of the date of acquisition thereof issued by a
bank or trust company which is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States, and which bank or trust company has capital, surplus and undivided
profits aggregating in excess of $250.0 million (or the foreign currency
equivalent thereof) and has outstanding debt which is rated “A-” (or such
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Section 3(a)(62) of the Exchange
Act) or any money-market fund sponsored by a registered broker dealer or mutual
fund distributor whose assets consist of obligations of the types described in
clauses (1), (2), (3), (4) and (5) of this definition;

 

  (3)

repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (1) of this definition entered into
with a bank meeting the qualifications described in clause (2) of this
definition;

 

  (4)

Investments in commercial paper, maturing not more than 180 days after the date
of acquisition, issued by a Person (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any Investment therein is made of “P-2” (or higher) according
to Moody’s or “A-2” (or higher) according to S&P or “R-1” (or higher) by
Dominion Bond Rating Service Limited or Canadian Bond Rating Service, Inc. (in
the case of a Canadian issuer);

 

-50-



--------------------------------------------------------------------------------

  (5)

Investments in securities with maturities of six months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by S&P or “A-2” by Moody’s;

 

  (6)

Investments in asset-backed securities maturing within one year of the date of
acquisition thereof with a long-term rating at the time as of which any
Investment therein is made of “A” (or higher) by Dominion Bond Rating Service
Limited or Canadian Bond Rating Service, Inc. (in the case of a Canadian
issuer);

 

  (7)

obligations of any foreign government or obligations that possess a guaranty of
the full faith and credit of any foreign government maturing not later than one
year after acquisition thereof;

 

  (8)

obligations of United States government-sponsored enterprises, Federal agencies,
and Federal financing banks that are not otherwise authorized including, but not
limited to, (i) United States government-sponsored enterprises such as
instrumentalities of the Federal Credit System (Bank for Cooperatives, Federal
Land Banks), Federal Home Loan Banks and Federal National Mortgage Association
and (ii) Federal agencies such as instrumentalities of the Department of Housing
and Urban Development (Federal Housing Administration, Government National
Mortgage Association), Export-Import Bank, Farmers Home Administration and
Tennessee Valley Authority, in each case maturing not later than one year
following acquisition thereof;

 

  (9)

debt obligations (other than commercial paper obligations) of domestic or
foreign corporations maturing not later than one year after acquisition thereof;

 

  (10)

preferred stock obligations with a floating rate dividend that is reset
periodically at auction maturing not later than one year after acquisition
thereof;

 

  (11)

Investments in repurchase agreements collateralized by any of the above
securities eligible for outright purchase; provided that the collateral is
delivered to a bank custody account in accordance with the terms of a written
repurchase agreement with a dealer or bank; and

 

  (12)

Investments in shares of institutional mutual funds whose investment policies
are essentially in agreement with the type and criteria for Investments
otherwise set forth in this definition,

provided that Investments described in clauses (7) through (12) of this
definition are restricted to obligations rated no lower than “A3” or “P-1” by
Moody’s or “A-” or “A-1” by S&P.

“Test Date” shall mean the first Business Day of each calendar week; provided
that if on the first Business Day of any calendar week the Swap Aggregate
Exposure shall exceed $100,000,000, then, for the period commencing on such Test
Date to and including the first Business Day of the next succeeding calendar
week thereafter on which the Swap Aggregate Exposure shall be less than or equal
to $100,000,000, the Swap Aggregate Exposure shall be calculated at the end of
each Business Day assuming that a settlement date had occurred on the
immediately preceding Business Day.

 

-51-



--------------------------------------------------------------------------------

“Threshold Amount” shall mean $50,000,000.

“Title Cure Period” shall mean, with respect to any title defect or exception
with respect to any Proved Gas Collateral, the date which is 60 days after the
date on which the Administrative Agent (or its counsel) has notified the
Borrower (or its counsel) of such title defect or exception, or such later date
as is acceptable to the Administrative Agent in its sole discretion.

“Transactions” shall mean (i) the execution and delivery of the Loan Documents
on the Closing Date and (ii) payment of fees and expenses in connection with the
foregoing.

“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 11.17.

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“UCP” shall have the meaning assigned to such term in Section 11.11.1 [Governing
Law].

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in each applicable jurisdiction or other applicable Law entitled to all
the rights, benefits and priorities provided by the Uniform Commercial Code or
such Law.

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 5.8.5(b)(i)(C) [Status of Lenders].

“Unrestricted Subsidiary” shall mean (i) CNX Midstream GP, (ii) the Midstream GP
Entity, (iii) CNX Midstream and its Subsidiaries (including CNX Midstream DevCo
I LP, CNX Midstream DevCo II LP, CNX Midstream DevCo III LP and any other
Specified DevCo), (iv) the Midstream Public GP, (v) any other Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein)
that is designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to a Board Resolution in accordance with Section 8.2.3
[Designation of Unrestricted Subsidiaries] and (vi) the Subsidiaries of each of
the foregoing; provided that, for the avoidance of doubt, all Investments in any
Person referred to any of the foregoing clauses (i) through (vi) by Borrower or
a Restricted Subsidiary on or following the Closing Date shall be made pursuant
to and subject to capacity under Section 8.2.4 [Loans and Investments].

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

-52-



--------------------------------------------------------------------------------

“Utilization Percentage” shall mean, as determined quarterly for the preceding
quarter, the average daily quotient obtained by dividing the Revolving Facility
Usage during the preceding fiscal quarter by the lesser of (i) the Revolving
Credit Commitments and (ii) the Borrowing Base.

“Voting Stock” of a Person shall mean all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the words
“hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person’s
permitted successors and assigns; (v) unless otherwise provided, reference to
any agreement, including this Agreement and any other Loan Document together
with the schedules and exhibits hereto or thereto, document or instrument,
order, declaration, understanding or other arrangement means such agreement,
document, instrument, order, declaration, understanding or other arrangement as
amended, restated, supplemented, modified, extended, renewed, refunded,
superseded, substituted for, replaced, refinanced or increased in whole or in
part, from time to time, to the extent not prohibited hereunder; (vi) any
reference to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such Law and any reference to
any Law shall, unless otherwise specified, refer to such Law as amended,
modified, supplemented or replaced from time to time; (vii) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”;
(viii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights;
(ix) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document; (x) unless otherwise specified, all references herein to times of
day shall be references to Eastern time and (xi) references to the “date hereof”
or “date of this Agreement” shall be to the Closing Date.

 

-53-



--------------------------------------------------------------------------------

1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Historical Statements referred to in Section 6.9(a) [Historical
Statements]). For the avoidance of doubt, (i) in no event shall any lease be
deemed a capital lease for purposes of this Agreement if such lease would have
been categorized as an operating lease as determined in accordance with GAAP
prior to giving effect to the Accounting Standards Codification Topic 842,
Leases and (ii) all lease liabilities and right of use assets in each case
related to operating leases shall be excluded from all calculations made under
this Agreement. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.4 Valuations.

Whenever this Agreement requires the determination of the monetary value of
“other consideration,” a Guaranty, “other obligations” or an Investment and the
computation method to determine such monetary value is not already addressed by
GAAP, (i) the monetary value of “other consideration” or an Investment of
tangible property shall be calculated as the Fair Market Value of such
consideration or tangible property, (ii) the monetary value of any Guaranty at
any time of a fixed monetary obligation shall be the amount of such fixed
monetary obligation at such time, (iii) the monetary value of any Guaranty of a
fixed stream of monetary obligations at any time shall be the present value of
the remaining amounts of such stream of monetary obligations at such time
discounted at a rate equal to the Borrower’s cost of funds at such time,
(iv) the monetary value of a Guaranty of performance or of contingent
liabilities at any time shall be the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which would reasonably
be expected to become an actual or matured monetary obligation or liability of
the Person making such Guaranty determined by such Person in good faith, or
(v) the monetary value of “other obligations,” contingent or otherwise, at any
time shall be the amount which, in light of all the facts and circumstances
existing at the time, represent the amount which would reasonably be expected to
become an actual or matured monetary obligation or liability of the Person who
is obligated for such “other obligations.”

1.5 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such times.

 

-54-



--------------------------------------------------------------------------------

1.6 Interest Rates.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR Rate” or with
respect to any comparable or successor rate thereto, or replacement rate
therefor.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Commitments.

2.1.1 Revolving Credit Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to, but not including, the Expiration Date; provided that after
giving effect to each such Loan, (i) such Lender’s Revolving Exposure shall not
exceed the lesser of (a) such Lender’s Ratable Share of the Borrowing Base and
(b) such Lender’s Revolving Credit Commitment, (ii) the Revolving Facility Usage
shall not exceed the lesser of (a) the Borrowing Base and (b) the Revolving
Credit Commitments and (iii) the aggregate amount of Indebtedness under this
Agreement shall not exceed the Applicable Notes Indenture Cap; provided,
further, that (x) at the Administrative Agent’s request, the Borrower shall
provide the Administrative Agent calculations and supporting information
reasonably satisfactory to the Administrative Agent showing compliance with
clause (iii) and (y) notwithstanding the foregoing clause (x), the
Administrative Agent shall have no obligation to request such calculation or
information or to determine compliance with clause (iii), and shall be fully
entitled to assume (without any further investigation) that each borrowing of
Revolving Credit Loans complies with clause (iii) if the Borrower makes a Loan
Request for such borrowing. Within such limits of time and amount and subject to
the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1.1 [Revolving Credit Loans].

2.1.2 Swing Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, the Swingline Lender may, at its option, cancelable at
any time for any reason whatsoever, make swing loans (the “Swing Loans”) to the
Borrower at any time or from time to time after the date hereof to, but not
including, the Expiration Date, in an aggregate principal amount up to but not
in excess of the Swingline Cap; provided that, after giving effect to each such
Loan, (i) the Revolving Facility Usage shall not at any time exceed the lesser
of (a) the Borrowing Base and (b) the Revolving Credit Commitments and (ii) the
aggregate amount of Indebtedness under this Agreement shall not exceed the
Applicable Notes Indenture Cap; provided, further, that (x) at the
Administrative Agent’s request, the Borrower shall provide the Administrative
Agent calculations and supporting information reasonably satisfactory to the
Administrative Agent showing compliance with clause (ii) and (y) notwithstanding
the foregoing clause (x), the Administrative Agent shall have no obligation to
request such calculation or information or to determine compliance with clause
(ii), and shall be fully entitled to assume (without any further investigation)
that each borrowing of Swing Loans complies with clause (ii) if the Borrower
borrows Swing Loans. Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.2 [Swing Loans].

 

-55-



--------------------------------------------------------------------------------

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Loan Requests] in accordance with its
Ratable Share. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.

2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender, as consideration
for such Lender’s Revolving Credit Commitment hereunder, a nonrefundable
commitment fee (the “Commitment Fee”) equal to the Applicable Commitment Fee
Rate (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) on the average daily difference between the amount of
(a) such Lender’s Revolving Credit Commitment as the same may be constituted
from time to time and (b) such Lender’s Revolving Exposure (for purposes of this
computation, Swing Loans shall not be deemed to be borrowed amounts under its
Revolving Credit Commitment); provided, however, that any Commitment Fee accrued
with respect to the Revolving Credit Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Commitment Fee shall accrue with respect to the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. Subject to the proviso in the directly preceding
sentence, all Commitment Fees shall be payable in arrears on each Payment Date.

2.4 Commitment Reduction.

2.4.1 Voluntary.

The Borrower shall have the right any time and from time to time, without
premium or penalty, upon three (3) Business Days’ prior written notice to the
Administrative Agent to permanently reduce, in whole multiples of $5,000,000, or
terminate the Revolving Credit Commitments; provided that the Revolving Credit
Commitments may not be reduced pursuant to this Section 2.4.1 below the
Revolving Facility Usage. All notices to reduce Revolving Credit Commitments
shall be irrevocable, except that any such notice may state that it is
conditional upon the consummation of a financing transaction, in which case such
notice may be revoked or delayed by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of reduction) if such
condition is not satisfied.

2.4.2 Mandatory.

(a) The Revolving Credit Commitments shall terminate on the Expiration Date.

(b) If any reduction in the Borrowing Base would result in the Borrowing Base
being less than the aggregate Commitments, the Commitments shall be
automatically and permanently (but subject to any increase pursuant to
Section 2.12) reduced, without premium or penalty, contemporaneously with such
reduction in the Borrowing Base so that the aggregate Commitments equal the
Borrowing Base as reduced; provided that if Section 5.11 [Borrowing Base
Deficiency] applies, any reduction in the aggregate Commitments pursuant to the
foregoing shall be subject to the Borrower’s right to deliver Mortgages on
additional Oil and Gas Properties or to prepay Revolving Credit Loans and Cash
Collateralize Letter of Credit Obligations as set forth in Section 5.11.

 

-56-



--------------------------------------------------------------------------------

2.4.3 Effect of Commitment Reduction.

Each reduction of Revolving Credit Commitments shall ratably reduce the
Revolving Credit Commitments of the Lenders. Any reduction or termination of the
Revolving Credit Commitments shall be accompanied by (a) the payment in full of
any Commitment Fee then accrued on the amount of such reduction or termination
and (b) to the extent that the Revolving Facility Usage exceeds the Revolving
Credit Commitment as so reduced or terminated, first, the prepayment of Swing
Loans, second, the prepayment of Revolving Credit Loans and third, the Cash
Collateralization for the benefit of the Issuing Lenders (ratably among the
Issuing Lenders) of the Borrower’s obligation under Letter of Credit Obligations
(in an aggregate amount under the foregoing first, second and third clauses,
equal to such excess), together with the full amount of interest accrued on the
principal sum of Revolving Credit Loans to be prepaid (and all amounts referred
to in Section 5.9 [Indemnity] hereof). From the effective date of any such
reduction or termination, so long as any and all payments, prepayments and Cash
Collateralizations required by either of the immediately preceding clauses
(a) or (b) shall have been made in full, the Commitment Fee pursuant to
Section 2.3 [Commitment Fees] shall correspondingly be reduced or cease to
accrue. At the request of any Lender, the Administrative Agent shall promptly
distribute to the Borrower, the Administrative Agent, each Issuing Lender and
each Lender Schedule 1.1(B) as revised to reflect the reduction of Revolving
Credit Commitments.

2.5 Loan Requests.

2.5.1 Revolving Credit Loan Requests.

Except as otherwise provided herein, subject to the notice requirements set
forth in this Section 2.5.1 and the other terms and conditions hereof, the
Borrower may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 11:00 a.m.,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans to which the LIBOR Rate Option applies or
the conversion to or the renewal of the LIBOR Rate Option for any Loans; and
(ii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.5.1 or a request by telephone immediately
confirmed in writing in such form and delivered by facsimile or email (in “pdf,”
“tif” or similar format) (each, a “Loan Request”); it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify or
certify, as applicable (i) the proposed Borrowing Date; (ii) the aggregate
amount of the proposed Loans comprising each Borrowing Tranche, which amount
shall be in (x) an integral multiple of $1,000,000 and not less than $5,000,000
for each Borrowing Tranche under the LIBOR Rate Option and (y) an integral
multiple of $50,000 and not less than the lesser of $500,000 or the maximum
amount available for Borrowing Tranches to which the Base Rate Option applies;
(iii) whether the LIBOR Rate Option or Base Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche; and (iv) in the case
of a Borrowing Tranche to which the LIBOR Rate Option applies, an appropriate
Interest Period for the Loans comprising such Borrowing Tranche.

 

-57-



--------------------------------------------------------------------------------

2.5.2 Swing Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Swingline Lender to make Swing Loans by delivery
to the Swingline Lender not later than 2:00 p.m. on the proposed Borrowing Date
of a duly completed request therefor substantially in the form of Exhibit 2.5.2
hereto or a request by telephone immediately confirmed in writing in such form
and delivered by facsimile or email (in “pdf,” “tif” or similar format) (each, a
“Swing Loan Request”); it being understood that the Swingline Lender may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be in integral multiples of $50,000 and
shall be not less than $100,000.

2.6 Making and Repayment of Loans.

2.6.1 Making Revolving Credit Loans.

The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5.1 [Revolving Credit Loan Requests], notify the Lenders
of its receipt of such Loan Request specifying the information provided by the
Borrower and the apportionment among the Lenders of the requested Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2 [Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans]. Each Lender shall remit the principal amount of each Revolving Credit
Loan to the Administrative Agent such that the Administrative Agent is able to,
and the Administrative Agent shall, to the extent the Lenders have made funds
available to it for such purpose and subject to Section 7.2 [Each Additional
Loan or Letter of Credit], fund such Revolving Credit Loans to the Borrower in
U.S. Dollars and immediately available funds at the Principal Office prior to
2:00 p.m. on the applicable Borrowing Date; provided that if any Lender fails to
remit such funds to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own funds
the Revolving Credit Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 2.6.2
[Presumptions by the Administrative Agent]. Each Lender may, at its option, make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect in
any manner the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

2.6.2 Presumptions by the Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to 1:00 p.m. on the proposed date of any Loan that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6.1 [Making Revolving Credit Loans]
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Loans under the Base Rate Option. If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

-58-



--------------------------------------------------------------------------------

2.6.3 Making Swing Loans.

So long as the Swingline Lender elects to make Swing Loans, the Swingline Lender
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.5.2
[Swing Loan Requests], fund such Swing Loan to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 3:00 p.m. on the
Borrowing Date.

2.6.4 Repayment of Loans.

The Borrower shall repay all Loans together with all outstanding interest
thereon on the Expiration Date.

2.7 Notes.

2.7.1 Revolving Credit Notes.

If requested by any Lender, the obligation of the Borrower to repay the
aggregate unpaid principal amount of the Revolving Credit Loans made to it by
such Lender, together with interest thereon, shall be evidenced by a Revolving
Credit Note payable to the order of such Lender in a face amount equal to the
Revolving Credit Commitment of such Lender. The Revolving Credit Loans shall
mature, and the Borrower unconditionally agrees to pay in full the unpaid
principal amount and all amounts outstanding and unpaid in respect of the
Revolving Credit Loans to the Administrative Agent for the account of each
Lender, on the Expiration Date.

2.7.2 Swing Loan Note.

The obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by the Swingline Lender, together with interest thereon, shall
be evidenced by a Swing Loan Note payable to the order of the Swingline Lender
in a face amount equal to the Swingline Cap.

2.8 Use of Proceeds.

The proceeds of the Revolving Credit Loans will be used in accordance with
Section 8.1.11 [Use of Proceeds].

2.9 Borrowing Base.

(a) During the period from the Amendment No. 4 Effective Date to the date of the
next redetermination of the Borrowing Base pursuant to the provisions of this
Section 2.9 [Borrowing Base], the amount of the Borrowing Base shall be
$1,900,000,000.

(b) Upon each delivery of a Reserve Report pursuant to Section 8.3.8 [Reserve
Reports], together with such engineering and other data from the Borrower as is
customarily provided, the Syndication Agent shall, within a reasonable period of
time, make a good faith determination of the proposed Borrowing Base, and
promptly thereafter the Administrative Agent will propose by notice in writing
to the Lenders such Borrowing Base for acceptance by (i) the Required Borrowing
Base Lenders with respect to any reaffirmations or reductions in the Borrowing
Base and (ii) the Required Increasing Borrowing Base Lenders with respect to any
increases in the Borrowing Base. If such Borrowing Base, as

 

-59-



--------------------------------------------------------------------------------

proposed by the Administrative Agent is accepted by the Applicable Borrowing
Base Lenders, then such accepted Borrowing Base shall be communicated by the
Administrative Agent to the Borrower on or about (i) with respect to any June 30
Reserve Report, (x) if the Administrative Agent shall have received the June 30
Reserve Report in a timely and complete manner, the immediately following
October 15 and (y) if the Administrative Agent shall not have received the
June 30 Reserve Report in a timely and complete manner, then fifteen (15) days
after the Administrative Agent has received the complete June 30 Reserve Report
from the Borrower and the Syndication Agent has had a reasonable opportunity to
determine the proposed Borrowing Base or (ii) with respect to any December 31
Reserve Report, (x) if the Administrative Agent shall have received the
December 31 Reserve Report in a timely and complete manner, the immediately
following April 15 and (y) if the Administrative Agent shall not have received
the December 31 Reserve Report in a timely and complete manner, then fifteen
(15) days after the Administrative Agent has received the complete December 31
Reserve Report from the Borrower and the Syndication Agent has had a reasonable
opportunity to determine the proposed Borrowing Base (the applicable date in any
of the foregoing clauses (i)(x), (i)(y), (ii)(x) or (ii)(y), the “Applicable
Date”); provided that if such proposed Borrowing Base is not approved by the
Applicable Borrowing Base Lenders prior to the Applicable Date, then the
Applicable Borrowing Base Lenders will establish and agree to a Borrowing Base
established using criteria agreed upon by the Applicable Borrowing Base Lenders,
and such amount will be communicated to the Borrower, within 30 days following
the Applicable Date. Any Lender that shall fail to reject the proposed Borrowing
Base within fifteen (15) days of notice of the proposed Borrowing Base shall be
deemed to have approved the proposed amount of such Borrowing Base. The new
Borrowing Base shall become effective as of the date that the Borrower receives
notification from the Administrative Agent of the new Borrowing Base, and until
that time, the old Borrowing Base shall continue to be in effect. The Borrowing
Base, as determined and established pursuant to this Section 2.9 [Borrowing
Base] shall be subject, at all times, to the redetermination or adjustment of
the then effective Borrowing Base as a result of a redetermination of the
Borrowing Base pursuant to Section 2.9(c) [Borrowing Base] or a reduction of the
Borrowing Base pursuant to Section 2.9(e) [Borrowing Base] or Section 8.1.18(c)
[Title Information].

(c) Not more than once in any fiscal year, the Administrative Agent upon the
instruction of the Required Borrowing Base Lenders, may request from the
Borrower an Alternate Reserve Report for the purpose of redetermining the
Borrowing Base, and not more than twice in any fiscal year, the Borrower shall
have the right to request a redetermination of the Borrowing Base by sending a
written notice to the Administrative Agent of such request along with an
Alternate Reserve Report. In connection with any redetermination of the
Borrowing Base related to a delivery of an Alternate Reserve Report, the
Syndication Agent shall make a good faith determination, in a reasonably prompt
manner, of a new Borrowing Base, and the Administrative Agent shall propose by
notice in writing, in a reasonably prompt manner, such new Borrowing Base to the
Lenders, and the Applicable Borrowing Base Lenders shall agree to review in a
reasonably prompt manner, and (if acceptable) approve a new Borrowing Base,
which shall become effective upon receipt by the Borrower of notice of such new
Borrowing Base. Any Lender that shall fail to reject the proposed Borrowing Base
within fifteen (15) days of notice of the proposed Borrowing Base shall be
deemed to have approved the proposed amount of such Borrowing Base. In
connection with any such redetermination of the Borrowing Base, the Borrower
shall deliver promptly upon the request of the Administrative Agent an Alternate
Reserve Report to the Administrative Agent; provided that the Borrower’s failure
to deliver such Alternate Reserve Report shall not preclude or impact the making
of such redetermination of the Borrowing Base by the Administrative Agent or the
approval of such Borrowing Base by the Applicable Borrowing Base Lenders.

(d) The Borrowing Base shall represent the good faith determination by the
Administrative Agent and the Syndication Agent, of the loan value of the
Borrowing Base Properties based upon, among other things, information contained
in the Reserve Report and in accordance with the applicable definitions and
provisions herein contained, the Syndication Agent’s standard policies regarding
energy

 

-60-



--------------------------------------------------------------------------------

lending, industry lending practices, and consideration for the nature of the
facilities established hereunder. The Borrower acknowledges that the
determination of the Borrowing Base contains an equity cushion (market value in
excess of the value of all Indebtedness of the Loan Parties), which is
acknowledged by the Borrower to be essential for the adequate protection of the
Administrative Agent and the Lenders.

(e) Unless otherwise waived in writing by the Required Lenders, (i) in the event
of the Disposition or other early monetization or early termination of one or
more Swap Agreements that had been assigned aggregate Borrowing Base Value
(since the last redetermination of the Borrowing Base) in excess of 5% of the
Borrowing Base then in effect, the Borrowing Base shall be reduced (effective
upon such Disposition, monetization or termination) by an amount equal to the
Borrowing Base Value of such Swap Agreement(s); provided that in determining the
5% threshold, to the extent such Swap Agreement is replaced, in whole or in
part, in a substantially contemporaneous transaction, with one or more Swap
Agreements otherwise permitted under this Agreement and covering Hydrocarbons of
the type that were hedged pursuant to such replaced Swap Agreement(s) and with
notional volumes, prices, tenors and economic effect during such tenors not less
favorable to the Borrower and/or such Restricted Subsidiary than those set forth
in such replaced Swap Agreement(s) and without payments by the Borrower and/or
such Restricted Subsidiary in connection therewith, only the part of such Swap
Agreement that is not so replaced shall be counted in such 5% and (ii) the
Borrowing Base shall be reduced upon the circumstances set forth in, and in
accordance with, Section 8.2.1(m)(x) [Indebtedness] and Section 8.2.13(f) [Sale
of Proved Reserves; Pooling].

2.10 Letters of Credit.

2.10.1 Issuance of Letters of Credit.

(a) The Borrower may at any time prior to the Letter of Credit Expiration Date
request the issuance of a letter of credit (each, a “Letter of Credit”), for its
own account or the account of any Restricted Subsidiary, or the amendment or
extension of an existing Letter of Credit, by delivering or transmitting by
facsimile or email (in “pdf,” “tif” or similar format), to an Issuing Lender
selected by the Borrower (with a copy to the Administrative Agent) a completed
application for letter of credit, or request for such amendment or extension, as
applicable, signed by the Borrower (and, in the case of a Letter of Credit
issued for the account of any Restricted Subsidiary, also signed by such
Restricted Subsidiary) and otherwise in such form as such Issuing Lender may
specify from time to time by no later than 10:00 a.m. at least five (5) Business
Days, or such shorter period as may be agreed to by such Issuing Lender, in
advance of the proposed date of issuance. The Borrower shall authorize and
direct each Issuing Lender to name the Borrower as the “Applicant” or “Account
Party” of each Letter of Credit and, in the case of a Letter of Credit issued
for the account of any Restricted Subsidiary, to name such Restricted Subsidiary
as the “Co-Applicant” of such Letter of Credit. Promptly after receipt of any
letter of credit application, such Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide the Administrative Agent with a copy thereof.
Letters of Credit may be issued in the form of a Standby Letter of Credit or a
Commercial Letter of Credit; provided that in no event shall Credit Suisse AG or
Goldman Sachs Bank USA be required to issue any Commercial Letter of Credit.
Letters of Credit shall be issued only in U.S. Dollars. For the avoidance of
doubt, the Loan Parties acknowledge that each Letter of Credit issued for the
account of Persons other than the Loan Parties shall constitute an Investment
and Guaranty in an amount equal to the face amount of such Letter of Credit,
without duplication, and shall be subject to the limitations set forth herein.

 

-61-



--------------------------------------------------------------------------------

(b) Unless an Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] are not satisfied, then, subject to the terms and
conditions hereof and in reliance on (among other things) the agreements of the
other Lenders set forth in this Section 2.10 [Letters of Credit], such Issuing
Lender or any of such Issuing Lender’s Affiliates will issue the proposed Letter
of Credit or agree to such amendment or extension; provided that after giving
effect thereto:

(i) no Letter of Credit shall expire later than the earlier of (x) subject to
Section 2.10.1(c) [Issuance of Letters of Credit], twelve (12) months from the
date of issuance or extension, unless the applicable Issuing Lender agrees, and
(y) the Letter of Credit Expiration Date, unless the applicable Issuing Lender
agrees and the Borrower complies with the requirements of Section 2.10.10 [Cash
Collateral Prior to the Expiration Date]; and

(ii) in no event shall (x) the aggregate amount of Letter of Credit Obligations
exceed the Letter of Credit Aggregate Sublimit at any one time outstanding,
(y) the aggregate amount of Letter of Credit Obligations with respect to Letters
of Credit issued and outstanding by any Issuing Lender exceed its Letter of
Credit Issuing Lender Sublimit at any one time (unless otherwise agreed to by
such Issuing Lender) or (z) the Revolving Facility Usage exceed, at any one
time, the Revolving Credit Commitments.

Each request for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be in
compliance with the preceding sentence and with Section 7 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c) If the Borrower so requests in any applicable request for a Letter of
Credit, the Issuing Lender may, in its discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Lender, the Borrower shall not be required to make a specific
request to the Issuing Lender for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Issuing Lender to permit the extension of such Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the Issuing Lender shall not permit any
such extension if (A) the Issuing Lender has determined that it would not be
permitted to issue such Letter of Credit in its revised form (as extended) under
the terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 7.2 [Each Additional Loan or Letter of Credit] are not then
satisfied, and in each such case directing the Issuing Lender not to permit such
extension.

 

-62-



--------------------------------------------------------------------------------

(d) Notwithstanding Section 2.10.1(a) [Issuance of Letters of Credit], no
Issuing Lender shall be under any obligation to issue any Letter of Credit if
(i) any order, judgment or decree of any Official Body or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Lender from issuing the
Letter of Credit, or any Law applicable to such Issuing Lender or any request or
directive (whether or not having the force of law) from any Official Body with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon such Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Lender in good faith deems material to it, or (ii) the
issuance of the Letter of Credit would violate one or more policies of such
Issuing Lender applicable to letters of credit generally.

(e) On the Closing Date, the outstanding Letters of Credit previously issued
under the Existing Credit Agreement that are set forth on Schedule 2.10.1 (the
“Existing Letters of Credit”) will automatically, without any action on the part
of any Person, be deemed to be Letters of Credit issued hereunder for the
account of the Borrower for all purposes of this Agreement and the other Loan
Documents.

2.10.2 Letter of Credit Fees.

The Borrower shall pay (i) to the Administrative Agent for the ratable account
of the Lenders a fee (the “Letter of Credit Fee”) equal to the Applicable Letter
of Credit Fee Rate on the daily amount available to be drawn under each Letter
of Credit, and (ii) to each Issuing Lender for its own account a fronting fee
equal to 0.125% per annum on the daily amount available to be drawn under each
Letter of Credit issued by such Issuing Lender. All Letter of Credit Fees and
fronting fees shall be computed on the basis of a year of 360 days and actual
days elapsed and shall be payable in arrears on each Payment Date following
issuance of each Letter of Credit; provided, however, that fronting fees on
Commercial Letters of Credit shall be payable at the time of issuance. The
Borrower shall also pay to each Issuing Lender for such Issuing Lender’s sole
account such Issuing Lender’s then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit issued by such Issuing
Lender as such Issuing Lender may generally charge or incur from time to time in
connection with the issuance, maintenance, extension, renewal, amendment (if
any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.

2.10.3 Participations, Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Ratable Share of the maximum
amount available to be drawn under such Letter of Credit and the amount of such
drawing, respectively. For the avoidance of doubt, such participations shall
include any such participation in a Letter of Credit acquired pursuant to
Section 1(b) of Amendment No. 1.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable Issuing Lender will promptly
notify the Borrower and the Administrative Agent thereof. The Borrower shall
reimburse (such obligation to reimburse such Issuing Lender shall sometimes be
referred to as a “Reimbursement Obligation”) such Issuing Lender prior to 12:00
noon on the next Business Day following the date that the Borrower has received
such notice from such Issuing Lender (each such date, a “Reimbursement Date”) by
paying to the Administrative Agent for the account of such Issuing Lender an
amount equal to the amount so paid by such Issuing Lender plus interest at the
interest rate applicable to Loans under the Base Rate Option from the date on
which the amount was paid by such Issuing Lender to the date such Issuing Lender
is reimbursed, unless otherwise required by the Administrative Agent or such
Issuing Lender. In the event the Borrower fails to

 

-63-



--------------------------------------------------------------------------------

reimburse such Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon on the
Reimbursement Date, the Administrative Agent will promptly notify each Lender
thereof of the applicable LC Disbursement, the payment then due from the
Borrower in respect thereof and each such Lender’s Ratable Share of the amount
of such drawing. Any notice given by the Administrative Agent or Issuing Lender
pursuant to this Section 2.10.3(b) may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(c) Each Lender shall upon any notice pursuant to Section 2.10.3(b)
[Participations, Disbursements, Reimbursement] make available to the
Administrative Agent for the account of the applicable Issuing Lender
immediately available funds equal to its Ratable Share of the amount of the
drawing, whereupon the Administrative Agent shall promptly pay to the Issuing
Lender the amounts so received by it from the Lenders. If any Lender so notified
fails to make available to the Administrative Agent for the account of such
Issuing Lender the amount of such Lender’s Ratable Share of such amount by no
later than 2:00 p.m. on the Reimbursement Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Reimbursement Date to
the date on which such Lender makes such payment (i) at a rate per annum equal
to the Federal Funds Effective Rate during the first three (3) days following
the Reimbursement Date and (ii) at a rate per annum equal to the rate applicable
to Revolving Credit Loans under the Base Rate Option on and after the fourth day
following the Reimbursement Date. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
Section 2.10.3, the Administrative Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
this Section 2.10.3(c) to reimburse the Issuing Lender, then to such Lender and
the Issuing Lender as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.10.3(c) to reimburse the Issuing Lender for any LC
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such LC Disbursement. The Administrative Agent and
the applicable Issuing Lender will promptly give notice (as described in
Section 2.10.3(b) [Participations, Disbursements, Reimbursement] above) of the
occurrence of the Reimbursement Date, but failure of the Administrative Agent or
such Issuing Lender to give any such notice on the Reimbursement Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.10.3(c)
[Participations, Disbursements, Reimbursement].

(d) If the Issuing Lender shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full as set forth in
Section 2.10.3(b), the unpaid amount thereof shall bear interest, for each day
from and including the first Business Day after receipt of notice to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Revolving Credit Loans under the Base Rate
Option; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to Section 2.10.3(b), then Section 4.3(b) [Interest After
Default] shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Lender, except that interest accrued on and after the
date of payment by any Lender pursuant to Section 2.10.3(b) to reimburse the
Issuing Lender shall be for the account of such Lender to the extent of such
payment.

2.10.4 Repayment of Participation Advances.

(a) Upon (and only upon) receipt by the Administrative Agent for the account of
an Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by such Issuing Lender under the Letter of
Credit with respect to which any Lender has made a payment to the Administrative
Agent for the account of such Issuing Lender pursuant to this section 2.10.4
(each such payment by a Lender, a “Participation Advance”) to the Administrative
Agent, or (ii) in payment of interest on such a payment made by such Issuing
Lender under such a Letter of Credit, the

 

-64-



--------------------------------------------------------------------------------

Administrative Agent on behalf of such Issuing Lender will pay to each Lender,
in the same funds as those received by the Administrative Agent, the amount of
such Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain for the account of such Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by such Issuing Lender.

(b) If an Issuing Lender or the Administrative Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of any payment made by
any Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under any Letter of
Credit or interest or fees thereon, each Lender shall, on demand of the
Administrative Agent or such Issuing Lender, forthwith return to the
Administrative Agent for the account of such Issuing Lender the amount of its
Ratable Share of any amounts so returned by the Administrative Agent plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Lender to the Administrative Agent, at a rate per annum equal
to the Federal Funds Effective Rate in effect from time to time.

2.10.5 Documentation.

Each Loan Party agrees to be bound by the terms of each Issuing Lender’s Issuer
Documents and written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between an Issuer Document and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, no Issuing Lender shall be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

2.10.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Lender shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.

2.10.7 Nature of Participation and Reimbursement Obligations.

Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.10.3
[Participations, Disbursements, Reimbursement] and the Obligations of the
Borrower to reimburse each respective Issuing Lender upon a draw under a Letter
of Credit shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.10 [Letters of
Credit] under all circumstances, including the following circumstances:

(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the applicable Issuing Lender or any of its Affiliates,
the Borrower or any other Person for any reason whatsoever, or which any Loan
Party may have against the applicable Issuing Lender or any of its Affiliates,
any Lender or any other Person for any reason whatsoever;

(b) any lack of validity or enforceability of any Letter of Credit;

 

-65-



--------------------------------------------------------------------------------

(c) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary, any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
any Issuing Lender or its Affiliates or any Lender or any other Person or,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between any
Loan Party or Subsidiaries of a Loan Party and the beneficiary for which any
Letter of Credit was procured);

(d) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if such Issuing Lender or any
of such Issuing Lender’s Affiliates has been notified thereof;

(e) payment by such Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(f) the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(g) any failure by such Issuing Lender or any of such Issuing Lender’s
Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless such Issuing Lender has received written notice from such Loan
Party of such failure within three (3) Business Days after such Issuing Lender
shall have furnished such Loan Party and the Administrative Agent a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;

(h) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or any of its
Subsidiaries;

(i) any breach of this Agreement or any other Loan Document by any party
thereto;

(j) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(k) the fact that an Event of Default or a Potential Default shall have occurred
and be continuing;

(l) the fact that the Expiration Date shall have passed or this Agreement or any
Commitments hereunder shall have been terminated or reduced; and

(m) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

-66-



--------------------------------------------------------------------------------

2.10.8 Indemnity.

The Borrower hereby agrees to protect, indemnify, pay and save harmless each
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes (subject to
the last sentence of this Section 2.10.8 [Indemnity]), penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel) which such Issuing Lender or any of such
Issuing Lender’s Affiliates may incur or be subject to as a consequence, direct
or indirect, of the issuance of any Letter of Credit issued by it, other than as
a result of the gross negligence or willful misconduct of such Issuing Lender as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This Section 2.10.8 [Indemnity] shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

2.10.9 Liability for Acts and Omissions.

(a) As between any Loan Party and an Issuing Lender, or such Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, no Issuing
Lender shall be responsible for any of the following including any losses or
damages to any Loan Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document (including all sight drafts, certificates and all other
instruments) submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if such Issuing Lender or such Issuing Lender’s Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender or such Issuing Lender’s
Affiliates, as applicable, including any acts of any Official Body, and none of
the above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s or such Issuing Lender’s Affiliates rights or powers hereunder. Nothing
in the preceding sentence shall relieve the Issuing Lender from liability for
such Issuing Lender’s gross negligence or willful misconduct in connection with
actions or omissions described in clauses (i) through (viii) of such sentence,
as determined by a final non-appealable judgment of a court of competent
jurisdiction. In no event shall any Issuing Lender or any Issuing Lender’s
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

(b) Without limiting the generality of the foregoing, each Issuing Lender and
each of its Affiliates (i) may rely on any oral or other communication believed
in good faith by such Issuing Lender or such Affiliate to have been authorized
or given by or on behalf of the applicant for a Letter of Credit or any
beneficiary, transferee, or assignee of proceeds thereof; (ii) may honor any
presentation if

 

-67-



--------------------------------------------------------------------------------

the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by such Issuing Lender or its Affiliate; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on such Issuing Lender or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each, an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject to such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit. In furtherance and extension and not in limitation
of the specific provisions set forth above, any action taken or omitted by such
Issuing Lender or such Issuing Lender’s Affiliates under or in connection with
the Letters of Credit issued by it, the Issuer Documents or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
put such Issuing Lender or such Issuing Lender’s Affiliates under any resulting
liability to the Borrower or any Lender, unless such action taken or omitted is
found in a final and nonappealable judgment by a court of competent jurisdiction
to have constituted gross negligence or willful misconduct.

2.10.10 Cash Collateral Prior to the Expiration Date.

If the Borrower or any other Loan Party requests the issuance, extension or
renewal of any Letter of Credit and such Letter of Credit would have an
expiration date which is after the Letter of Credit Expiration Date, no Issuing
Lender shall be required to issue, extend or renew such Letter of Credit, but
may elect to do so if the requirements of this Section 2.10.10 [Cash Collateral
Prior to the Expiration Date] are satisfied. The Borrower shall, on or before
the issuance, extension or renewal of such Letter of Credit, deposit and pledge
Cash Collateral for each such Letter of Credit in an amount equal to 105% of the
face value of such outstanding Letter of Credit plus the amount of fees that
would be due under such Letter of Credit through the expiry date of such Letter
of Credit. Such Cash Collateral shall be deposited pursuant to documentation
reasonably satisfactory to the Administrative Agent and such Issuing Lender and
the Borrower and shall be maintained in blocked deposit accounts at such Issuing
Lender. The Borrower hereby grants to the applicable Issuing Lender and the
Administrative Agent, on behalf of such Issuing Lender, a security interest in
all Cash Collateral pledged to such Issuing Lender pursuant to this Section or
otherwise under this Agreement. The Cash Collateral related to a particular
Letter of Credit shall be released by the applicable Issuing Lender upon
termination or expiration of such Letter of Credit and the reimbursement by the
Loan Parties of all amounts drawn thereon and the payment in full of all fees
accrued thereon through the date of such expiration or termination. After the
Expiration Date, the Borrower shall pay any and all fees associated with any
such Letter of Credit with an expiration date that extends beyond the Expiration
Date directly to the applicable Issuing Lender.

2.10.11 Issuing Lender Reporting Requirements.

Each Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.

 

-68-



--------------------------------------------------------------------------------

2.11 Borrowings to Repay Swing Loans.

The Swingline Lender may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Lender shall make a
Revolving Credit Loan in an amount equal to such Lender’s Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if the
Swingline Lender so requests, accrued interest thereon; provided that no Lender
shall be obligated in any event to make Revolving Credit Loans in excess of the
amount that would cause its Revolving Exposure to exceed its Revolving Credit
Commitment. Revolving Credit Loans made pursuant to the preceding sentence shall
bear interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.5.1 [Revolving Credit Loan Requests]
without regard to any of the requirements of that provision. The Administrative
Agent on behalf of the Swingline Lender shall provide notice to the Lenders
(which may be telephonic or written notice by letter, facsimile or email (in
“pdf,” “tif” or similar format)) no later than 11:00 a.m. on any Business Day
that such Revolving Credit Loans are to be made under this Section 2.11
[Borrowings to Repay Swing Loans] and of the apportionment among the Lenders,
and the Lenders shall be unconditionally obligated to fund such Revolving Credit
Loans (whether or not the conditions specified in Section 2.5 [Loan Requests] or
Section 7.2 [Each Additional Loan or Letter of Credit] are then satisfied) to
the Administrative Agent on behalf of the Swingline Lender, no later than
3:00 p.m. on the Settlement Date.

2.12 Increase in Revolving Credit Commitments.

(a) Increasing Lenders and New Lenders. The Borrower may, prior to the
Expiration Date, request that (1) the current Lenders (each, a “Current Lender”)
increase their Revolving Credit Commitments (any Current Lender which elects to
increase its Revolving Credit Commitment shall be referred to as an “Increasing
Lender”) and/or (2) one or more new lenders (each, a “New Lender”) join this
Agreement and provide a Revolving Credit Commitment hereunder, subject to the
following terms and conditions:

(i) No Obligation to Increase. No Current Lender shall be obligated to increase
its Revolving Credit Commitment, and any increase in the Revolving Credit
Commitment of any Current Lender shall be in the sole discretion of such Current
Lender;

(ii) No Consent. No consent of any Lender, other than a Lender providing such
Revolving Credit Commitment, shall be required to implement such increase;

(iii) Defaults. There shall exist no Event of Default or Potential Default on
the effective date of such increase and after giving effect to such increase;

(iv) Increase in and Aggregate Amount of Revolving Credit Commitments. The
amount of the increase in Revolving Credit Commitments is at least $100,000,000,
and after giving effect to such increase, shall not exceed the Maximum Facility
Amount without the consent of all Lenders;

(v) Resolutions; Opinion; Mortgage Amendments. The Loan Parties shall deliver to
the Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitments has been
approved by the Loan Parties, (2) opinions of counsel, addressed to the

 

-69-



--------------------------------------------------------------------------------

Administrative Agent and the Lenders addressing the authorization, execution and
enforceability of the Loan Documents executed in connection with such increase
in the Revolving Credit Commitments, and (3) amendments to the Mortgages
executed and delivered by the applicable Loan Parties to the Collateral Agent
for the benefit of the Secured Parties to reflect the increase in Revolving
Credit Commitments, in form and substance reasonably satisfactory to the
Administrative Agent, together with, if reasonably requested by the
Administrative Agent or the Lenders providing the increase in Revolving Credit
Commitments, local counsel opinions regarding the due authorization, execution,
delivery, and enforceability of such mortgage amendments. The Loan Parties shall
cause the amendments described in clause (3) above to be properly recorded
and/or filed in the applicable filing or recording offices;

(vi) Notes. The Borrower shall execute and deliver (1) to each Increasing Lender
that requests a Revolving Credit Note a replacement Revolving Credit Note
reflecting the new amount of such Increasing Lender’s Revolving Credit
Commitment after giving effect to the increase (and the prior Note issued to
such Increasing Lender shall be deemed to be canceled and shall be returned to
the Borrower as soon as practicable), and (2) to each New Lender that requests a
Revolving Credit Note, a Revolving Credit Note reflecting the amount of such New
Lender’s Revolving Credit Commitment;

(vii) Approval of New Lenders. Any New Lender shall be subject to the consents
specified in Section 11.8.2(c) [Required Consents] as if the increase in
Revolving Credit Commitments were an assignment;

(viii) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent before the effective date of such
increase; and

(ix) New Lender Joinder. Each New Lender shall execute a New Lender Joinder
pursuant to which such New Lender shall join and become a party to this
Agreement and the other Loan Documents with a Revolving Credit Commitment in the
amount set forth in such New Lender Joinder.

(b) Syndication. In the event that the Borrower elects to request an increase of
the Revolving Credit Commitments, the Borrower and the Administrative Agent
agree to mutually develop a syndication strategy, including timelines for
commitments, to the extent the Administrative Agent agrees to assist in such
syndication.

(c) Treatment of Outstanding Loans and Letters of Credit.

(i) Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrower shall (x) repay the Revolving Credit Loans
then outstanding to each of the Current Lenders to the extent necessary so that
after giving effect to the increase in the Revolving Credit Commitments each
Current Lender will have its Ratable Share of the outstanding Revolving Credit
Loans, subject to the Borrower’s indemnity obligations under Section 5.9
[Indemnity] and (y) borrow Revolving Credit Loans from Increasing Lenders and
New Lenders to the extent necessary so that after giving effect to the increase
in the Revolving Credit Commitments, each such Lender will have its Ratable
Share of the outstanding Revolving Credit Loans. To facilitate the foregoing,
the Borrower may, subject to its compliance with the other terms of this
Agreement, borrow new Loans on the effective date of such increase. The
Administrative Agent is hereby authorized to update Schedule 1.1(B) to reflect
the increase in Revolving Credit Commitments.

 

-70-



--------------------------------------------------------------------------------

(ii) Outstanding Letters of Credit; Repayment of Outstanding Loans; Borrowing of
New Loans. On the effective date of such increase, (a) each Current Lender shall
be deemed to have sold its existing participation in each then outstanding
Letter of Credit and purchased a participation in each then outstanding Letter
of Credit equal to its Ratable Share of such Letters of Credit, and (b) each New
Lender will be deemed to have purchased a participation in each then outstanding
Letter of Credit equal to its Ratable Share of such Letter of Credit. All fees
shall accrue and be paid on the Letters of Credit based upon each Lender’s
participation therein over the relevant period of time. To the extent necessary
to enable each of the Current Lenders and the New Lenders to own a Ratable Share
of the Participation Advances after any increase in the Revolving Credit
Commitments, (a) the Current Lenders will sell a portion of its Participation
Advances, and (b) the New Lenders and the Increasing Lenders will acquire
Participation Advances (and will pay to the Administrative Agent, for the
account of each selling Lender, in immediately available funds, an amount) equal
to its Ratable Share of all outstanding Participation Advances. All fees and
interest on Participation Advances shall be allocated based upon each Lender’s
ownership therein from time to time.

(iii) Equal and Ratable Benefit. The Revolving Credit Commitments established
pursuant to this paragraph shall constitute Revolving Credit Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guaranties under the Guaranty Agreement and security
interests created by the Security Documents. The Loan Parties shall take any
actions reasonably required by the Collateral Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security Documents continue
to be perfected under the UCC or otherwise after giving effect to the
establishment of any such new Revolving Credit Commitments.

2.13 Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in any vote of Lenders except as required by Section 11.1.5 [Defaulting
Lenders];

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(A) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

 

-71-



--------------------------------------------------------------------------------

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, Cash Collateralize for the benefit of the Issuing Lenders
(ratably among the Issuing Lenders) the Borrower’s obligations corresponding to
such Defaulting Lender’s Letter of Credit Obligations (after giving effect to
any partial reallocation pursuant to clause (A) above) in a deposit account held
at the Administrative Agent for so long as such Letter of Credit Obligations are
outstanding;

(C) if the Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (B) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.10.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;

(D) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (A) above, then the fees payable to the Lenders
pursuant to Section 2.10.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

(E) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor Cash Collateralized pursuant to clause
(A) or (B) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.10.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lenders
((ratably among them) and not to such Defaulting Lender) until and to the extent
that such Letter of Credit Obligations are reallocated and/or Cash
Collateralized; and

(iv) so long as such Lender is a Defaulting Lender, (x) no Issuing Lender shall
be required to issue, amend or increase any Letter of Credit, unless such
Issuing Lender is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Obligations will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with
Section 2.13(a)(iii)(B) [Defaulting Lenders], and (y) participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.13(a)(iii)(A) [Defaulting Lenders] (and such Defaulting Lender shall
not participate therein).

(b) In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Lenders agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Administrative Agent will so notify the parties hereto, and the
Ratable Share of the Swing Loans and Letter of Credit Obligations of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment, and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swing Loans) as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

 

-72-



--------------------------------------------------------------------------------

3. [RESERVED]

4. INTEREST RATES

4.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBOR Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that (i) there shall not be at
any one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans and (ii) if an Event of Default or Potential Default
exists and is continuing, the Borrower may not request, convert to, or renew the
LIBOR Rate Option for any Loans and the Required Lenders may demand that all
existing Borrowing Tranches bearing interest under the LIBOR Rate Option shall
be converted immediately to the Base Rate Option, subject to the obligation of
the Borrower to pay any indemnity under Section 5.9 [Indemnity] in connection
with such conversion. If at any time the designated rate applicable to any Loan
made by any Lender exceeds such Lender’s highest lawful rate, the rate of
interest on such Lender’s Loan shall be limited to such Lender’s highest lawful
rate.

4.1.1 Interest Rate Options; Swing Line Interest Rate.

(a) The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

(ii) Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin.

(b) Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to Swing Loans.

4.1.2 Rate Quotations.

The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

4.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option:

(a) each Borrowing Tranche of Loans under the LIBOR Rate Option shall be in
integral multiples and not less than the respective amounts set forth in
Section 2.5.1 [Revolving Credit Loan Requests] for Borrowings;

 

-73-



--------------------------------------------------------------------------------

(b) in the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day; and

(c) Section 4.5 [Selection of Interest Rate Options] shall apply to any Loan
under the LIBOR Rate Option as to which an interest election has not been made
prior to the deadline for delivery of a notice set forth above.

4.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and upon
written demand by the Required Lenders:

(a) the Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.10.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum; and

(b) each other Obligation hereunder if not paid when due shall bear interest at
a rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 [Interest After Default] reflects, among other things, the fact that
such Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.

4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable.

If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(a) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(b) a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the LIBOR Rate,

the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

-74-



--------------------------------------------------------------------------------

4.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(a) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(b) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(c) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.3 Administrative Agent’s and Lender’s Rights.

In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.9 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Prepayments]. Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date.

 

-75-



--------------------------------------------------------------------------------

4.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have selected an Interest Period of one month, commencing upon the last day of
the existing Interest Period.

4.6 Successor LIBOR Rate Index.

(a) If either the Administrative Agent determines (which determination shall be
final and conclusive, absent manifest error) or the Required Lenders notify the
Administrative Agent (with a copy to Borrower) that the Required Lenders have
determined that either (x) (i) the circumstances set forth in Section 4.4.1
[Unascertainable] have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 4.4.1 [Unascertainable] have not arisen but
the applicable supervisor or administrator (if any) of the LIBOR Rate or an
Official Body having jurisdiction over the Administrative Agent has made a
public statement identifying the specific date after which the LIBOR Rate shall
no longer be used for determining interest rates for loans (either such date
under this clause (x), a “LIBOR Termination Date”), or (y) a rate other than the
LIBOR Rate has become a widely recognized benchmark rate for newly originated
loans in Dollars (or for amendments to syndicated loans currently being
executed) in the U.S. market, then the Administrative Agent may (in consultation
with the Borrower and subject to the Borrower’s consent, not to be unreasonably
withheld or delayed) choose a replacement index for the LIBOR Rate (the
“Replacement Index”) and make adjustments to the Applicable Margin (provided
that the Applicable Margins shall not be decreased) and related amendments to
this Agreement as referred to below.

(b) The Administrative Agent and the Borrower shall enter into an amendment to
this Agreement (such amendment, the “Replacement Index Amendment”) to reflect
the Replacement Index (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the
Administrative Agent (and subject to the Borrower’s consent, not to be
unreasonably withheld or delayed), for the implementation and administration of
the Replacement Index-based rate, including any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest (provided that, for the avoidance of
doubt, no such amendment shall include a reduction of the Applicable Margins).
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including Section 11.1 [Modifications, Amendments or Waivers]), the
Replacement Index Amendment shall become effective without any further action or
consent of any other party to this Agreement at 5:00 p.m. New York City time on
the fifth (5th) Business Day after the date a draft of the Replacement Index
Amendment is provided to the Lenders, unless the Administrative Agent receives,
on or before such fifth (5th) Business Day, a written notice from the Required
Lenders stating that such Lenders object to the Replacement Index Amendment.

(c) Selection of the Replacement Index, adjustments to the applicable margins
and related amendments to this Agreement will be determined with due
consideration to any evolving or the then-current market practices for
determining and implementing a rate of interest for newly originated loans in
the United States and loans converted from a LIBOR Rate-based rate to a
replacement index-based rate.

(d) Until the Replacement Index Amendment reflecting the Replacement Index in
accordance with this Section 4.6 [Successor LIBOR Rate Index] is effective, each
advance, conversion and renewal of a Loan under the LIBOR Rate Option will
continue to bear interest with reference to the LIBOR Rate; provided however,
that if the Administrative Agent determines (which determination shall be final
and conclusive, absent manifest error) that a LIBOR Termination Date has
occurred, then the Administrative Agent will promptly so notify the Borrower and
each Lender. Following the LIBOR Termination Date, (i) all Loans as to which the
LIBOR Rate Option would otherwise apply shall automatically be converted to the
Base Rate Option until such time as the Replacement Index Amendment is
implemented and (ii) the LIBOR component shall no longer be utilized in
determining the Base Rate.

 

-76-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained herein, if at any time
the Replacement Index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

5. PAYMENTS

5.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 1:00 p.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of the Swingline Lender with respect to the
Swing Loans and for the ratable accounts of the Lenders with respect to the
Revolving Credit Loans in U.S. Dollars and in immediately available funds, and
the Administrative Agent shall promptly distribute such amounts to the Lenders
in immediately available funds; provided that in the event payments are received
by 1:00 p.m. by the Administrative Agent with respect to the Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Lenders interest at
the Federal Funds Effective Rate with respect to the amount of such payments for
each day held by the Administrative Agent and not distributed to the Lenders.
The Administrative Agent’s and each Lender’s statement of account, ledger or
other relevant record shall, in the absence of manifest error, be conclusive as
the statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

5.2 Pro Rata Treatment of Lenders.

Each Borrowing Tranche shall be allocated to each Lender according to its
Ratable Share, and each selection of, conversion to or renewal of any Interest
Rate Option and each payment or prepayment by the Borrower with respect to
principal, interest, Commitment Fees, Letter of Credit Fees, or other fees
(except for the Administrative Agent’s Fee and the fees payable to the Issuing
Lender pursuant to Section 2.10.2 [Letter of Credit Fees]) or amounts due from
the Borrower hereunder to the Lenders with respect to the Revolving Credit
Commitments and the Loans, shall (except as otherwise may be provided with
respect to a Defaulting Lender and except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights] in the case of an event specified
in Section 4.4 [LIBOR Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available], Section 5.6.2 [Replacement of a Lender] or Section 5.7
[Increased Costs]) be payable ratably among the Lenders entitled to such payment
in accordance with the amount of principal, interest, Commitment Fees, Letter of
Credit Fees, and other fees or amounts then due to such Lender as set forth in
this Agreement. Notwithstanding any of the foregoing, each borrowing or payment
or prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to the Swingline
Lender according to Section 2.11 [Borrowings to Repay Swing Loans].

 

-77-



--------------------------------------------------------------------------------

5.3 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 [Sharing of Payments by Lenders] shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

5.4 Presumptions by Administrative Agent.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

5.5 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on each Payment Date. Interest on Loans to which the LIBOR Rate
Option applies shall be due and payable on the last day of each Interest Period
for those Loans and, if such Interest Period is longer than three (3) Months,
also on each date that falls every three (3) Months after the beginning of such
Interest Period. Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Expiration Date, upon acceleration or otherwise).

 

-78-



--------------------------------------------------------------------------------

5.6 Prepayments.

5.6.1 Right to Prepay.

So long as the Borrower has repaid any unreimbursed LC Disbursements, the
Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part, without premium or penalty (except as provided in
Section 5.6.2 [Replacement of a Lender] below, in Section 5.7 [Increased Costs]
and Section 5.9 [Indemnity]). Whenever the Borrower desires to prepay any part
of the Loans, it shall provide a prepayment notice to the Administrative Agent
by 1:00 p.m. at least one (1) Business Day prior to the date of prepayment of
the Revolving Credit Loans to which the LIBOR Rate Option applies or no later
than 11:00 a.m. on the date of prepayment of Swing Loans and Revolving Credit
Loans to which the Base Rate Option applies, setting forth the following
information:

(a) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(b) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(c) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and

(d) the total principal amount of such prepayment, which shall not be less than
the lesser of (x) the aggregate principal amount of all outstanding Loans or
(y) $100,000 for any Swing Loan or $5,000,000 for any Revolving Credit Loan and
increments of $5,000,000 in excess thereof.

All prepayment notices shall be irrevocable, except that any notice of voluntary
prepayment may state that such notice is conditional upon the consummation of a
financing transaction, in which case such notice of prepayment may be revoked or
delayed by the Borrower (by notice to the Administrative Agent on or prior to
the specified date of prepayment) if such condition is not satisfied. The
principal amount of the Loans for which a prepayment notice is given, together
with interest on such principal amount, shall be due and payable on the date
specified in such prepayment notice as the date on which the proposed prepayment
is to be made. Except as provided in Section 4.4.3 [Administrative Agent’s and
Lender’s Rights], if the Borrower prepays a Loan but fails to specify the
applicable Borrowing Tranche which the Borrower is prepaying, the prepayment
shall be applied (i) first to Swing Loans and then to Revolving Credit Loans;
and (ii) after giving effect to the allocations in clause (i) above first to
Loans to which the Base Rate Option applies, then to Loans to which the LIBOR
Rate Option applies. Any prepayment hereunder shall be subject to the Borrower’s
obligation to indemnify the Lenders under Section 5.9 [Indemnity].

5.6.2 Replacement of a Lender.

In the event any Lender (a) gives notice under Section 4.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available], (b)
requests compensation under Section 5.7 [Increased Costs], or requires the
Borrower to pay any Indemnified Taxes or additional amount to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.8 [Taxes],
(c) is a Defaulting Lender, or (d) is a Non-Consenting Lender referred to in
Section 11.1.4 [Non-Consenting Lenders], then in any such event the Borrower
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, either:

(a) prepay the Loans and Participation Advances of such Lender in whole,
together with all interest accrued thereon and any accrued fees and all other
amounts payable to such Lender hereunder and under the other Loan Documents
(including any amounts under Section 5.9 [Indemnity]), and terminate such
Lender’s Commitment; or

 

-79-



--------------------------------------------------------------------------------

(b) at its sole expense, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.7 [Increased Costs] or 5.8 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(i) the Borrower or such assignee shall have paid to the Administrative Agent
the assignment fee specified in Section 11.8.2(d) [Assignment and Assumption
Agreement];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.9 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.7.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.8 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 5.6.2 [Replacement of a Lender], it shall
promptly execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement to evidence the assignment and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to such Assignment and Assumption Agreement; provided
that the failure of any such Lender to execute an Assignment and Assumption
Agreement shall not render such assignment invalid, and such assignment shall be
recorded in the Register if all other requirements of such assignments have been
satisfied.

5.6.3 Designation of a Different Lending Office.

If any Lender requests compensation under Section 5.7 [Increased Costs], or the
Borrower is or will be required to pay any Indemnified Taxes or additional
amounts to any Lender or any Official Body for the account of any Lender
pursuant to Section 5.8 [Taxes], then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.7 [Increased Costs] or
Section 5.8 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

-80-



--------------------------------------------------------------------------------

5.6.4 Mandatory Prepayments.

(a) If at any time the Revolving Facility Usage exceeds the Borrowing Base
(other than as a result of a reduction of the Borrowing Base in accordance with
Section 2.9(e) [Borrowing Base]), the Borrower shall take one or more of the
actions required by Section 5.11 [Borrowing Base Deficiency], which may include
making mandatory prepayments of the Revolving Credit Loans.

(b) If at any time the Revolving Facility Usage is in excess of the Revolving
Credit Commitments (as used in this Section 5.6.4(b), a “deficiency”), the
Borrower shall immediately make a principal payment on the Loans sufficient to
cause the principal balance of the Loans then outstanding to be equal to or less
than the Revolving Credit Commitments then in effect. If a deficiency cannot be
eliminated pursuant to this Section 5.6.4(b) by prepayment of the Revolving
Credit Loans as a result of outstanding Letter of Credit Obligations, the
Borrower shall also deposit cash collateral with the Administrative Agent, to be
held by the Administrative Agent to secure such outstanding Letter of Credit
Obligations.

(c) In the event a Borrowing Base Deficiency occurs as a result of a reduction
in the Borrowing Base in accordance with Section 2.9(e) [Borrowing Base], the
Borrower shall prepay the Loans (and after all Loans are repaid in full, Cash
Collateralize Letter of Credit Obligations) within one Business Day of the date
of effectiveness of such reduction, to the extent necessary to eliminate such
Borrowing Base Deficiency.

(d) All prepayments required pursuant to this Section 5.6.4 [Mandatory
Prepayments] shall first be applied among the Interest Rate Options to the
principal amount of the Loans subject to the Base Rate Option, then to Loans
subject to a LIBOR Rate Option. In accordance with Section 5.9 [Indemnity], the
Borrower shall indemnify the Lenders for any loss or expense, including loss of
margin, incurred with respect to any such prepayments applied against Loans
subject to a LIBOR Rate Option on any day other than the last day of the
applicable Interest Period. Any prepayment of Loans pursuant to this
Section 5.6.4 or Section 8.2.17(a) [Anti-Hoarding] shall be accompanied by
interest accrued on such Loans.

5.7 Increased Costs.

5.7.1 Increased Costs Generally.

If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

(b) subject any Lender or the Issuing Lender to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan under the LIBOR Rate Option made by it, or its
other obligations, deposits, reserves, other liabilities or capital attributable
thereto, or change the basis of Taxation of payments to such Lender or the
Issuing Lender in respect thereof (except for Indemnified Taxes and any Excluded
Taxes); or

 

-81-



--------------------------------------------------------------------------------

(c) impose on any Lender, the Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Loan under the LIBOR Rate Option made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Loan under the
LIBOR Rate Option (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Recipient, the Borrower
will pay to such Recipient such additional amount or amounts as will compensate
such Recipient for such additional costs incurred or reduction suffered.

5.7.2 Capital Requirements.

If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender’s or the Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

5.7.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.

A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 5.7.1 [Increased Costs
Generally] or Section 5.7.2 [Capital Requirements] and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

5.7.4 Delay in Requests.

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 5.7 [Increased Costs] shall not constitute
a waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section 5.7 [Increased Costs] for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender or the Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

-82-



--------------------------------------------------------------------------------

5.8 Taxes.

5.8.1 Payments Free of Taxes.

All payments by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document shall be made free and clear of and without
reduction or withholding for any Taxes; provided that if any Loan Party or any
other applicable withholding agent shall be required by applicable Law to deduct
any Taxes from such payments, then (i) if the Tax in question is an Indemnified
Tax, the sum payable by the applicable Loan Party shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.8 [Taxes]) each
Lender (or, in the case of a payment made to the Administrative Agent for its
own account, the Administrative Agent) receives an amount equal to the sum it
would have received had no such deductions been made (provided that, if the
applicable withholding agent in respect of an Indemnified Tax is a Person other
than a Loan Party or the Administrative Agent (e.g., a Lender), the additional
amounts required to be paid by a Loan Party under this clause (i) in respect of
such Tax shall not be greater than the additional amounts such Loan Party would
have been obligated to pay had such Loan Party made payment of such sum directly
to the applicable beneficial owner of such payment, provided further, that such
Tax would not have been an Excluded Tax had such beneficial owner been a Lender
hereunder and had complied with Section 5.8.5 [Status of Lenders]), (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Official Body in accordance with applicable Law.

5.8.2 Payment of Other Taxes by the Borrower.

Without limiting the provisions of Section 5.8.1 [Payments Free of Taxes] above,
the Borrower shall timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law.

5.8.3 Indemnification by the Borrower.

The Borrower shall indemnify the Administrative Agent and each Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.8 [Taxes]) paid by the Administrative Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Official Body. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

5.8.4 Evidence of Payments.

As soon as practicable after any payment of any Taxes by the Borrower to an
Official Body, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

-83-



--------------------------------------------------------------------------------

5.8.5 Status of Lenders.

(a) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Each such Lender shall, whenever a lapse in time or change in circumstances
renders any such documentation (including any specific documentation required
below in this Section 5.8.5 [Status of Lenders] obsolete, expired or inaccurate
in any respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its legal
ineligibility to do so. In addition, any Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(b) Without limiting the generality of the foregoing:

(i) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(A) two (2) duly completed valid originals of IRS Form W-8BEN or W-8BEN-E (or
any successor forms) claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party,

(B) two (2) duly completed valid originals of IRS Form W-8ECI (or any successor
forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and that no
payments in connection with any Loan Document are effectively connected with
such Foreign Lender’s conduct of a U.S. trade or business (a “United States Tax
Compliance Certificate”) and (y) two duly completed valid originals of IRS
Form W-8BEN or W-8BEN-E (or any successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), two
(2) duly completed valid originals of IRS Form W-8IMY (or any successor forms)
of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 5.8.5 [Status of Lenders] if such beneficial owner
were a Lender, as applicable (provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate may be provided by such Foreign Lender on behalf of such
direct or indirect partner(s)), or

 

-84-



--------------------------------------------------------------------------------

(E) two (2) duly completed valid originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower to
determine the withholding or deduction required to be made.

(ii) Each Lender that is a “United States person” as defined in section 7701 of
the Code shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent) two (2) originals of an IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.

(c) Notwithstanding any other provision of this Section 5.8.5 [Status of
Lenders], a Lender shall not be required to deliver any documentation that such
Lender is not legally eligible to deliver.

(d) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 5.8.5 [Status of Lenders].

5.8.6 Refunds.

If the Administrative Agent or any Lender receives a refund of any Indemnified
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 5.8
[Taxes], it shall pay to such Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Loan Party under this Section 5.8 [Taxes] with respect to the Indemnified
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes imposed with respect to such refund) of the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Official Body with respect to such refund); provided that
such Loan Party, upon the request of the Administrative Agent or such Lender,
shall repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Official Body) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Official Body. This
Section 5.8 [Taxes] shall not be construed to require the Administrative Agent
or any Lender to make available its Tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

-85-



--------------------------------------------------------------------------------

5.8.7 Definition of Lender.

For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 5.8 [Taxes], include any Issuing Lender and any Swingline Lender.

5.8.8 Administrative Agent Forms.

The Administrative Agent (and any assignee or successor) will deliver, to the
Borrower, on or prior to the date on which it becomes a party to this Agreement,
either (i) (A) two (2) executed copies of IRS Form W-8ECI with respect to any
amounts payable to the Administrative Agent for its own account and (B) two (2)
duly completed copies of IRS Form W-8IMY (certifying that it is either a
“qualified intermediary” or a “U.S. branch” that agrees to be treated as a
United States person with respect to payments made to and on behalf of the
Lenders) for the amounts the Administrative Agent receives for the account of
others, or (ii) two (2) executed copies of IRS Form W-9, whichever is
applicable. Notwithstanding anything to the contrary in this Section 5.8.8, the
Administrative Agent shall not be required to deliver any documentation that the
Administrative Agent is not legally eligible to deliver as a result of any
Change in Law after the date hereof.

5.9 Indemnity.

In addition to the compensation or payments required by Section 5.7 [Increased
Costs] or Section 5.8 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses, claims, damages or expenses (including loss of
anticipated profits, any foreign exchange losses and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan, from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract) which such
Lender sustains or incurs as a consequence of any:

(a) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(b) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Loan
Requests] or Section 4.2 [Interest Periods] or notice relating to prepayments
under Section 5.6 [Prepayments],

(c) default by the Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder, or

(d) the assignment of any Revolving Credit Loans under the LIBOR Rate Option
other than on the last day of the Interest Period as a result of a request by
the Borrower pursuant to Section 5.6.2 [Replacement of a Lender]; provided,
however, that with respect to this clause (d), the Borrower shall not be
required to indemnify any Defaulting Lender whose Revolving Credit Loans are
being replaced as a result of a request by the Borrower pursuant to
Section 5.6.2 [Replacement of a Lender].

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

-86-



--------------------------------------------------------------------------------

5.10 Settlement Date Procedures.

In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and the Swingline Lender may make Swing Loans as provided in Section 2.1.2
[Swing Loans] hereof during the period between Settlement Dates. The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a “Required Share”). On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments made by the Borrower to the Administrative Agent with
respect to the Revolving Credit Loans. The Administrative Agent shall also
effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and on dates on which mandatory
prepayments are due under Section 5.6.4 [Mandatory Prepayments] and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.10 [Settlement Date Procedures] shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.2 [Swing Loans]. The Administrative
Agent may at any time at its option for any reason whatsoever require each
Lender to pay immediately to the Administrative Agent such Lender’s Ratable
Share of the outstanding Revolving Credit Loans and each Lender may at any time
require the Administrative Agent to pay immediately to such Lender its Ratable
Share of all payments made by the Borrower to the Administrative Agent with
respect to the Revolving Credit Loans.

5.11 Borrowing Base Deficiency.

(a) If the Revolving Facility Usage ever exceeds the Borrowing Base (other than
in the circumstances where Section 5.6.4(c) [Mandatory Prepayments] applies),
the Borrower shall, within ten (10) days after receipt of written notice of such
condition from the Administrative Agent, elect by written notice to the
Administrative Agent to take one or more of the following actions to eliminate
the Borrowing Base Deficiency:

(i) within 30 days (or such later date as is acceptable to the Administrative
Agent in its sole discretion) after the Borrower’s notice of such election,
deliver to the Administrative Agent Mortgages on additional Oil and Gas
Properties reasonably acceptable to the Administrative Agent and the Syndication
Agent, together with Required Title Information on such additional Oil and Gas
Properties, each in form and substance satisfactory to the Administrative Agent,
such that, upon such delivery, the Borrowing Base Deficiency is cured; or

(ii) either (a) within 30 days following the delivery of such notice, prepay
Loans in an aggregate principal amount equal to such Borrowing Base Deficiency
or (b) eliminate such Borrowing Base Deficiency by making six (6) consecutive,
mandatory, equal, monthly prepayments of principal on the Revolving Credit
Loans, each of which shall be in the amount of 1/6th of the amount of such
Borrowing Base Deficiency, commencing on the first Business Day of the first
calendar month following the delivery of such notice and continuing on the first
Business Day of each calendar month thereafter. If the Revolving Credit Loans
have been repaid in full and a Borrowing Base Deficiency still exists, the
Borrower shall Cash Collateralize the Letter of Credit Obligations such that the
Borrowing Base Deficiency is eliminated within a period of 30 days after the
Revolving Credit Loans have been repaid in full.

 

-87-



--------------------------------------------------------------------------------

(b) Each prepayment pursuant to this Section 5.11 [Borrowing Base Deficiency]
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment.

6. REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

6.1 Organization and Qualification.

Each Loan Party is a corporation, partnership or limited liability company duly
organized (in the case of the Borrower, in a United States jurisdiction),
validly existing and in good standing (if the concept of “good standing” is
recognized under the laws of the applicable jurisdiction with respect to such
Loan Party) under the laws of its jurisdiction of organization. Each Loan Party
has the lawful power to own or lease its properties and to conduct its business
in which it is currently engaged, except where the failure to have such power
would not reasonably be expected to result in any Material Adverse Change. Each
Loan Party is duly licensed or qualified and in good standing in each
jurisdiction listed on Schedule 6.1 and in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary except to the extent that
the failure to be so duly licensed or qualified or in good standing would not
reasonably be expected to result in any Material Adverse Change.

6.2 EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

6.3 Subsidiaries.

As of the Amendment No. 3 Effective Date, Schedule 6.3 states the name of each
Subsidiary of the Borrower, its jurisdiction of incorporation, the issued and
outstanding shares (referred to herein as the “Subsidiary Shares”) and the
owners thereof if it is a corporation, its outstanding partnership interests
(the “Partnership Interests”) if it is a partnership, its outstanding limited
liability company interests, interests assigned to managers thereof and the
voting rights associated therewith (the “LLC Interests”) if it is a limited
liability company, identifies each Subsidiary as either a Restricted Subsidiary
or an Unrestricted Subsidiary and for each Restricted Subsidiary whether or not
it is a Guarantor and, if it is not a Guarantor, the clause in the definition of
“Excluded Subsidiaries” applicable to such Restricted Subsidiary. There are no
options, warrants or other rights outstanding to purchase any such Subsidiary
Shares, Partnership Interests or LLC Interests except as indicated on Schedule
6.3.

6.4 Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

-88-



--------------------------------------------------------------------------------

6.5 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver has been duly executed and delivered by such Loan Party. This
Agreement and each other Loan Document constitutes legal, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance.

6.6 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
to which it is a party by any Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party, (ii) any material
Law, instrument, order, writ, judgment, injunction or decree to which any Loan
Party is a party or by which it is bound or to which it is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of any Loan Party (other than Liens
granted under the Loan Documents) or (iii) the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any material
property or assets of such Loan Party or any of the Restricted Subsidiaries
(other than Liens created under the Loan Documents and Liens permitted
hereunder) pursuant to the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust, agreement or other instrument to which
such Loan Party or any of the Restricted Subsidiaries is a party or by which it
or any of its property or assets is bound (any such term, covenant, condition or
provision, a “Contractual Requirement”), except that certain consents may be
required under various contracts and agreements in connection with any attempt
to assign such various contracts and agreements pursuant to the assertion of
remedies under the Loan Documents.

6.7 Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Responsible Officer of the Borrower, threatened against any
Loan Party at law or equity before any Official Body or arbitrator that
individually or in the aggregate would reasonably be expected to result in any
Material Adverse Change. To the knowledge of any Responsible Officer of the
Borrower, none of the Loan Parties is in violation of any order, writ,
injunction or any decree of any Official Body that would reasonably be expected
to result in any Material Adverse Change.

6.8 Title to Properties.

(a) Each Loan Party has good and marketable title to or valid leasehold interest
in all properties, assets and other rights constituting Borrowing Base
Properties, free and clear of all Liens and encumbrances except Permitted Liens,
and subject to the terms and conditions of the applicable leases or conveyance
instrument; provided that a Loan Party shall not be in breach of the foregoing
(i) in the event that it fails to own a valid fee or leasehold interest which,
either considered alone or together with all other such valid fee or leaseholds
that it fails to own, is not material to the current Reserve Report, (ii) as a
result of certain title defects and exceptions, if the Loan Parties are working
to cure such title defects and

 

-89-



--------------------------------------------------------------------------------

exceptions as provided for in Section 8.1.18 [Title Information] until such time
as such title defects and exceptions are cured by the Loan Parties or waived by
the Administrative Agent (or Lenders) as provided by such Section, or (iii) the
Borrowing Base has been or is in the process of being adjusted pursuant to
Section 8.1.18(c) [Title Information].

(b) Each Loan Party has good and marketable title to or valid leasehold interest
in all properties, assets and other rights, which it purports to own or lease or
which are reflected as owned or leased on its books and records (other than
Borrowing Base Properties), free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases or conveyance instrument, except to the extent that the failure to hold
such title or interest, either alone or together with all other title defects,
would not reasonably be expected to result in a Material Adverse Change.

6.9 Financial Statements.

(a) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements as of
December 31, 2018 and 2017 and for the fiscal years then ended (the “Historical
Statements”). The Historical Statements were compiled from the books and records
maintained by management of the Borrower and its Subsidiaries, are correct and
complete in all material respects and fairly represent the consolidated
financial condition of the Borrower and its Subsidiaries as of their dates and
their results of operations and cash flows for the fiscal periods specified and
have been prepared in accordance with GAAP consistently applied.

(b) Financial Projections. The Borrower has delivered to the Administrative
Agent financial projections (including balance sheets and statements of
operation and cash flows) for the period from the Amendment No.1 Effective Date
through 2023 (broken out on a quarterly basis for the first year after the
Amendment No. 1 Effective Date and annually thereafter) derived from various
assumptions of the Borrower’s management (the “Financial Projections”). The
Financial Projections have been, and all financial projections that are
delivered pursuant to Section 8.3.7(f) [Budgets, Forecasts, Other Reports and
Information] will be, prepared in good faith based upon reasonable assumptions;
it being understood that financial projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and that no assurance can be given that the financial projections will
be realized.

(c) Accuracy of Financial Statements. Neither the Borrower nor any of its
Subsidiaries has any material liabilities, contingent or otherwise, or forward
or long-term commitments that are not disclosed in the Historical Statements or
in the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any of its
Subsidiaries that would reasonably be expected to cause a Material Adverse
Change. Since December 31, 2018, no Material Adverse Change has occurred.

6.10 Use of Proceeds.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 8.1.11 [Use of Proceeds].

6.11 Liens in the Collateral.

 

-90-



--------------------------------------------------------------------------------

(a) Security Interests. The Security Agreement is effective to create valid Lien
and security interests in the Collateral described therein in favor of the
Collateral Agent for the benefit of the Secured Parties. Except to the extent
that the Loan Parties are not required to perfect Liens in certain Collateral
pursuant to this Agreement or the Security Agreement, the Liens and security
interests granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to the Security Agreement in the Collateral (of the type that can be
perfected under the Uniform Commercial Code or by filing with the United States
Patent and Trademark Office or United States Copyright Office), subject to the
actions described in the following sentence, constitute and will continue to
constitute legal, valid and enforceable first-priority security interests,
subject to Permitted Liens and the proviso set forth in Section 6.8(a) [Title to
Properties], under the Uniform Commercial Code as in effect in each applicable
jurisdiction or other applicable Law entitled to all the rights, benefits and
priorities provided by the Uniform Commercial Code or such Law. Upon the due
filing of financing statements relating to said security interests in each
office and in each jurisdiction where required in order to perfect the security
interests described above, the filing of the Patent, Trademark and Copyright
Security Agreement with the United States Patent and Trademark Office and United
States Copyright Office, taking possession of any stock certificates or other
certificates evidencing the Pledged Securities, and upon the taking of
possession or control by the Collateral Agent of the Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by this Agreement or
the Security Agreement), all such action as is necessary or advisable to perfect
the Lien in favor of the Collateral Agent with respect to the Collateral
described above will have been taken except to the extent that the Loan Parties
are not required to perfect Liens in certain Collateral pursuant to this
Agreement or the Security Agreement. All filing fees and other expenses in
connection with each such action have been or will be paid by the Borrower.

(b) Mortgage Liens. Subject to the qualifications and limitations set forth
expressly in the Mortgages and in the proviso set forth in Section 6.8(a) [Title
to Properties], the Liens granted to the Collateral Agent pursuant to each
Mortgage constitute a legal, valid and enforceable first priority Lien on the
Real Property under applicable law, subject only to Permitted Liens. Schedule
1.1(R) sets forth a complete and accurate list as of the Amendment No. 4
Effective Date of (x) Proved Reserves that constitute no less than eighty-five
percent (85%) of the total present value of all Proved Reserves included in the
Borrowing Base and (y) Proved Developed Producing Reserves that constitute no
less than eighty-five percent (85%) of the PV10 value of all Proved Developed
Producing Reserves included in the Borrowing Base.

(c) Pledged Securities. All Equity Interests included in the Pledged Securities
to be pledged pursuant to the Security Agreement are or will be upon issuance
validly issued and nonassessable and owned beneficially and of record by the
pledgor free and clear of any Lien or restriction on transfer, except for
nonconsensual Permitted Liens, Liens contemplated by clause (5) of the
definition of “Permitted Liens” and inchoate Permitted Liens that do not have
priority over the Liens granted under the Loan Documents and as otherwise
provided by the Security Agreement and except as the right of the Lenders to
dispose of such Equity Interests may be limited by the Securities Act and the
regulations promulgated by the SEC thereunder and by applicable state securities
laws. There are no shareholder or other agreements or understandings other than
partnership agreements, limited liability company agreements or operating
agreements, with respect to the Equity Interests included in the Pledged
Securities, except as described on Schedule 6.11. As of the Closing Date, the
Loan Parties have delivered true and correct copies of such partnership
agreements and limited liability company agreements to the Administrative Agent
pursuant to Section 7.1.1(b)(iii) [Secretary’s Certificate].

6.12 Full Disclosure.

(a) Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to any Agent or any Lender in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they

 

-91-



--------------------------------------------------------------------------------

were made, not misleading. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, or results of operations of the Loan Parties taken as a whole that
has not been set forth in this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Agents and the Lenders
prior to or at the date hereof in connection with the transactions contemplated
hereby or prior to or at the Amendment No.1 Effective Date in connection with
the transactions contemplated thereby.

(b) As of the Amendment No. 1 Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

6.13 Taxes.

All material federal, state, local and other Tax returns required to have been
filed with respect to each Loan Party have been filed, and payment or adequate
provision has been made for the payment of all material Taxes, fees, assessments
and other governmental charges (including in its capacity as withholding agent),
except to the extent that such Taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made. There are no agreements or waivers
extending the statutory period of limitations applicable to any material federal
income Tax return of any Loan Party for any period.

6.14 Consents and Approvals.

Except for the filings or recordings required pursuant to Section 7.1.1(j)
[Security Documents], no consent, approval, exemption, order or authorization
of, or a registration or filing with, any Official Body or any other Person is
necessary to authorize or permit the execution, delivery or performance of this
Agreement and the other Loan Documents or for the validity or enforceability
hereof or thereof.

6.15 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
under or pursuant to the Loan Documents which constitutes an Event of Default or
Potential Default. None of the Loan Parties is in violation of (i) any term of
its certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents, or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation would reasonably be expected to result in
a Material Adverse Change.

6.16 Patents, Trademarks, Copyrights, Licenses, Permits, Etc.

The Borrower and the Restricted Subsidiaries own or possess all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, Required Permits and rights, without known or actual
conflict with the rights of others, necessary for the Borrower and the
Restricted Subsidiaries, taken as a whole, to own and operate their properties
and to carry on their businesses as presently conducted and planned to be
conducted by them, except where the failure to so own or possess with or without
such conflict would reasonably be expected to result in a Material Adverse
Change.

 

-92-



--------------------------------------------------------------------------------

6.17 Solvency.

The Loan Parties, taken as a whole, are Solvent. On the Closing Date, on the
Amendment No. 1 Effective Date, at the time of each borrowing of the Loans, the
issuance of the Letters of Credit (including extensions, renewals and amendments
thereof) and at the time of selection of, renewal of or conversion to an
Interest Rate Option, the Loan Parties, taken as a whole, shall be Solvent after
giving effect to the transactions contemplated by the Loan Documents and any
incurrence of Indebtedness and all other Obligations.

6.18 Producing Wells.

All producing wells that constitute part of the Borrowing Base Properties:
(a) have been, during all times that any such wells were operated by any Loan
Party or its Affiliates, and (b) to the knowledge of the Loan Parties, have been
at all other times, drilled, operated and produced in conformity with all
applicable Laws, are subject to no penalties on account of past production, and
are bottomed under and are producing from, and the well bores are wholly within,
the Borrowing Base Properties, or on Oil and Gas Properties which have been
pooled, unitized or communitized with the Borrowing Base Properties, except to
the extent that any noncompliance with the representations set forth in this
Section 6.18 [Producing Wells] would not reasonably be expected to result in a
Material Adverse Change.

6.19 Insurance.

Schedule 9 of the Perfection Certificate is a copy of the insurance certificate
of the Borrower and Restricted Subsidiaries that lists all material insurance
policies of the Borrower and the Restricted Subsidiaries as of the Closing Date,
all of which are valid and in full force and effect as of the Closing Date. Such
policies provide adequate insurance coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of the
Borrower and the Restricted Subsidiaries in accordance with prudent business
practice in the industry of the Borrower and the Restricted Subsidiaries.

6.20 Compliance with Laws.

The Borrower and its Subsidiaries are in compliance with all applicable Laws
(other than Environmental Laws which are specifically addressed in Section 6.25
[Environmental Matters]) in all jurisdictions in which the Borrower or any of
its Subsidiaries is presently or will be doing business, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.

6.21 Material Contracts; Burdensome Restrictions.

Except to the extent that the failure to be in full force and effect would not
reasonably be expected to result in a Material Adverse Change, all Material
Contracts of each Loan Party are in full force and effect. None of the Loan
Parties is bound by any contractual obligation, or subject to any restriction in
any organization document, or any requirement of Law which would reasonably be
expected to result in a Material Adverse Change.

6.22 Investment Companies; Regulated Entities.

None of the Loan Parties is an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”
None of the Loan Parties is subject to any other Law limiting its ability to
incur Indebtedness for borrowed money.

 

-93-



--------------------------------------------------------------------------------

6.23 ERISA Compliance.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Change:

(a) each Pension Plan and Multiemployer Plan is in compliance with the
applicable provisions of ERISA, the Code and other Laws (except that with
respect to any Multiemployer Plan, such representation is deemed made only to
the knowledge of the Borrower);

(b) the Borrower and each ERISA Affiliate have met all applicable minimum
funding requirements under the Pension Funding Rules in respect of each Pension
Plan, and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained;

(c) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code and
Section 303(d)(2) of ERISA) is 80% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 80% as of
the most recent valuation date;

(d) with respect to any Multiemployer Plan to which the Borrower or its ERISA
Affiliates contribute, the Borrower has not been notified of an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code) or that
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made;

(e) there has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Pension Plan;

(f) no ERISA Event has occurred or is reasonably expected to occur; and

(g) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

6.24 Employment Matters.

Each of the Loan Parties is in compliance with the Labor Contracts and all
applicable federal, state and local labor and employment Laws including those
related to equal employment opportunity and affirmative action, labor relations,
minimum wage, overtime, child labor, medical insurance continuation, worker
adjustment and relocation notices, immigration controls and worker and
unemployment compensation, except where the failure to comply would not
reasonably be expected to constitute a Material Adverse Change. There are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of any of the Loan Parties which
in any case would constitute a Material Adverse Change.

 

-94-



--------------------------------------------------------------------------------

6.25 Environmental Matters.

Except as disclosed in the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2017, or as otherwise could not reasonably be expected to
have a Material Adverse Change:

(a) The Borrower and its Subsidiaries, their operations, facilities and
properties are and for the past three years have been in compliance with all
Environmental Laws.

(b) The facilities and properties currently owned, leased or operated by the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower or any
of its Subsidiaries, formerly owned, leased or operated by the Borrower or any
of its Subsidiaries (the “Properties”), do not contain any Hazardous Materials
in amounts or concentrations which (i) constitute or constituted a violation of
Environmental Law by, or (ii) could reasonably be expected to give rise to any
Environmental Liability for, the Borrower or any of its Subsidiaries.

(c) Neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding compliance with or other liabilities under Environmental
Laws, including any with regard to their activities at any of the facilities and
properties currently owned, leased or operated by the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower or any of its Subsidiaries,
formerly owned, leased or operated by the Borrower or any of its Subsidiaries or
the business currently or formerly operated by the Borrower or any of its
Subsidiaries, or any prior business for which the Borrower or any of its
Subsidiaries is subject to liability under any Environmental Law.

(d) Hazardous Materials have not been transported or Released from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability for the Borrower or any of its
Subsidiaries under, any applicable Environmental Law, nor have any Hazardous
Materials been generated, treated, stored or Released by or on behalf of the
Borrower or any of its Subsidiaries at, on, from or under any of the facilities
and properties currently owned, leased or operated by the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower or any of its Subsidiaries,
formerly owned, leased or operated by the Borrower or any of its Subsidiaries in
violation of any Environmental Law or in a manner that could reasonably be
expected to give rise to Environmental Liability for the Borrower or any of its
Subsidiaries.

6.26 Anti-Terrorism Laws.

(a) (i) No Covered Entity and no director or officer of any Covered Entity, nor,
to the knowledge of the Borrower, any employees or agents of any Covered Entity,
is a Sanctioned Person, and (ii) no Covered Entity and no director or officer of
any Covered Entity, nor, to the knowledge of the Borrower, any employees or
agents of any Covered Entity, either in its own right or through any third
party, (a) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Anti-Terrorism
Law, (b) does business in or with, or derives any of its income from investments
in or transactions with, any Sanctioned Country or Sanctioned Person in
violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

(b) No Covered Entity, no director or officer of any Covered Entity, nor, to the
knowledge of the Borrower, any employees or agents of any Covered Entity, is
doing business in violation of any Anti-Corruption Laws.

 

-95-



--------------------------------------------------------------------------------

6.27 Gas Imbalances.

There are no gas imbalances, take or pay obligations, or other prepayments with
respect to any Oil and Gas Properties that would require the Borrower or any
Restricted Subsidiary to deliver Hydrocarbons produced from their respective Oil
and Gas Properties at some future time without then or promptly thereafter
receiving full payment therefor which would exceed 250,000 m.c.f. in the
aggregate.

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans, of an Issuing Lender to issue
Letters of Credit hereunder, and of the Swingline Lender to make Swing Loans is
subject to the following conditions:

7.1 First Loans and Letters of Credit.

7.1.1 Deliveries.

On the Closing Date, the Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent:

(a) Officer’s Certificate. A certificate of each of the Loan Parties signed by a
Responsible Officer, dated the Closing Date stating that (i) each of the
representatives and warranties of the Loan Parties are true and accurate on and
as of the Closing Date (except representations and warranties which relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein),
(ii) no Event of Default or Potential Default exists and (iii) since
December 31, 2017, no Material Adverse Change has occurred.

(b) Secretary’s Certificate. A certificate dated the Closing Date and signed by
an Authorized Officer of each of the Loan Parties, certifying:

(i) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of such Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Administrative Agent, the Issuing Lenders, and each Lender may
conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date, recently certified by the appropriate state
official where such documents are filed in a state office, together with
recently dated certificates from the appropriate state officials as to the
continued existence and good standing of such Loan Party in each state where
organized.

 

-96-



--------------------------------------------------------------------------------

(c) Delivery of Loan Documents. This Agreement, each of the other Loan Documents
and the Perfection Certificate signed by an Authorized Officer of each of the
Loan Parties party thereto.

(d) Opinions of Counsel.

(i) A written opinion of Latham & Watkins LLP, counsel to the Loan Parties (who
may rely on the opinions of such other counsel as may be acceptable to the
Administrative Agent), dated the Closing Date, addressed to the Lenders, the
Issuing Lenders, the Swingline Lender and the Agents, substantially in the form
provided to the Agents prior to the Closing Date.

(ii) Written opinions of counsel covering matters under the laws of Virginia and
West Virginia, who shall be selected by the Loan Parties and reasonably
acceptable to the Administrative Agent, dated the Closing Date, addressed to the
Lenders, the Issuing Lenders, the Swingline Lender and the Agents, substantially
in the form provided to the Agents prior to the Closing Date.

(e) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be in form and substance reasonably satisfactory to the Administrative Agent and
its counsel, and the Administrative Agent shall have received all such other
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, as the
Administrative Agent or its counsel may reasonably request.

(f) Insurance. Evidence that adequate insurance required to be maintained under
the Loan Documents is in full force and effect and evidence in the form of
insurance certificates and endorsements that the Collateral Agent is named as an
additional insured (in the case of liability) and loss payee (in the case of
property) in the Loan Parties’ insurance policies.

(g) Evidence of Filing. UCC financing statements in appropriate form for filing
under the UCC and such other documents under applicable requirements of Law in
each jurisdiction as may be necessary or appropriate or, in the reasonable
opinion of the Administrative Agent or Collateral Agent, desirable to perfect
the Liens created, or purported to be created, by the Security Documents.

(h) Existing Credit Agreement. The Borrower shall have prepaid, or shall
concurrently with the effectiveness and initial borrowings under this Agreement
prepay, in full all amounts outstanding under the Existing Credit Agreement,
including all unpaid principal, interest, breakage fees and all other fees and
charges thereunder as of the Closing Date. Each Lender that was a lender under
the Existing Credit Agreement, by execution of this Agreement, waives all notice
of prepayment of loans under the Existing Credit Agreement.

(i) Title to Gas Properties. The Administrative Agent shall have received the
Required Title Information.

(j) Security Documents. Subject to Section 8.1.20 [Post-Closing Matters], each
of the Security Documents shall have been signed by an Authorized Officer, and
to the extent required under applicable requirements of Law, such Security
Documents shall be properly recorded or filed with the applicable recording or
filing offices and be in proper form for such recording.

 

-97-



--------------------------------------------------------------------------------

(k) Lien Searches. The lien searches listed on Schedule 7.1.1(k) shall have been
completed, and the Administrative Agent shall be satisfied with the results
thereof.

(l) Pledged Securities. Except as set forth on Schedule 8.1.20, all
certificates, agreements or instruments representing or evidencing the Pledged
Securities accompanied by instruments of transfer and stock powers undated and
endorsed in blank have been delivered to the Collateral Agent.

(m) Other Documentation. All other certificates, agreements, including
instruments necessary to perfect the Collateral Agent’s security interest (to
the extent required by the Security Documents) in all Chattel Paper, Instruments
and Investment Property (as each such term is defined in the Security Agreement)
of each Loan Party have been delivered or assigned to the Collateral Agent.

(n) Officer’s Certificate as to Proved Reserves. The Administrative Agent shall
have received an updated certificate of a Responsible Officer that meets the
requirements of Section 8.3.8(c) [Borrower’s Certificate as to Proved Reserves
and Proved Gas Collateral] and references this Agreement.

(o) Solvency Certificate. A certificate of the chief financial officer of the
Borrower stating that, after giving effect to the Transactions, the Loan
Parties, taken as a whole, are Solvent.

(p) Financial Statements. The Administrative Agent shall have received the
Historical Statements and the Financial Projections.

7.1.2 Payment of Fees.

The Borrower shall have paid or caused to be paid to the Agents, the Lead
Arrangers and the Lenders to the extent not previously paid, all fees payable on
or before the Closing Date (including upfront fees) and all costs and expenses
for which the Agents are entitled to be reimbursed, including the reasonable
fees and expenses of Cahill Gordon & Reindel LLP.

7.1.3 USA PATRIOT Act.

The Administrative Agent shall have received, at least three (3) Business Days
prior to the Closing Date (or such later date satisfactory to the Administrative
Agent), all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including but not restricted to the USA PATRIOT Act to
the extent requested at least ten (10) Business Days prior to the Closing Date.

 

-98-



--------------------------------------------------------------------------------

7.2 Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit (or amendments
or extensions thereto) and after giving effect to the proposed extensions of
credit:

(a) the representations and warranties of the Loan Parties contained in
Section 6 [Representations and Warranties] and in the other Loan Documents shall
be true and correct in all material respects on and as of the date of the making
of any Loan Request, any Swing Loan Request and the making of such additional
Loan or the issuance such Letter of Credit (or amendments or extensions thereto)
with the same effect as though such representations and warranties had been made
on and as of such date (except that (i) any representation and warranty that is
already qualified as to materiality shall be true and correct in all respects as
so qualified and (ii) representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein);

(b) no Event of Default or Potential Default shall have occurred and be
continuing;

(c) the Revolving Facility Usage shall not exceed the lesser of (i) the
Borrowing Base and (ii) the Revolving Credit Commitments;

(d) the Borrower shall have delivered to the Administrative Agent a duly
executed and completed Loan Request or to the applicable Issuing Lender the
Issuer Documents for a Letter of Credit, as the case may be; and

(e) the aggregate amount of Excess Balance Sheet Cash will not exceed
$150,000,000.

Each request for the making of any Loans or issuance of any Letters of Credit
and each issuance, amendment, renewal, increase or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a), (b) and
(c) of this Section 7.2.

8. COVENANTS

8.1 Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full of the Loans and Reimbursement Obligations and interest thereon,
expiration or termination of all Letters of Credit, and satisfaction of all of
the Loan Parties’ other Obligations under the Loan Documents and termination of
the Commitments, the Loan Parties shall comply at all times with the following
affirmative covenants:

8.1.1 Preservation of Existence, Etc.

Each of the Borrower and the Restricted Subsidiaries shall maintain (i) its
legal existence as a corporation, limited partnership or limited liability
company and (ii) its license or qualification and good standing, in each case,
in each jurisdiction in which its failure to so qualify, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Change,
except as otherwise expressly permitted by Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions].

8.1.2 Payment of Liabilities, Including Taxes, Etc.

Each of the Borrower and the Restricted Subsidiaries shall duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable (including
extensions), including all Taxes, assessments and governmental charges upon it
or any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that such liabilities, including
Taxes, assessments or charges, are being contested in

 

-99-



--------------------------------------------------------------------------------

good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made, but only to the extent that failure to
pay or discharge any such liabilities would not result in any additional
liability which would adversely affect to a material extent the financial
condition of the Borrower and the Restricted Subsidiaries, taken as a whole, or
which would materially and adversely affect the Collateral; provided that the
Loan Parties will pay all such liabilities forthwith upon the commencement of
proceedings to enforce any Lien which may have attached as security therefor or
take other action as is required to suspend such enforcement action unless such
Lien otherwise qualifies as a Permitted Lien.

8.1.3 Maintenance of Insurance.

(a) The Borrower and the Restricted Subsidiaries shall insure their properties
and assets against loss or damage by fire and such other insurable hazards
(including flood, fire, property damage, workers’ compensation, business
interruption and public liability insurance) and against other risks, and in
such amounts as similar properties and assets, as are commonly insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary. At the request of the Collateral Agent, the Borrower shall
deliver to the Collateral Agent (x) annually an original certificate of
insurance signed by its independent insurance broker describing and certifying
as to the existence of the insurance on the Collateral required to be maintained
by this Agreement and the other Loan Documents, together with a copy of the
endorsement described in the next sentence attached to such certificate and
(y) from time to time a summary schedule indicating all commercial insurance
then in force with respect to the Borrower and the Restricted Subsidiaries. Such
policies of insurance shall contain the necessary endorsements or policy
language, which shall (i) specify the Collateral Agent on behalf of the Secured
Parties as an additional insured on the liability policies and mortgagee and
lender loss payee as their interests may appear on the property policies, with
the understanding that any obligation imposed upon the insured (including the
liability to pay premiums) shall be the sole obligation of the Borrower and the
Restricted Subsidiaries and not that of the additional insured, (ii) provide
that the interest of the Collateral Agent, under the lender’s loss payable
endorsement in a form similar to the form provided on the Closing Date or
pursuant to Section 8.1.20 [Post-Closing Matters], shall be insured regardless
of any breach or violation by the Borrower or any of its Subsidiaries of any
warranties, declarations or conditions contained in such policies or any action
or inaction of the Borrower or any of its Subsidiaries, (iii) provide a waiver
of any right of the insurers to set off or counterclaim or any other deduction,
whether by attachment or otherwise (to the extent that the Loan Parties are able
on a commercially reasonable efforts basis to obtain such waiver from the
insurers), (iv) provide that no cancellation of such policies for any reason
(including non-payment of premium) nor any change therein shall be effective
until at least ten (10) days after notification to the Collateral Agent of such
cancellation or change, (v) be primary without right of contribution of any
other liability insurance carried by or on behalf of any additional insureds
with respect to their respective interests in the Collateral, and (vi) provide
that inasmuch as any liability policy covers more than one insured, all terms,
conditions, insuring agreements and endorsements (except limits of liability)
shall operate as if there were a separate policy covering each insured.

(b) If a Casualty Event occurs, the Borrower shall promptly notify the
Administrative Agent of such event and the estimated (or actual, if available)
amount of such loss.

8.1.4 Maintenance of Properties and Equipment.

(a) Each Loan Party shall maintain in good repair, working order and condition
(ordinary wear and tear excepted) in accordance with the general practice of
other businesses of similar character and size, all of those material properties
and equipment that are necessary to operate Borrowing Base Properties, and from
time to time, such Loan Party will make or cause to be made, in a reasonably
diligent fashion, all appropriate repairs thereof. In particular, each Loan
Party shall operate or cause to be operated its Borrowing Base Properties in a
manner similar to a reasonable and prudent operator.

 

-100-



--------------------------------------------------------------------------------

(b) The Borrower and the Restricted Subsidiaries shall (x) maintain in good
repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those material properties and equipment useful or necessary to
their businesses and (y) make or cause to be made, in a reasonably diligent
fashion, all appropriate repairs, renewals or replacements thereof, in each case
if the failure to so maintain, repair, renew or replace the same would
reasonably be expected to constitute a Material Adverse Change.

8.1.5 Maintenance of Patents, Trademarks, Etc.

The Borrower and the Restricted Subsidiaries shall maintain in full force and
effect all patents, trademarks, service marks, trade names, copyrights,
licenses, franchises, rights, privileges, permits, consents, approvals and other
authorizations necessary or desirable for the ownership and normal operation of
their properties and business if the failure so to maintain the same would
constitute a Material Adverse Change.

8.1.6 Visitation Rights.

The Borrower and the Restricted Subsidiaries shall permit any of the officers or
authorized employees or representatives of any Agent or any Lender (so long as
no Event of Default has occurred and is continuing, at such Agent’s or Lender’s
expense) to visit and inspect their properties during normal business hours and
to examine (including, without limitation, any field examinations) and make
excerpts from their books and records and discuss their business affairs,
finances and accounts with their officers, all in such detail and at such times
and as often as any of the Lenders may reasonably request; provided that each
Lender shall provide the Borrower and the Administrative Agent with reasonable
notice prior to any visit or inspection, all such visits and inspections shall
be made in accordance with the standard safety, visit, and inspection procedures
of the Borrower and the Restricted Subsidiaries and no such visit or inspection
shall interfere with their normal business operation. In the event any Lender
desires to conduct an audit of the Borrower or any Restricted Subsidiary, such
Lender shall make a reasonable effort to conduct such audit contemporaneously
with any audit to be performed by the Administrative Agent.

8.1.7 Keeping of Records and Books of Account.

The Borrower and the Restricted Subsidiaries shall maintain and keep proper
books of record and account which enable the Borrower to issue financial
statements in accordance with GAAP and as otherwise required by applicable Laws,
and in which full, true and correct entries shall be made in all material
respects of all their dealings and business and financial affairs. Without
limiting the generality of the foregoing, the Borrower and the Restricted
Subsidiaries shall maintain adequate allowances on their books in accordance
with GAAP for (i) future costs associated with any lung disease claim alleging
pneumoconiosis or silicosis or arising out of exposure or alleged exposure to
coal dust or the coal mining environment, (ii) future costs associated with
retiree and health care benefits, (iii) future costs associated with reclamation
of disturbed acreage, removal of facilities and other closing costs in
connection with its mining activities and (iv) future costs associated with
other potential Environmental Liabilities.

 

-101-



--------------------------------------------------------------------------------

8.1.8 Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Lien on the Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties as a continuing first priority perfected Lien,
subject only to Permitted Liens, and shall do such other acts and things as the
Administrative Agent in its reasonable discretion may deem necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the Loan Documents and to exercise and enforce the Collateral
Agent’s rights and remedies thereunder with respect to the Collateral.

8.1.9 Additional Guarantors.

If (i) the Borrower forms or acquires, directly or indirectly, any Subsidiary
(other than an Excluded Subsidiary) or (ii) any Subsidiary that was an Excluded
Subsidiary ceases to be an Excluded Subsidiary, the Borrower shall cause such
Subsidiary to join this Agreement within 30 days after the date of acquisition
or formation of such Subsidiary or within 30 days after the date any Subsidiary
that was an Excluded Subsidiary ceases to be an Excluded Subsidiary (in each
case, or such longer period as the Administrative Agent may agree in its
reasonable discretion) as a Guarantor by delivering to the Administrative Agent
and Collateral Agent, as applicable, (A) a signed Guarantor Joinder,
(B) documents in the forms described in Sections 7.1.1(b), (c), (d) (if
requested by the Administrative Agent), (f), (g), (k), (l) and (m) [Deliveries],
and 8.1.17 [Collateral], modified as appropriate, and (C) documents necessary to
grant and perfect Liens to the Collateral Agent for the benefit of the Secured
Parties in the Collateral held by such Subsidiary. For the avoidance of doubt,
such Subsidiary, and if applicable, the other Loan Parties shall execute and
deliver to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, a Lien in the property and equity of such Subsidiary to
the extent required by the Loan Documents, subject to no Liens other than
Permitted Liens, and shall take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Security Documents to be duly perfected in accordance
with all applicable Requirements of Law to the extent required by the Loan
Documents, including the filing of financing statements in such jurisdictions as
may be reasonably requested by the Administrative Agent or the Collateral Agent.

8.1.10 Compliance with Laws.

The Borrower and its Subsidiaries shall comply with all applicable Laws
(including all Environmental Laws), except where the failure to so comply would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.

8.1.11 Use of Proceeds.

(a) The Loan Parties will use the Letters of Credit and the proceeds of the
Loans only as follows: (i) to refinance all amounts outstanding under the
Existing Credit Agreement, (ii) to provide for the continuance of Letters of
Credit issued thereunder, and (iii) to provide for general corporate purposes of
the Borrower, the Restricted Subsidiaries, and to the extent permitted in this
Agreement, the Unrestricted Subsidiaries, including Permitted Acquisitions,
Permitted Business Investments, transaction fees and expenses, working capital
and capital expenditures of the Borrower, the Restricted Subsidiaries, and to
the extent permitted in this Agreement, the Unrestricted Subsidiaries.

(b) None of the Loan Parties engages or will engage principally, or as one of
its important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U). No part of the proceeds of any Loan has
been or shall be used for any purpose which entails a violation of or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System, and the Borrower shall assist the Lenders, as
reasonably requested by the Administrative Agent, with the Lenders’ compliance
with Regulation U as such compliance relates to the Borrower and the Loans,
including by providing the Administrative Agent with all documents, forms and
certificates reasonably requested by the Administrative Agent in relation
thereto.

 

-102-



--------------------------------------------------------------------------------

8.1.12 Subordination of Intercompany Loans.

Each Loan Party shall cause any Indebtedness, loans or advances owed by any Loan
Party to any Restricted Subsidiary that is not a Guarantor to be subordinated
pursuant to the terms of the Intercompany Subordination Agreement.

8.1.13 Anti-Terrorism Laws; Anti-Corruption Laws.

(a) (i) No Covered Entity, nor to the knowledge of the Borrower, any directors,
officers or employees of any Covered Entity, will become a Sanctioned Person,
(ii) no Covered Entity, either in its own right or through any third party, nor
to the knowledge of the Borrower, any of a Covered Entity’s directors, officers
or employees, will (1) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (2) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (3) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (4) use the Loans or
Letters of Credit to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person or in any manner that would cause a violation of the Anti-Terrorism Laws
by any party to this Agreement, (iii) the funds used to repay the Obligations
will not be derived from any unlawful activity, (iv) each Covered Entity shall
comply with all Anti-Terrorism Laws in all material respects and (v) the
Borrower shall promptly notify the Administrative Agent in writing upon the
occurrence of a Reportable Compliance Event.

(b) No part of the proceeds of any Loans shall be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of any Anti-Corruption Laws.

8.1.14 Compliance with Certain Contracts.

(a) The Borrower and the Restricted Subsidiaries will pay or cause to be paid
and discharged all material rentals, delay rentals, royalties, production
payment, and indebtedness required to be paid by the Borrower and the Restricted
Subsidiaries (or required to keep unimpaired in all material respects the rights
of the Borrower and the Restricted Subsidiaries in Gas Properties) accruing
under, and perform or cause to be performed in all material respects each and
every act, matter, or thing required of such party by, each and all of the
assignments, deeds, leases, subleases, easements, rights of way, distribution,
gathering and other pipeline agreements, contracts, and agreements relating to
any of the Gas Properties and do all other things necessary of such party to
keep unimpaired in all material respects the rights of such party thereunder and
to prevent the forfeiture thereof or default thereunder; except (x) nothing in
this Agreement shall be deemed to require the Borrower or any Restricted
Subsidiary to (i) perpetuate or renew any oil and gas lease or other lease by
payment of rental or delay rental or by commencement or continuation of
operations nor to prevent any Loan Party from abandoning or releasing any oil
and gas lease or other lease or well thereon when, in any of such events, in the
opinion of the affected Loan Party exercised in good faith, it is not in the
best interest of such Loan Party to perpetuate the same or (ii) make any
payments under dispute so long as the validity and amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as provisions for adequate reserves in accordance with GAAP
shall have been made on the books of the affected Loan Party and (y) with
respect to Gas Properties other than Borrowing Base Properties, where such
failure would not reasonably be expected to result in a Material Adverse Change.

 

-103-



--------------------------------------------------------------------------------

(b) The Borrower and the Restricted Subsidiaries shall maintain and materially
comply with the terms and conditions of all Material Contracts, the
nonperformance of which would reasonably be expected to result in a Material
Adverse Change.

8.1.15 Certain Additional Assurances Regarding Maintenance and Operations of
Properties.

With respect to those Borrowing Base Properties which are being operated by
operators other than the Borrower or any Restricted Subsidiary, neither the
Borrower nor any Restricted Subsidiary shall be obligated to perform any
undertakings contemplated by the covenants and agreement contained in
Section 8.1.14 [Compliance with Certain Contracts] that any Responsible Officer
of the Borrower or any Restricted Subsidiary reasonably believes are
(a) performable only by such operators or (b) beyond the control of the Borrower
and the Restricted Subsidiaries; however, the Borrower agrees to promptly take,
or cause to be taken, all reasonable actions available under any operating
agreements or otherwise to bring about the performance of any such material
undertakings required to be performed thereunder.

8.1.16 [Reserved].

8.1.17 Collateral.

(a) Pursuant to the Loan Documents, the Loan Parties shall grant, or cause to be
granted, to the Collateral Agent, for the benefit of the Secured Parties, a
first priority lien and security interest, subject only to Permitted Liens:

(i) on the date hereof and, with respect to any Equity Interests acquired after
the Closing Date, not later than the applicable deadline specified in
Section 8.1.9 [Additional Guarantors] (or such longer period as reasonably
acceptable to the Administrative Agent), in all Equity Interests owned by the
Loan Parties;

(ii) not later than 30 days (or such longer period as reasonably acceptable to
the Administrative Agent) after the delivery of each Reserve Report, in Proved
Gas Collateral; and

(iii) on the date hereof and with respect to any Person that becomes a
Subsidiary (other than an Excluded Subsidiary) after the Closing Date or any
Subsidiary that ceases to be an Excluded Subsidiary, not later than the
applicable deadline specified in Section 8.1.9 [Additional Guarantors] (or such
longer period as reasonably acceptable to the Administrative Agent), in all of
the other assets of the Loan Parties (except as excluded or limited above or
below or as excluded or limited in any other Loan Document) (including all
minerals extracted from the ground, accounts receivable, inventory, chattel
paper, intellectual property and other general intangibles, equipment,
Applicable Accounts and other investment property whether owned on the Closing
Date or subsequently acquired) and products and proceeds of the foregoing.

(b) Notwithstanding the foregoing, Liens will not be required on any of the
following (collectively, the “Excluded Assets”):

(i) any Excluded Property;

 

-104-



--------------------------------------------------------------------------------

(ii) any Proved Reserves other than Proved Gas Collateral;

(iii) Excluded Accounts described in clauses (i), (ii) and (iii) of the
definition of “Excluded Accounts”;

(iv) any right, title and interests in and to any Manufactured (Mobile) Home (as
defined in the applicable Flood Laws), and any Buildings;

(v) motor vehicles (and other assets covered by certificates of title or
ownership) and Letter-of-Credit Rights (as defined in the UCC in the State of
New York), in each case, except to the extent the security interest in such
assets can be perfected by the filing of an “all assets” UCC financing
statement;

(vi) Commercial Tort Claims (as defined in the UCC) that do not exceed
$10,000,000 in the aggregate for all Pledgors;

(vii) assets owned by any Pledgor on the Closing Date or hereafter acquired and
any proceeds thereof that are subject to a Lien permitted by clause (10) in the
definition of “Permitted Liens” to the extent and for so long as the contract or
other agreement in which such Lien is granted (or the documentation providing
for the Capital Lease Obligations, equipment lease or purchase money obligation
subject to such Lien) validly prohibits the creation of any other Lien on such
assets and proceeds;

(viii) those assets over which the granting of security interests in such assets
would be prohibited by (1) any contract in effect on the Closing Date and listed
on Schedule 8.2.15 or Schedule 8.2.16 (or, as to any assets acquired after the
Closing Date in an acquisition permitted hereunder, in effect at the time of
acquisition thereof and not entered into in contemplation thereof) or
(2) applicable law or regulation or to the extent that such security interests
would require obtaining the consent of any governmental or regulatory authority,
but only to the extent and for so long as a grant of a security interest therein
in favor of the Collateral Agent would (x) violate or invalidate such contract,
cause the acceleration or the termination thereof or create a right of
termination in favor of any other party thereto (other than the Borrower or any
of its Subsidiaries) or (y) violate such applicable law or regulation or require
such consent;

(ix) any intent-to-use trademark application to the extent and for so long as
creation by a Pledgor of a security interest therein would result in the loss by
such Pledgor of any material rights therein;

(x) except for Equity Interests of Foreign Subsidiaries to the extent required
pursuant to Section 8.1.17(a) [Collateral], any foreign collateral or credit
support;

(xi) any Voting Stock of any CFC or CFC Holdco in excess of 65% of the total
voting power of all outstanding Voting Stock of such Subsidiary, it being
understood that any Equity Interests constituting “stock entitled to vote”
within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated
as Voting Stock for purposes of this clause (xi);

(xii) Equity Interests of (x) any Excluded Subsidiary (other than a Foreign
Subsidiary or a CFC Holdco), (y) any Unrestricted Subsidiary or (z) any Person
that is not a Subsidiary;

 

-105-



--------------------------------------------------------------------------------

(xiii) assets owned by any Pledgor on the Closing Date or hereafter acquired and
any proceeds thereof as to which the Borrower reasonably determines (and the
Collateral Agent agrees in writing (which may be by e-mail)) that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby;

(xiv) any permit or license issued by an Official Body to any Pledgor or any
agreement to which any Pledgor is a party, in each case, only to the extent and
for so long as the terms of such permit, license or agreement or any requirement
of Law applicable thereto, validly prohibit the creation by such Pledgor of a
security interest in such permit, license or agreement in favor of the
Collateral Agent;

(xv) any right, title and interests in and to all locomotives, rail cars and
rolling stock now or hereafter owned or leased by the Loan Parties;

(xvi) any right, title and interests in and to any ship, boat or other vessel;
and

(xvii) the Loan Parties’ timber to be cut other than to the extent encumbered by
any Mortgage;

provided that clauses (vii), (viii) and (xiv) shall be after giving effect to
applicable provisions of the Uniform Commercial Code of any applicable
jurisdiction or other applicable law, and shall not include proceeds and
receivables of assets described in such clauses, the assignment of which is
expressly deemed effective under the Uniform Commercial Code of any applicable
jurisdiction notwithstanding the prohibition described in such clause.

(c) If reasonably requested by the Administrative Agent, contemporaneously with
any such grant of a security interest and lien on any Proved Gas Collateral
after the date hereof, to the extent that any Mortgage and as-extracted UCC
filing is being recorded in a jurisdiction in which local counsel opinions have
not previously been delivered, or to the extent such opinion is otherwise
reasonably requested by the Administrative Agent, the Loan Parties shall provide
to the Administrative Agent a local counsel opinion in form and substance
satisfactory to the Administrative Agent with respect to such Mortgage and
as-extracted UCC filing.

(d) No actions in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction shall be required to be taken (x) to create any security
interests in assets located or titled outside of the U.S. or (y) to perfect or
make enforceable any security interests in any assets (other than delivery of
Equity Interests of any Foreign Subsidiary pursuant to Section 8.1.17) (it being
understood that no security agreements or pledge agreements governed under the
laws of any non U.S. jurisdiction shall be required).

(e) No Loan Party shall effect any change (i) in any Loan Party’s legal name,
(ii) in the location of any Loan Party’s chief executive office, (iii) in any
Loan Party’s identity or organizational structure, (iv) in any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number,
if any, or (v) in any Loan Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until (A) it
shall have given the Collateral Agent and the Administrative Agent not less than
5 days’ prior written notice, or such lesser notice period agreed to by the
Collateral Agent, of its intention so to do, clearly describing such change and
providing such other information in connection therewith as the Collateral Agent
or the Administrative Agent may reasonably request and (B) it shall have taken
all action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Loan Party
agrees to promptly provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the preceding sentence.

 

-106-



--------------------------------------------------------------------------------

8.1.18 Title Information.

(a) Notwithstanding anything set forth herein or in the other Loan Documents to
the contrary, on or prior to the Closing Date, the Borrower shall satisfy the
Minimum Title Requirement with respect to the Borrowing Base Properties
evaluated by the Reserve Report delivered to the Lenders prior to the Closing
Date. Additionally, on or before the delivery to the Administrative Agent and
the Lenders of each Reserve Report delivered after the Closing Date, the
Borrower will deliver the Required Title Information covering enough of the
Proved Reserves included in the Borrowing Base Properties evaluated by such
Reserve Report that were not included in the immediately preceding Reserve
Report, so that, together with the Required Title Information previously
delivered to the Administrative Agent, the Minimum Title Requirement is
satisfied with respect to the Borrowing Base Properties evaluated by such
Reserve Report.

(b) At any time that the Borrower has provided the Required Title Information
for Proved Gas Collateral under Section 8.1.18(a) [Title Information] or under
Section 5.11(a)(i) [Borrowing Base Deficiency], the Borrower shall, within the
Title Cure Period with respect to any title defects or exceptions on any such
Proved Gas Collateral or additional Oil and Gas Property, either (i) cure to the
reasonable satisfaction of the Administrative Agent any such title defects or
exceptions (including defects or exceptions as to priority) which are not
Permitted Liens raised by such information, (ii) substitute acceptable Proved
Reserves with no title defects or exceptions except for Permitted Liens, or
(iii) deliver additional Required Title Information so that, together with the
Required Title Information previously delivered to the Administrative Agent, the
Minimum Title Requirement is satisfied with respect to the Borrowing Base
Properties evaluated by the then current Reserve Report.

(c) If the Borrower does not cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the Title Cure Period or
the Borrower does not satisfy the Minimum Title Requirement with respect to the
Borrowing Base Properties evaluated by the then current Reserve Report, such
failure shall not be an Event of Default, but instead the Syndication Agent
and/or the Required Borrowing Base Lenders shall have the right to exercise the
following remedy in their sole discretion from time to time, and any failure to
so exercise this remedy at any time shall not be a waiver as to future exercise
of the remedy by the Syndication Agent or the Required Borrowing Base Lenders.
To the extent that the Syndication Agent or the Required Borrowing Base Lenders
are not satisfied with title to any Proved Gas Collateral after the Title Cure
Period has elapsed, such unacceptable Proved Gas Collateral shall not count
towards the Minimum Title Requirement, and the Administrative Agent may send a
notice to the Borrower and the Lenders that the then outstanding Borrowing Base
shall be reduced by an amount as determined by the Required Borrowing Base
Lenders to cause the Borrower to be in compliance with the Minimum Title
Requirement with respect to the Borrowing Base Properties included in such
Borrowing Base as so reduced. This new Borrowing Base shall become effective
immediately after receipt of such notice.

8.1.19 Maintenance of Permits.

The Borrower and the Restricted Subsidiaries shall maintain all Required Permits
in full force and effect in accordance with their terms except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Change.

 

-107-



--------------------------------------------------------------------------------

8.1.20 Post-Closing Matters.

The Loan Parties will execute and deliver to the Administrative Agent the
documents and complete the tasks set forth on Schedule 8.1.20, within the time
frames set forth therein, unless otherwise waived or extended by the
Administrative Agent in its sole discretion.

8.1.21 Accounts.

(a) No Loan Party shall establish or maintain an Applicable Account unless it is
subject to a Control Agreement; provided that, in the case of any Applicable
Account acquired pursuant to a Permitted Acquisition (and which Applicable
Account was not established in contemplation of such acquisition), so long as
such acquiring Loan Party provides the Administrative Agent with written notice
of the existence of such Applicable Account within five (5) Business Days
following the date of such acquisition (or such later date as the Administrative
Agent may agree in its sole discretion), such Loan Party will have sixty
(60) days following the date of such acquisition (or such later date as the
Administrative Agent may agree in its discretion; provided that any extension of
more than thirty (30) additional days shall require the consent of the Required
Lenders) to cause such Applicable Account to be subject to a Control Agreement.
Subject to Section 8.1.20 [Post-Closing Matters], as of the date hereof, all
Applicable Accounts are subject to a valid and perfected first priority security
interest in favor of the Collateral Agent and are subject to a Control
Agreement.

(b) Each Loan Party shall maintain, and shall cause each of its Subsidiaries to
maintain, at all times its Applicable Accounts with the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender (a “Permitted
Account Counterparty”); provided that in the case of any Applicable Account
acquired pursuant to a Permitted Acquisition (and which Applicable Account was
not established in contemplation of such acquisition) and not maintained with a
Permitted Account Counterparty, the foregoing prohibition shall not apply until
the date which is sixty (60) days after such Permitted Acquisition (or such
later date as the Administrative Agent may agree in its discretion; provided
that any extension of more than thirty (30) additional days shall require the
consent of the Required Lenders).

8.2 Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full of the Loans and Reimbursement Obligations and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties’ other Obligations hereunder and termination of the Commitments,
the Loan Parties shall comply with the following negative covenants:

8.2.1 Indebtedness.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, directly or indirectly, incur, assume or otherwise become liable,
contingently or otherwise, with respect to (collectively, “incur”) any
Indebtedness, and the Borrower will not issue any Disqualified Stock and will
not permit any Restricted Subsidiary to issue any Preferred Stock, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the Closing Date and set forth on Schedule 8.2.1,
and Refinancing Indebtedness of such Indebtedness;

 

-108-



--------------------------------------------------------------------------------

(c) Indebtedness owed by (i) a Loan Party to another Loan Party, (ii) a
Restricted Subsidiary that is not a Loan Party to another Restricted Subsidiary
that is not a Loan Party, (iii) a Restricted Subsidiary to a Loan Party and
(iv) any Loan Party to a Restricted Subsidiary that is not a Loan Party;
provided that (x) any Indebtedness pursuant to clause (iii) is permitted by
Section 8.2.4 [Loans and Investments] and (y) any Indebtedness pursuant to
clause (iv) is subordinated to the extent required by, and in accordance with,
Section 8.1.12 [Subordination of Intercompany Loans];

(d) Indebtedness represented by mortgage financings, purchase money obligations
or other Indebtedness, in each case incurred for the purpose of financing all or
any part of the price or cost of acquisition, design, construction,
installation, development, repair or improvement of plant, property or equipment
used in the business of the Borrower or any Restricted Subsidiary, and Capital
Lease Obligations, and Refinancing Indebtedness of any of the foregoing, in an
aggregate amount, when taken together with the outstanding amount of all other
Indebtedness or Refinancing Indebtedness incurred pursuant to this clause (d),
not to exceed at any time outstanding under this clause (d) $200,000,000;

(e) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date as permitted by this Agreement, which Indebtedness is existing at
the time such Person becomes a Restricted Subsidiary (and was not incurred in
connection with or in contemplation of such Person’s becoming a Subsidiary of
the Borrower) in an aggregate amount not to exceed $25,000,000 at any time
outstanding;

(f) Indebtedness under Swap Agreements permitted under Section 8.2.12 [Swaps];

(g) Indebtedness in respect of self-insurance obligations or bid, plugging and
abandonment, appeal, reimbursement, performance, reclamation, employment, surety
and similar obligations and completion guarantees provided by or for the account
of the Borrower or any Restricted Subsidiary in the ordinary course of business,
and any Guaranties and letters of credit functioning as or supporting any of the
foregoing in the ordinary course of business;

(h) Permitted Marketing Obligations;

(i) in-kind obligations relating to oil or natural gas balancing positions
arising in the ordinary course of business;

(j) [reserved];

(k) liability in respect of the Indebtedness of any Unrestricted Subsidiary or
any Joint Venture in an aggregate amount not to exceed $25,000,000 at any time
outstanding; provided that, in the case of Indebtedness of an Unrestricted
Subsidiary, (i) such liability shall arise only as a result of the pledge of (or
a Guaranty limited in recourse solely to) Equity Interests in such Unrestricted
Subsidiary held by the Borrower or a Restricted Subsidiary to secure such
Indebtedness and (ii) such Indebtedness shall be Non-Recourse Debt;

(l) Indebtedness of the Borrower or any Restricted Subsidiary or the issuance of
any Disqualified Stock by the Borrower or Preferred Stock by any Restricted
Subsidiary in an aggregate amount not exceeding, at any one time outstanding,
$50,000,000;

(m) (x) Permitted Unsecured Notes; provided that (i) unless the requirement for
such reduction is waived in writing by the Required Lenders, the Borrowing Base
shall be reduced by an amount equal to 25% of the aggregate principal amount of
such Indebtedness, effective immediately upon issuance of such Permitted
Unsecured Notes, (ii) the Borrower shall comply with

 

-109-



--------------------------------------------------------------------------------

Section 5.6.4(c) [Mandatory Prepayments] after giving effect to such reduction
in the Borrowing Base and (iii) the Borrower shall be in compliance, on a Pro
Forma Basis, with the Leverage Maintenance Covenant, and the Borrower shall
deliver to the Administrative Agent prior to the incurrence of the Permitted
Unsecured Notes an Officer’s Certificate certifying compliance with the
requirements of this clause (iii) and setting forth calculations in reasonable
detail showing such compliance; and (y) Refinancing Indebtedness in respect of
the Indebtedness referred to in clause (x) or this clause (y); and

(n) Indebtedness of one or more Loan Parties secured by a Lien permitted by
clause (5) of the definition of “Permitted Liens”; provided that the aggregate
amount of Indebtedness under this clause (n) shall not exceed $50,000,000 at any
time outstanding.

provided that in the case of clause (l), (m) or (n), at the time of and after
giving effect to the incurrence of any such Indebtedness no Potential Default or
Event of Default shall exist.

In the event that an item of Indebtedness meets the criteria of more than one of
the categories of Indebtedness described in the clauses of the preceding
paragraph, the Borrower shall, in its sole discretion, divide, classify or
reclassify (or later divide, classify, redivide or reclassify) such item of
Indebtedness in any manner that complies with this covenant (including splitting
into multiple exceptions) and will only be required to include the amount and
type of such Indebtedness in one of such clauses of the preceding paragraph.

The accrual of interest or Preferred Stock or Disqualified Stock dividends or
distributions, the accretion or amortization of original issue discount, the
payment of interest on any Indebtedness in the form of additional Indebtedness
with the same terms, the reclassification of Preferred Stock or Disqualified
Stock as Indebtedness due to a change in accounting principles, and the payment
of dividends or distributions on Preferred Stock or Disqualified Stock in the
form of additional securities of the same class of Preferred Stock or
Disqualified Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Preferred Stock or Disqualified Stock for purposes of this covenant.

Notwithstanding anything contained in any Loan Document, the only Indebtedness
(or proceeds of Indebtedness) which may, in whole or in part, Refinance any
Existing Notes shall be either Permitted Unsecured Notes, Loans or a combination
of Permitted Unsecured Notes and Loans.

8.2.2 Liens.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, at any time, directly or indirectly, create, incur, assume or suffer to
exist any Lien on any property or assets of the Borrower or any Restricted
Subsidiary, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens, subject to the proviso in
Section 6.8(a) [Title to Properties].

8.2.3 Designation of Unrestricted Subsidiaries.

(a) The Board of Directors of the Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary (including any newly
acquired or newly formed Restricted Subsidiary at or prior to the time it is so
acquired or formed but excluding any Restricted Subsidiary that was previously
an Unrestricted Subsidiary), or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Potential Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance, on a Pro Forma Basis, with the Financial Covenants and (iii) no
Subsidiary may

 

-110-



--------------------------------------------------------------------------------

be designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary”
for the purpose of any Existing Notes or any Publicly Traded Debt Securities
(unless it is substantially concurrently being designated as an Unrestricted
Subsidiary under such Indebtedness). Any (x) designation of a Subsidiary as an
Unrestricted Subsidiary or (y) redesignation as a Restricted Subsidiary will be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a copy of a Board Resolution giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the requirements of
this Section 8.2.3. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower or the relevant
Restricted Subsidiary (as applicable) therein at the date of designation in an
amount equal to the Fair Market Value of Borrower’s or such relevant Restricted
Subsidiary’s (as applicable) investment therein, as determined in good faith by
the Borrower or such relevant Restricted Subsidiary, and the Investment
resulting from such designation must otherwise be permitted under Section 8.2.4
[Loans and Investments]. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Investment, Indebtedness or Liens of such Subsidiary existing at such
time.

(b) No Unrestricted Subsidiary shall:

(1) have any Indebtedness other than Non-Recourse Debt;

(2) except as permitted by Section 8.2.8 [Affiliate Transactions], be party to
any agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of the Borrower;

(3) be a Person with respect to which either the Borrower or any Restricted
Subsidiary has any direct or indirect obligation (x) to subscribe for additional
Equity Interests (except pursuant to an Investment that would be permitted
hereunder at the time such obligation is incurred and such Investment is made)
or (y) to maintain or preserve such Person’s financial condition or to cause
such Person to achieve any specified levels of operating results; or

(4) Guaranty or otherwise directly or indirectly provide credit support for any
Indebtedness of the Borrower or any Restricted Subsidiary (other than pursuant
to the Guaranty Agreement), except to the extent such Guaranty would be and is
released upon such designation as an Unrestricted Subsidiary.

8.2.4 Loans and Investments.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, at any time, directly or indirectly, make or suffer to remain outstanding
any Investment or become or remain liable for any Investments, except:

(a) (i) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business and (ii) loans or
advances to officers, directors or employees made in the ordinary course of
business; provided that such loans and advances to all such officers, directors
and employees do not exceed an aggregate amount of $5,000,000 outstanding at any
time;

 

-111-



--------------------------------------------------------------------------------

(b) Temporary Cash Investments;

(c) any transaction permitted under Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] (including any Permitted Acquisition);

(d) in connection with the management of employee benefit trust funds of the
Borrower or any Restricted Subsidiary, investment of such employee benefit trust
funds in Investments of a type generally and customarily used in the management
of employee benefit trust funds;

(e) such Investments consisting of prepaid expenses, negotiable instruments held
for collection and lease, utility and workers’ compensation, performance and
other similar deposits made in the ordinary course of business by the Borrower
or any Restricted Subsidiary;

(f) any Investment existing on, or made pursuant to binding commitments existing
on, the Closing Date and described on Schedule 8.2.4, and any Investment
consisting of an extension, modification or renewal of any such Investment
existing on, or made pursuant to a binding commitment existing on, the Closing
Date; provided that the amount of any such Investment may be increased (i) as
required by the terms of such Investment as in existence on the Closing Date or
(ii) as otherwise permitted under this Section 8.2.4 [Loans and Investments];

(g) Investments (i) in any Loan Party or (ii) by any Restricted Subsidiary that
is not a Loan Party in any other Restricted Subsidiary that is not a Loan Party;

(h) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any Restricted Subsidiary, including pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer or (ii) litigation, arbitration or other
disputes;

(i) other Investments in an aggregate amount not to exceed $100,000,000 at any
one time outstanding;

(j) Investments made in the form of cash or Temporary Cash Investments in any
Joint Venture substantially all of whose assets consist of Midstream Assets in
an aggregate amount not to exceed $50,000,000 at any time outstanding; provided
that no Investment in any Midstream Entity shall be made in reliance on this
Section 8.2.4(j);

(k) (i) cash Investments in the Equity Interests of CNX Midstream,
(ii) Investments in the Equity Interests of CNX Midstream issued, assigned or
otherwise transferred in connection with the cancellation of all outstanding
incentive distribution rights of CNX Midstream, (iii) de minimis Investments to
the extent necessary to effectuate the Midstream GP IPO and (iv) following the
Midstream GP IPO, cash Investments in the Equity Interests of the Midstream GP
Entity and the Equity Interests of the Midstream Public GP;

(l) Investments by a Loan Party in the form of cash in a Specified DevCo to fund
a portion of any cash Capital Expenditures made by such Specified DevCo, so long
as such portion does not exceed such Loan Party’s ratable percentage ownership
in the outstanding Equity Interests in such Specified DevCo; provided that
(i) the other holders of the Equity Interests in such Specified DevCo fund a
ratable portion (based on their percentage ownership in the outstanding Equity
Interests of such Specified DevCo) of such Capital Expenditures at substantially
the same

 

-112-



--------------------------------------------------------------------------------

time as such Loan Party does, (ii) each such Investment is actually used within
60 days of the making thereof to fund such Capital Expenditures, (iii) on a Pro
Forma Basis, (A) the Borrower would be in compliance with the Leverage
Maintenance Covenant and (B) Availability would equal not less than 20% of
Commitments and (iv) the Borrower shall deliver to the Administrative Agent
prior to the making of such Investment an Officer’s Certificate certifying
compliance with the requirements of clause (iii) and setting forth calculations
in reasonable detail showing such compliance;

(m) Investments (i) in Foreign Subsidiaries or other Joint Ventures relating to
Hydrocarbons not located within the geographical boundaries of the United States
and Canada; provided Investments pursuant to this clause (i) shall not exceed
$100,000,000 in the aggregate at any time and (ii) constituting the purchase or
acquisition of all of the Equity Interests (not already owned by a Restricted
Subsidiary) in another Person substantially all of whose assets consist of
Hydrocarbon Interests; provided that Section 8.1.9 [Additional Guarantors] is
complied with;

(n) Investments made with Excluded Properties;

(o) an Investment in receivables owing to the Borrower or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms, including such
concessionary trade terms as the Borrower or any such Restricted Subsidiary
deems reasonable under the circumstances;

(p) Hedging Obligations permitted under Section 8.2.1(f) [Indebtedness];

(q) Permitted Business Investments;

(r) endorsements of negotiable instruments and documents in the ordinary course
of business;

(s) any Investment (i) made as a result of the receipt of Designated Non-Cash
Consideration in an aggregate amount not to exceed the Threshold Amount at any
one time outstanding or (ii) consisting of limited partner units of CNX
Midstream received as consideration for Dispositions pursuant to
Section 8.2.7(l)(iv);

(t) (i) the contribution of all of the Equity Interests of Cardinal States
Gathering Company to the other Cardinal States Companies, (ii) the designation,
substantially concurrently with such contribution, of the Cardinal States
Companies as Unrestricted Subsidiaries; provided that (x) substantially
concurrently with such designation, one or more of the Cardinal States Companies
shall incur Non-Recourse Debt and distribute, substantially concurrently with
such incurrence, the net proceeds (net of (A) any amounts required to fund at
the closing date of such Non-Recourse Debt the debt service reserve accounts
pursuant to the documentation governing such Non-Recourse Debt, (B) amounts (not
to exceed $10,000,000 in the aggregate for all Non-Recourse Debt of all the
Cardinal States Companies) intended to be used for working capital purposes of
the Cardinal States Companies and (C) transaction fees and expenses in
connection with the incurrence of such Non-Recourse Debt) of all such
Non-Recourse Debt to the Borrower or a Restricted Subsidiary and (y) the
Borrower shall use such net proceeds (other than those referred to in clause
(A) or (B) of immediately preceding clause (x)) as set forth on Schedule
8.2.4(t), (iii) the contribution to the Cardinal States Companies of surface
leases and similar agreements related to the business of the Cardinal States
Gathering Company as conducted prior to the Amendment No. 3 Effective Date and
(iv) the payment, consistent with past practices, of certain expenses of the
Cardinal States Companies incurred in the ordinary course of business

 

-113-



--------------------------------------------------------------------------------

consistent with past practices; provided that such payments shall be reimbursed
by the Cardinal States Companies promptly; provided, further, that (I) no Proved
Reserves shall be owned by any Cardinal States Company at the time of its
designation as an Unrestricted Subsidiary, or contributed to a Cardinal States
Company, pursuant to this Section 8.2.4(t) and (II) the aggregate net book
value, as determined by the Borrower in good faith, of all assets owned by the
Cardinal States Companies at the time of their designation as Unrestricted
Subsidiaries, or contributed to a Cardinal States Company, pursuant to this
Section 8.2.4(t) shall not exceed $200,000,000;

(u) Guarantees of performance or other obligations (other than for payment of
Indebtedness or letter of credit reimbursement obligations) arising in the
ordinary course in the Permitted Business, including obligations under oil and
natural gas exploration, development, joint operating, and related agreements
and licenses, concessions or operating leases related to the Permitted Business;

provided that, in the case of clause (j), (k), (l), (m), (n) or (t) after giving
effect to any such Investment no Event of Default or Potential Default shall
exist or shall result from any such Investment.

8.2.5 Restricted Payments.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, directly or indirectly, make a Restricted Payment, except:

(a) dividends payable by the Borrower on common stock issued by the Borrower not
to exceed an annual rate of $0.10 per share (such amount to be appropriately
adjusted to reflect any stock split, reverse stock split, stock dividend or
similar transaction occurring after the Closing Date so that the aggregate
amount of dividends permitted after such transaction is the same as the amount
permitted immediately prior to such transaction);

(b) [reserved];

(c) the repurchase, redemption or other acquisition or retirement for value of
Equity Interests of the Borrower or any of the Restricted Subsidiaries held by
any current or former officer, director or employee of the Borrower or any of
the Restricted Subsidiaries (or their respective estates, heirs, family members,
spouses, former spouses or beneficiaries under their estates or other permitted
transferees), pursuant to the terms of any equity subscription agreement, stock
option agreement, shareholders’ agreement, compensation agreement or arrangement
or similar agreement; provided that the aggregate amount of such acquisitions or
retirements (excluding amounts representing cancellation of Indebtedness) shall
not exceed $7,000,000 in any calendar year (with any portion of such $7,000,000
amount that is unused in any calendar year to be carried forward to successive
calendar years and added to such amount, provided that the amount carried
forward shall not exceed $10,000,000 at any time); provided further that such
amount in any calendar year may be increased by an amount not to exceed the cash
proceeds of key man life insurance policies received by the Borrower after the
Closing Date;

(d) the repurchase of Equity Interests deemed to occur upon the exercise of
stock or other equity options to the extent such Equity Interests represent a
portion of the exercise price of those stock or other equity options and any
repurchase or other acquisition of Equity Interests made in lieu of withholding
taxes in connection with any exercise or exchange of stock options, warrants,
incentives or other rights to acquire Equity Interests;

 

-114-



--------------------------------------------------------------------------------

(e) payments of cash, dividends, distributions, advances or other Restricted
Payments by the Borrower or any Restricted Subsidiary to allow the payment of
cash in lieu of the issuance of fractional shares upon (i) the exercise of
options or warrants or (ii) the conversion or exchange of Equity Interests of
any such Person;

(f) payments to dissenting stockholders of the Borrower not to exceed $5,000,000
in the aggregate made (i) pursuant to applicable law or (ii) in connection with
the settlement or other satisfaction of legal claims made pursuant to or in
connection with a consolidation, merger or transfer of assets in connection with
a transaction not prohibited by this Agreement;

(g) so long as no Potential Default or Event of Default shall exist or shall
result therefrom, Restricted Payments; provided that (i) the Net Leverage Ratio
at such time, calculated on a Pro Forma Basis, shall not be greater than
3.00:1.00 and (ii) after giving effect thereto and any incurrence of
Indebtedness in connection therewith, Availability would equal not less than 15%
of the Commitments;

(h) Restricted Payments (not constituting dividends by the Borrower on common
stock issued by the Borrower or purchases or other acquisition or retirement for
value of any Equity Interests of the Borrower) in an aggregate amount not to
exceed $10,000,000 since the Closing Date;

(i) prepayment of any Subordinated Obligations with Refinancing Indebtedness
thereof;

(j) repurchases of Subordinated Obligations of the Borrower or any Guarantor at
a purchase price not greater than 100% of the principal amount of such
Subordinated Obligations in the event of an asset disposition, in each case plus
accrued and unpaid interest thereon, to the extent required by the terms of such
Subordinated Obligations, but only if the Borrower has complied with and fully
satisfied its obligations in accordance with Section 8.2.7 [Dispositions]; and

(k) de minimis Restricted Payments not made in cash or Temporary Cash
Investments to the extent necessary to effectuate the Midstream GP IPO.

8.2.6 Liquidations, Mergers, Consolidations, Acquisitions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, effect a Division or make any acquisition described in
subclause (y) of clause (b) below (including by acquisition of the Equity
Interests of another Person); provided that

(a) (i) any Restricted Subsidiary may consolidate or merge into any other
Restricted Subsidiary; provided that in the case of a consolidation or merger
involving a Loan Party, a Loan Party is the surviving entity, (ii) any
Restricted Subsidiary may consolidate or merge into the Borrower; provided that
the Borrower is the surviving entity and (iii) any Restricted Subsidiary may
effect a division; provided that in the event of any division of a Loan Party,
all Persons resulting from such division shall be Loan Parties;

(b) the Borrower or any Restricted Subsidiary may acquire whether by purchase or
by merger or consolidation, (x) Equity Interests of another Person or
(y) substantially all of the assets of another Person or the assets constituting
a business or division of another Person (each, a “Permitted Acquisition”);
provided that each of the following requirements is met:

(i) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

 

-115-



--------------------------------------------------------------------------------

(ii) the Borrower shall have, after giving effect to such Permitted Acquisition,
at least $200,000,000 of Liquidity; and

(iii) if the Consideration to be paid by the Restricted Subsidiaries for such
Permitted Acquisition exceeds the Threshold Amount, the Restricted Subsidiaries
shall deliver to the Administrative Agent before or contemporaneously with such
Permitted Acquisition: (1) a certificate of the Borrower in substantially the
form of Exhibit 8.2.6 evidencing (x) compliance, on a Pro Forma Basis, with the
Financial Covenants and (y) compliance with the applicable requirements of
clauses (b)(i) and (ii) of this Section 8.2.6 and (2) copies of any agreements
entered into or proposed to be entered into by such Loan Parties in connection
with such Permitted Acquisition and such other information about such Person or
its assets as the Administrative Agent may reasonably require, and the
Administrative Agent shall, to the extent it receives any such copies of
agreements or information, provide such copies of agreements or information to
the Lenders;

(c) the Borrower or any Restricted Subsidiary may make Permitted Business
Investments;

(d) Dispositions permitted by Section 8.2.7 [Dispositions] and any liquidation,
merger, consolidation or acquisition to effect such Disposition; provided that
in the case of a consolidation or merger, the requirements of Section 8.2.6(a)
[Liquidations, Mergers, Consolidations, Acquisitions] are complied with, to the
extent applicable;

(e) any Restricted Subsidiary that holds only de minimis assets and is not
conducting any material business may dissolve; and

(f) mergers, consolidations and acquisitions in connection with entity
reorganizations to the extent necessary to effectuate the Midstream GP IPO shall
be permitted, so long as after giving effect to any such merger, consolidation
or acquisition, the Collateral Agent’s interest in the Collateral is not
materially impaired or reduced.

8.2.7 Dispositions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, make any Disposition, except:

(a) any Disposition between or among the Borrower and the Restricted
Subsidiaries; provided that in the case of a consolidation or merger, the
requirements of Section 8.2.6(a) [Liquidations, Mergers, Consolidations,
Acquisitions] are complied with, to the extent applicable;

(b) any Disposition that constitutes a Restricted Payment permitted by
Section 8.2.5 [Restricted Payments] or an Investment permitted by Section 8.2.4
[Loans and Investments];

(c) an issuance or sale of Equity Interests by a Restricted Subsidiary to the
Borrower or to a Restricted Subsidiary;

(d) the sale of extracted Hydrocarbons, other mineral products or other
inventory in the ordinary course of business;

 

-116-



--------------------------------------------------------------------------------

(e) any Disposition of surplus, damaged, worn-out or obsolete assets in the
ordinary course of business (including the abandonment or other disposition of
intellectual property, including seismic data and interpretations thereof, that
is, in the reasonable judgment of the Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries taken as whole);

(f) licenses and sublicenses by the Borrower or any Restricted Subsidiary of
software or intellectual property, including seismic data and interpretations
thereof, in the ordinary course of business;

(g) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;

(h) the granting of Permitted Liens and dispositions in connection with
Permitted Liens;

(i) the sale or other disposition of cash or Temporary Cash Investments or other
financial instruments;

(j) any Disposition of Equity Interests in an Unrestricted Subsidiary;

(k) the early termination or unwinding of any Swap Agreements;

(l) any Disposition; provided that:

(i) at the time that the definitive agreement for such Disposition is entered
into, no Potential Default or Event of Default is then in existence or will
result therefrom;

(ii) the Borrower is in compliance, on a Pro Forma Basis, with the Leverage
Maintenance Covenant and the Borrower shall deliver to the Administrative Agent
prior to the making of such Disposition an Officer’s Certificate certifying
compliance with the requirements of this clause (ii) and setting forth
calculations in reasonable detail showing such compliance;

(iii) the Borrower or the Restricted Subsidiary making such Disposition shall
receive consideration from the Person or Persons acquiring such assets in such
Disposition that is at least equal to the Fair Market Value of the assets
Disposed of in such Disposition; and

(iv) at least 75% of the consideration received by the Borrower and the
Restricted Subsidiary from such Disposition is in the form of cash and Temporary
Cash Investments; provided that each of the following will be deemed to be cash:
(1) any liabilities, as shown on the Borrower’s most recent consolidated balance
sheet, of the Borrower or any Restricted Subsidiary (other than contingent
liabilities and liabilities that are by their terms subordinated to the
Obligations or the Guaranty thereof) that are assumed by the transferee by
written agreement that releases the Borrower or such Restricted Subsidiary from
or indemnifies the Borrower or such Restricted Subsidiary against further
liability; (2) any securities, notes or other obligations received by the
Borrower or any Restricted Subsidiary from the transferee that are, within 180
days of the Disposition, converted by the Borrower or such Restricted Subsidiary
into cash, to the extent of the cash received in that conversion, (3) any
Designated Non-Cash Consideration received by the Borrower or such

 

-117-



--------------------------------------------------------------------------------

Restricted Subsidiary in such Disposition having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (3), not to exceed the Threshold Amount, with the Fair
Market Value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,
(4) in the case of any such Disposition to CNX Midstream or any of its
Subsidiaries, limited partner units of CNX Midstream (and, in calculating the
75% threshold set forth in this clause (iv), the value of such limited partner
units shall be determined by reference to (A) if such units are then publicly
traded on an exchange, the price per unit thereof on such exchange as of the
most recently ended trading day on or prior to the date of receipt thereof by
Borrower or the applicable Restricted Subsidiary and (B) if clause (A) does not
apply, the Fair Market Value of such units of the date of such receipt, in each
case without giving effect to subsequent changes in value) and (5) fixed assets
and assets reasonably associated with such fixed assets (and, in calculating the
75% threshold set forth in this clause (5), the value of such assets shall be
the Fair Market Value thereof as of the date of receipt of such assets by the
Borrower or the applicable Restricted Subsidiary without giving effect to
subsequent changes in value) received in exchange for such Disposition; provided
that (A) to the extent any Disposition involving consideration as contemplated
by this clause (5) is made by a Loan Party, a Loan Party shall receive such
assets given as consideration for such Disposition and to the extent such
Disposition Disposes of Collateral, the assets received as consideration
therefor shall not be considered cash or Temporary Cash Investments for purposes
of the foregoing to the extent the amount of Collateral granted as Collateral
pursuant to the Security Documents has been reduced by such transaction and
(B) the aggregate Fair Market Value of assets received as consideration for all
such Dispositions pursuant to this Section 8.2.7(l) in any year that is counted
toward the 75% requirement pursuant to this clause (5) shall not exceed the
lesser of $250,000,000 and 10% of the Borrowing Base then in effect measured at
the time of such Disposition;

(m) any Disposition of Proved Reserves or Equity Interests of a Person that owns
Proved Reserves, in accordance with Section 8.2.13 [Sale of Proved Reserves;
Pooling]; provided that in the case of the Disposition of Equity Interests in
such a Person that owns assets other than Proved Reserves, such other assets
(valued at their Fair Market Value) must be permitted to be Disposed of pursuant
to another provision of this Section 8.2.7 [Dispositions] to comply herewith;

(n) Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributable and routine farm-outs of undeveloped acreage to which no Proved
Reserves are attributable and assignments in connection with such farm-outs;

(o) any Disposition of Excluded Properties;

(p) any Disposition of Midstream Assets to CNX Midstream or any of its
Subsidiaries;

(q) any Disposition that is not permitted by the other clauses of this
Section 8.2.7 [Dispositions], which is approved by the Required Lenders; and

(r) any Disposition in connection with entity reorganizations to the extent
necessary to effectuate the Midstream GP IPO, so long as after giving effect to
any such Disposition, the Collateral Agent’s interest in the Collateral is not
materially impaired or reduced;

 

-118-



--------------------------------------------------------------------------------

provided that, (i) in the case of clauses (o) and (p), no Potential Default or
Event of Default is then in existence or will result therefrom and (ii) any
Disposition of Proved Reserves or interests therein shall comply with
Section 8.2.13 [Sale of Proved Reserves; Pooling].

Notwithstanding anything to the contrary contained in any Loan Document, at all
times, one or more Loan Parties shall (A) own all of the Equity Interests of the
Midstream GP Entity and (B) solely control the Midstream GP Entity.

8.2.8 Affiliate Transactions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into or permit to exist any transaction or series of transactions
(including the purchase, sale, lease or exchange of any property, employee
compensation arrangements or the rendering of any service) with, or for the
benefit of, any Affiliate of the Borrower (an “Affiliate Transaction”) unless
the terms thereof, taken as a whole, are not materially less favorable to the
Borrower or such Restricted Subsidiary than those that could reasonably be
obtained at the time of such transaction in arm’s-length dealings with a Person
who is not such an Affiliate or, if in the good faith judgment of the Board of
Directors of the Borrower, no comparable transaction is available with which to
compare such Affiliate Transaction, such Affiliate Transaction is otherwise fair
to the Borrower or the relevant Restricted Subsidiary from a financial point of
view.

The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of foregoing paragraph:

(a) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business and
payments pursuant thereto;

(b) any sale of Hydrocarbons or other mineral products to an Affiliate of the
Borrower or the entering into or performance of Hydrocarbon Swap Agreements,
contracts for exploring for, producing, gathering, marketing, processing,
storing or otherwise handling Hydrocarbons, or activities or services reasonably
related or ancillary thereto, or other operational contracts entered into in the
ordinary course of business which are fair to the Borrower and the Restricted
Subsidiaries taken as a whole, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party, as
determined in good faith by the Borrower;

(c) the sale or issuance to an Affiliate of the Borrower of Capital Stock of the
Borrower that does not constitute Disqualified Stock, and the sale to an
Affiliate of the Borrower of Indebtedness (including Disqualified Stock) of the
Borrower in connection with an offering of such Indebtedness in a market
transaction and on terms substantially identical to those of other purchasers in
such market transaction;

(d) transactions between the Borrower or any Restricted Subsidiary with a Person
that is an Affiliate of the Borrower (other than an Unrestricted Subsidiary of
the Borrower) solely because of the ownership by the Borrower or any Restricted
Subsidiary of Equity Interests in such Person (including the transaction
pursuant to which the Borrower or any Restricted Subsidiary acquired such Equity
Interests);

 

-119-



--------------------------------------------------------------------------------

(e) transactions between the Borrower or any Restricted Subsidiary and any
Person, a director of which is also a director of the Borrower and such director
is the sole cause for such Person to be deemed an Affiliate of the Borrower or
such Restricted Subsidiary; provided that such director shall abstain from
voting as a director of the Borrower on any matter involving such other Person;

(f) the payment of reasonable fees to and reimbursements of expenses (including
travel and entertainment expenses and similar expenditures in the ordinary
course of business) of employees, officers, directors or consultants of the
Borrower or any of its Subsidiaries;

(g) transactions between or among the Borrower and the Restricted Subsidiaries;

(h) payments that are permitted under Section 8.2.5 [Restricted Payments];

(i) transactions effected, and payments made, in accordance with the terms of
any agreement to which the Borrower or any Restricted Subsidiary is a party as
of the Closing Date as set forth on Schedule 8.2.8, and any amendments,
modifications, supplements, extensions, renewals or replacements thereof so long
as such amendments, modifications, supplements, extensions, renewals or
replacements do not materially and adversely affect the rights, taken as a
whole, of the Lenders as compared to the terms of such agreement in effect on
the Closing Date, as determined in good faith by the Borrower;

(j) any transaction in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an accounting,
appraisal or investment banking firm of national standing (or otherwise
reasonably acceptable to the Administrative Agent) stating that such transaction
is fair to the Borrower or such Restricted Subsidiary from a financial point of
view or that such transaction meets the requirements of the preceding paragraph;

(k) loans or advances to employees, officers or directors in the ordinary course
of business and approved by the Borrower’s Board of Directors in an aggregate
principal amount not to exceed $5,000,000 outstanding at any one time;

(l) pledges by the Borrower or any Restricted Subsidiary of (or any Guaranty by
the Borrower or any Restricted Subsidiary limited in recourse solely to) Equity
Interests in Unrestricted Subsidiaries for the benefit of lenders or other
creditors of the Borrower’s Unrestricted Subsidiaries;

(m) agreements and transactions entered into to the extent necessary to
effectuate the Midstream GP IPO that (i) are, taken as a whole, no less
favorable to the Borrower and the Restricted Subsidiaries than those entered
into in connection with the initial public offering of CNX Midstream or (ii) are
otherwise reasonably acceptable to the Administrative Agent; and

(n) (i) agreements and transactions entered into to the extent necessary to
effectuate the Investments permitted pursuant to clauses (i), (ii) and (iii) of
Section 8.2.4(t) [Loans and Investments] and (ii) the transactions permitted
pursuant to clause (iv) of Section 8.2.4(t) [Loans and Investments].

8.2.9 Change in Business.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, engage in any business other than a Permitted Business.

 

-120-



--------------------------------------------------------------------------------

8.2.10 Fiscal Year.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, change its fiscal year from the twelve-month period beginning January 1 and
ending December 31.

8.2.11 Amendments to Organizational Documents or Certain Other Indebtedness.

(a) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, amend its certificate of incorporation (including any provisions
or resolutions relating to Capital Stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents in a manner that would be
adverse in any material respect to the Lenders; provided that the certificate of
incorporation (including any provisions or resolutions relating to Capital
Stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents of any Restricted Subsidiary may be amended with the
consent of the Administrative Agent to the extent necessary to effect the
Midstream GP IPO.

(b) The Borrower shall not, and shall not cause or permit any of its
Subsidiaries to, amend any Permitted Unsecured Notes Indenture in a manner that
would be adverse to the Lenders in any material respect.

(c) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to (in whole or in part), defease or make any prepayments, purchases,
repurchases, or redemptions of or in respect of any Existing Notes or any
Permitted Unsecured Notes or any Refinancing Indebtedness in respect thereof,
except any such prepayment, purchase, repurchase or redemption (i) to the extent
effectuated through a Refinancing thereof with Refinancing Indebtedness in
respect thereof, (ii) with the Net Cash Proceeds of a substantially concurrent
issuance and sale by the Borrower of its Equity Interests (other than
Disqualified Stock) that are not used for any other purpose or (iii) if at the
time of any such prepayment, purchase, repurchase or redemption (or irrevocable
notice thereof), (x) no Event of Default, Potential Default or Borrowing Base
Deficiency shall exist or shall result from such prepayment, purchase,
repurchase or redemption after giving effect thereto and (y) after giving pro
forma effect to any such prepayment, purchase, repurchase, or redemption,
Availability would equal not less than 20% of the Commitments.

8.2.12 Swaps.

(a) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, enter into any Swap Agreement, other than (i) Permitted Commodity
Swap Agreements and (ii) Swap Agreements not relating to commodities entered
into to hedge or mitigate risks to which the Borrower or any Restricted
Subsidiary is exposed in the conduct of its business or the management of its
liabilities or equity dilution related to Indebtedness permitted under this
Agreement.

(b) Notwithstanding the foregoing, any Loan Party may enter into Swap Agreements
with an Approved Counterparty (such Swap Agreements being “Acquisition Swap
Agreements”) in anticipation of the acquisition of Oil and Gas Properties in a
transaction not prohibited by this Agreement (any such Oil and Gas Properties
being referred to herein as the “Target Oil and Gas Properties”) if (x) the
Borrower or a Restricted Subsidiary has entered into a definitive purchase and
sale agreement for such Target Oil and Gas Properties, (y) the tenor of any such
Acquisition Swap Agreement does not exceed a period of, beginning on the
expected closing date of such acquisition equal to the remainder of the calendar
year in which such Acquisition Swap Agreements are entered into, plus the next 5
calendar years and (z) the notional volumes hedged pursuant to any such
Acquisition Swap Agreement (when aggregated

 

-121-



--------------------------------------------------------------------------------

with notional volumes hedged pursuant to all other Acquisition Swap Agreements
then in effect other than swaps covering basis differential, puts or floors, in
each case on volumes already hedged pursuant to other Acquisition Swap
Agreements) do not exceed, as of the date such Acquisition Swap Agreement is
executed, 100% of the reasonable anticipated projected production from all Oil
and Gas Properties constituting Target Oil and Gas Properties as of such date
that are identified by the Borrower’s internal engineers as Proved Reserves for
each month during the period during which such Acquisition Swap Agreement is in
effect for each of crude oil and natural gas, calculated separately; provided
that should the acquisition fail to close, all derivative transactions
associated with the new acquisition will be unwound or otherwise terminated so
that the Borrower is in compliance with the hedging restrictions set forth above
(such unwinding/termination to be completed within 60 days of the date of the
termination of the purchase and sale agreement or such later date as determined
by the Administrative Agent in its sole discretion).

(c) If, as of any Test Date that occurs while one or more Acquisition Swap
Agreements are in effect, the Borrower determines that all Acquisition Swap
Agreements then in effect (when aggregated with other commodity Swap Agreements
then in effect other than swaps covering basis differential, puts or floors, in
each case on volumes already hedged pursuant to other Swap Agreements) have
notional volumes in excess of the Swap Cap, then the Borrower shall (i) have
Liquidity of at least $200,000,000 until such time as the Borrower is in
compliance with the Swap Cap and (ii) furnish to the Administrative Agent, no
later than the close of business on such Test Date, a statement of the Swap
Aggregate Exposure as of the last preceding Business Day as of which such amount
could be calculated (and in any event, not prior to the Business Day on which
written confirmations in respect of any applicable Swap Agreements used in any
such calculation are available).

(d) For all purposes of determining the aggregate volumes of Swap Agreements
under this Section 8.2.12 [Swaps] there shall be no double counting for
transactions and agreements in respect of the same volumes that hedge different
risks, including without limitation:

(i) for price swaps and basis swaps in respect of the same volumes;

(ii) for financial price swaps that functionally operate as basis swaps in
respect of the same volumes; and

(iii) for basis swaps that hedge different components of basis risk.

8.2.13 Sale of Proved Reserves; Pooling.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, Dispose of any interest in any Gas Properties consisting of Proved Reserves
(including by way of (x) Production Payments and Reserve Sales or (y) a
Disposition of any Equity Interests of any Person that holds interests in Proved
Reserves that results in such Person ceasing to be a Loan Party), or voluntarily
pool or unitize all or any part of their Gas Properties consisting of Proved
Reserves, except, in each case, as follows:

(a) extracted Hydrocarbons sold in the ordinary course of business;

(b) forced pooling or other action whether initiated by or at the request of the
Borrower, a Restricted Subsidiary or another Person;

(c) sales, assignments, transfers or conveyances and pooling and unitizing among
Loan Parties;

 

-122-



--------------------------------------------------------------------------------

(d) sales, assignments, transfers, conveyances or leases in connection with
Joint Operating Agreement or other operating agreements, unitization agreements
and pooling arrangements with, or grants of non-exclusive easements, permits,
licenses, rights of way, surface leases or other surface rights or interest to,
other Persons in each case which are usual and customary in the oil and gas
business, excluding, however, any Investments, Indebtedness or Liens unless
otherwise allowed by this Agreement;

(e) exchange of any Proved Reserves for other Proved Reserves with Persons that
are not Affiliates of the Borrower or any Subsidiary, so long as such exchange
of acreage is (i) for Proved Reserves located in the United States, (ii) the
consideration received by the Borrower and/or such Restricted Subsidiary in
connection with such exchange shall be equal to or greater than the fair market
value of the Proved Reserves exchanged by the Borrower and/or such Restricted
Subsidiary subject of such exchange (as determined in good faith by an
Authorized Officer) and (iii) the Proved Reserves received by the Borrower
and/or such Restricted Subsidiary would have a value attributed thereto if
included in the Borrowing Base that is reasonably equivalent to the Proved
Reserves conveyed by such Person, as determined by the Administrative Agent;
provided that (A) the Borrower shall have provided to the Administrative Agent
written notice of such exchange no later than 15 days prior to the consummation
thereof (or such shorter period as may be agreed by the Administrative Agent)
(which notice shall certify compliance with the requirements of this clause (e),
describe in good faith and in reasonable detail the Proved Reserves being
exchanged by the Borrower and its Restricted Subsidiaries and those being
received by the Borrower and its Restricted Subsidiaries in exchange therefor,
and the Borrower shall also provide the Administrative Agent such information as
the Administrative Agent may request related to the value of the Proved Reserves
to be so received; provided that the information in such notice and such other
information provided to the Administrative Agent are subject to change and the
Borrower shall use reasonable efforts to provide updates in good faith prior to
consummation of such exchange) and (B) within the timeframes specified therein,
the requirements of Section 8.1.17(a)(ii) and (c) [Collateral] and the Minimum
Title Requirement shall be satisfied (subject to the Title Cure Period); or

(f) any Disposition of Proved Reserves (whether directly or indirectly by means
of the Disposition of Equity Interests of a Restricted Subsidiary or otherwise)
other than those permitted in clauses (a) through (e) above; provided that, if
the aggregate Borrowing Base Value of all Borrowing Base Properties Disposed of
under this clause (f) since the last redetermination of the Borrowing Base
exceeds 5% of the Borrowing Base then in effect, the Borrowing Base shall be
reduced, effective immediately upon such Disposition, by an amount equal to the
Borrowing Base Value of the Borrowing Base Properties so Disposed of (it being
understood that any Person that holds interests in Borrowing Base Properties
ceasing to be a Loan Party shall be deemed a Disposition of such Borrowing Base
Properties); provided, after giving effect to any of the foregoing, the
Collateral Agent shall have the Lien required by Section 8.1.17 [Collateral] in
the Proved Gas Collateral.

8.2.14 Financial Covenants.

(a) Maximum Net Leverage Ratio. The Borrower shall not permit the Net Leverage
Ratio, calculated as of the end of each fiscal quarter, to be greater than
4.00:1.00.

(b) Minimum Current Ratio. The Borrower shall not permit the ratio of the
current assets of the Borrower and the Restricted Subsidiaries (including
(A) the lesser of (x) the Commitments and (y) the Borrowing Base, minus (B) the
Revolving Exposures, but excluding non-cash assets under FAS 133) to current
liabilities of the Borrower and the Restricted Subsidiaries (excluding
(x) non-cash

 

-123-



--------------------------------------------------------------------------------

obligations under FAS 133, (y) current maturities of obligations under this
Agreement and (z) current maturities of Existing Notes or Permitted Unsecured
Notes which have been tendered for or with respect to which the Borrower has
exercised a redemption right and which are required by GAAP to be current),
determined on a consolidated basis, calculated as of the end of each fiscal
quarter, to be less than 1.00:1.00.

8.2.15 Restrictions on Distributions from Restricted Subsidiaries.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, create or otherwise cause or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

 

  (1)

pay dividends or make any other distributions on its Capital Stock or pay any
Indebtedness owed to the Borrower or any Restricted Subsidiary (provided that
(x) the priority that any series of Preferred Stock of a Restricted Subsidiary
has in receiving dividends or liquidating distributions shall not be deemed to
be a restriction on the ability to pay dividends or make other distributions on
its Capital Stock for purposes of this covenant and (y) the subordination of
Indebtedness owed to the Borrower or any Restricted Subsidiary to other
Indebtedness incurred by any Restricted Subsidiary shall not be deemed a
restriction on the ability to pay Indebtedness);

 

  (2)

make any loans or advances to the Borrower or a Restricted Subsidiary (it being
understood that the subordination of loans or advances made to the Borrower or
any Restricted Subsidiary to other Indebtedness incurred by the Borrower or any
Restricted Subsidiary shall not be deemed a restriction on the ability to make
loans or advances); or

 

  (3)

sell, lease or transfer any of its property or assets to the Borrower or a
Restricted Subsidiary.

The foregoing restrictions of this Section 8.2.15 [Restrictions on Distributions
from Restricted Subsidiaries] will not apply to encumbrances or restrictions
existing under or by reason of:

(a) any encumbrance or restriction in any agreement in effect on the Closing
Date and set forth on Schedule 8.2.15;

(b) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Indebtedness incurred by such
Restricted Subsidiary on or prior to the date on which such Restricted
Subsidiary was acquired by the Borrower or became a Restricted Subsidiary (other
than Indebtedness incurred as consideration in, or to provide all or any portion
of the funds or credit support utilized to consummate, the transaction or series
of related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary or was acquired by the Borrower) and outstanding on such
date;

(c) any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (a) or (b) of this paragraph or this clause (c) or contained in any
amendment to an agreement referred to in clause (a) or (b) of this paragraph or
this clause (c); provided that the encumbrances and restrictions with respect to
such Restricted Subsidiary contained in any such refinancing agreement or
amendment are no less favorable to the Lenders than encumbrances and
restrictions with respect to such Restricted Subsidiary contained in such
agreements, as determined in good faith by the Borrower;

 

-124-



--------------------------------------------------------------------------------

(d) (i) customary non-assignment provisions in any contract, license, lease or
sale or exchange agreement and (ii) cash, other deposits, or net worth or
similar requirements, in each case, imposed by suppliers, customers or lessors
under contracts or leases, in the case of each of clauses (i) and (ii), entered
into in the ordinary course of business;

(e) in the case of clause (3) of the preceding paragraph, restrictions contained
in Capital Lease Obligations, purchase money obligations, security agreements or
mortgages securing Indebtedness of a Restricted Subsidiary to the extent such
restrictions restrict the transfer of the property subject to such Capital Lease
Obligations, purchase money obligations, security agreements or mortgages;

(f) any restriction with respect to a Restricted Subsidiary imposed pursuant to
an agreement entered into for the sale or disposition of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary pending the
closing of such sale or disposition;

(g) [reserved];

(h) Liens otherwise permitted to be incurred under the provisions of
Section 8.2.2 [Liens] that limit the right of the debtor to Dispose of the
assets subject to such Liens;

(i) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements (including, without
limitation, agreements entered into in connection with an Investment) entered
into with the approval of the Borrower’s Board of Directors, which limitation is
applicable only to the assets that are the subject of such agreements;

(j) encumbrances or restrictions applicable only to a Foreign Subsidiary;

(k) customary encumbrances and restrictions contained in agreements of the types
described in the definition of “Permitted Business Investments”;

(l) Swap Agreements permitted under Section 8.2.12 [Swaps];

(m) any encumbrance or restriction with respect to an Unrestricted Subsidiary
pursuant to or by reason of an agreement that the Unrestricted Subsidiary is a
party to or entered into before the date on which such Unrestricted Subsidiary
became a Restricted Subsidiary; provided that such agreement was not entered
into in anticipation of the Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction does not extend to any assets
or property of the Borrower or any other Restricted Subsidiary other than the
assets and property of such Unrestricted Subsidiary; and

(n) any encumbrances or restrictions imposed by any amendments of the contracts,
instruments or obligations referred to in clauses (a) through (m) of this
paragraph; provided that such amendments are not materially more restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing, as determined in good faith by the Borrower.

 

-125-



--------------------------------------------------------------------------------

8.2.16 Negative Pledge Agreements.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into or permit to exist any Contractual Requirement (other than this
Agreement or any other Loan Document) that limits the ability of the Borrower or
any Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person (other than property specifically excluded from the
Collateral requirements pursuant to Section 8.1.17(b) [Collateral]) for the
benefit of the Secured Parties with respect to the Obligations or under the Loan
Documents; provided that the foregoing shall not apply to each of the following
Contractual Requirements that:

(a) (i) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 8.2.16) are listed on Schedule 8.2.16 and (ii) to the extent
Contractual Requirements permitted by subclause (i) are set forth in an
agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Refinancing Indebtedness of such Indebtedness or
obligation so long as such Refinancing Indebtedness does not expand the scope of
such Contractual Requirement;

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Requirements were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary;

(c) arise pursuant to agreements entered into with respect to any Disposition
permitted by Section 8.2.7 [Dispositions] and applicable solely to assets under
such Disposition;

(d) are customary provisions in joint venture agreements and other similar
agreements permitted by Section 8.2.4 [Loans and Investments] and applicable to
joint ventures or otherwise arise in agreements which restrict the Disposition
or distribution of assets or property in oil and gas leases, joint operating
agreements, joint exploration and/or development agreements, participation
agreements and other similar agreements entered into in the ordinary course of
the oil and gas exploration and development business;

(e) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 8.2.1 [Indebtedness], but solely to the
extent any negative pledge relates to the property financed by or the subject of
such Indebtedness;

(f) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(g) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 8.2.1 [Indebtedness] to the extent
that such restrictions apply only to the property or assets securing such
Indebtedness;

(h) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary;

(i) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(j) restrict the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(k) are imposed by requirements of Law;

(l) are customary net worth provisions contained in real property leases entered
into by any Restricted Subsidiary, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and the Restricted Subsidiaries to meet their
ongoing obligation;

 

-126-



--------------------------------------------------------------------------------

(m) are customary restrictions and conditions contained in the document relating
to any Lien, so long as (i) such Lien is a Permitted Lien that does not secure
Indebtedness for borrowed money and such restrictions or conditions relate only
to the specific asset subject to such Lien and (ii) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 8.2.16;

(n) are restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 8.2.1 [Indebtedness] or Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in the Loan Documents as
determined by the Borrower in good faith and do not restrict Liens on the
Collateral to secure the Obligations;

(o) are restrictions regarding licenses or sublicenses by the Borrower and the
Restricted Subsidiaries of intellectual property in the ordinary course of
business (in which case such restriction shall relate only to such intellectual
property);

(p) are encumbrances or restrictions contained in an agreement or other
instrument of a Person acquired by or merged or consolidated with or into the
Borrower or any Restricted Subsidiary, or of an Unrestricted Subsidiary that is
designated a Restricted Subsidiary, or that is assumed in connection with the
acquisition of assets from such Person, in each case that is in existence at the
time of such transaction (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or
designated; and

(q) are encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (p) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s Board of
Directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

8.2.17 Anti-Hoarding.

(a) If any Loans are outstanding and the aggregate amount of Excess Balance
Sheet Cash exceeds $150,000,000 for a period of three (3) consecutive Business
Days, then not later than the following Business Day, the Borrower shall prepay
the Loans in an amount equal to the lesser of (i) the outstanding amount of the
Loans at such time and (ii) the aggregate amount of Excess Balance Sheet Cash in
excess of $150,000,000 on such third Business Day. Such prepayment may be
waived, extended or amended with the consent of the Required Lenders and the
Borrower.

(b) The Borrower agrees to use all Designated Cash for the exclusive purposes
set forth in the definition of “Designated Cash.” The Borrower shall cause to be
cancelled all Existing Notes that are purchased or repurchased by it or any of
its Subsidiaries.

 

-127-



--------------------------------------------------------------------------------

8.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full of the Loans and Reimbursement Obligations and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties’ other Obligations hereunder and under the other Loan Documents and
termination of the Commitments, the Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

8.3.1 Quarterly Financial Statements.

As soon as available and in any event within 45 calendar days after the end of
each of the first three fiscal quarters in each fiscal year, financial
statements of the Borrower, consisting of a consolidated balance sheet as of the
end of such fiscal quarter and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Financial Officer or
Treasurer of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

8.3.2 Annual Financial Statements.

As soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, financial statements of the Borrower consisting of
a consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing reasonably satisfactory to the Administrative
Agent. The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) or explanation statement as to “going concern” or similar matter or the
scope of such audit.

8.3.3 SEC Website.

Reports or other information required to be delivered pursuant to Section 8.3.1
[Quarterly Financial Statements], Section 8.3.2 [Annual Financial Statements]
and Sections 8.3.7(a) and (b) [Budgets, Forecasts, Other Reports and
Information] shall be deemed to have been delivered on the date on which such
report or other information is posted on the SEC’s website at www.sec.gov, and
such posting shall be deemed to satisfy the reporting and delivery requirements
of Sections 8.3.1 [Quarterly Financial Statements], 8.3.2 [Annual Financial
Statements] and 8.3.7(a) and (b) [Budgets, Forecasts, Other Reports and
Information].

8.3.4 Certificate of the Borrower.

On the date that the financial statements of the Borrower furnished to the
Administrative Agent and to the Lenders pursuant to Section 8.3.1 [Quarterly
Financial Statements] and Section 8.3.2 [Annual Financial Statements] are
required to be furnished, a certificate (each a “Compliance Certificate”) of the
Borrower signed by the Chief Financial Officer or Treasurer of the Borrower, in
the form of Exhibit 8.3.4, to the effect that, except as described pursuant to
Section 8.3.5 [Notice of Default], (i) no Event of Default or Potential Default
exists and is continuing on the date of such certificate and, if an Event of
Default or Potential Default has occurred, specifying the details thereof and
any action taken or

 

-128-



--------------------------------------------------------------------------------

proposed to be taken with respect thereto, (ii) containing calculations in
sufficient detail to demonstrate compliance as of the date of such financial
statements with the Financial Covenants and (iii) describing the commodity Swap
Agreements in place to which any Loan Party is a party and confirming that all
such Swap Agreements are Swap Agreements that the Loan Parties are permitted to
enter under Section 8.2.12 [Swaps].

8.3.5 Notice of Default.

Promptly after any Responsible Officer of the Borrower has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
a Responsible Officer of the Borrower setting forth the details of such Event of
Default or Potential Default and the action that the Borrower proposes to take
with respect thereto.

8.3.6 Certain Events.

Written notice to the Administrative Agent, for provision to the Lenders:

(a) promptly after any Responsible Officer of the Borrower has learned of the
commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against the
Borrower or any of its Subsidiaries (that would reasonably be expected to result
in a liability against such Person) (i) relating to the Collateral involving a
claim or series of claims in excess of the Threshold Amount or (ii) which if
adversely determined would constitute a Material Adverse Change;

(b) promptly after any Responsible Officer of the Borrower has knowledge
thereof, any event which could reasonably be expected to have a Material Adverse
Change;

(c) promptly after any Loan Party incurs obligations or liabilities that are due
and payable arising in connection with or as a result of the early or premature
termination of Swap Agreements (whether or not occurring as a result of a
default thereunder), which would exceed the Threshold Amount in the aggregate;

(d) within five (5) Business Days after any Responsible Officer of the Borrower
has knowledge thereof, of the occurrence of any ERISA Event that would
reasonably be expected to constitute a Material Adverse Change; and

(e) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

8.3.7 Budgets, Forecasts, Other Reports and Information.

Deliver to the Administrative Agent, for provision to the Lenders:

(a) Any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders;

(b) Regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower or any of its
Subsidiaries (other than a Midstream Entity) with the SEC;

 

-129-



--------------------------------------------------------------------------------

(c) Within seven (7) days after each delivery of financial statements referred
to in Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual
Financial Statements], the related consolidating financial statements reflecting
the adjustments necessary to eliminate from such consolidated financial
statements the accounts of Unrestricted Subsidiaries on a combined basis;

(d) Simultaneously with each delivery of financial statements referred to in
Section 8.3.2 [Annual Financial Statements], a certificate of an Authorized
Officer of the Borrower setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;

(e) Promptly upon their becoming available to the Borrower, a copy of any order
in any proceeding to which the Borrower or any of its Subsidiaries is a party
issued by any Official Body to the extent it could reasonably be expected to
have a Material Adverse Change; and

(f) Promptly upon request, such other reports and information as any of the
Lenders may from time to time reasonably request, including, without limitation,
(i) annual budgets and five year projections of the Borrower or (ii) information
and documentation for purposes of compliance with applicable “know your
customer” requirements under the USA PATRIOT Act or other applicable anti-money
laundering laws.

8.3.8 Reserve Reports.

(a) Independent Engineer. As soon as available and in any event within 90 days
after December 31 of each year (commencing with the year ending December 31,
2018), a reserve report in form and substance meeting the requirements of the
SEC for financial reporting purposes, certified by the Independent Engineer
(each, a “December 31 Reserve Report”), setting forth such Independent
Engineers’ estimates of the Proved Reserves on the Borrowing Base Properties and
the future gross revenue and future net income to be derived from such Proved
Reserves as of such December 31. Each December 31 Reserve Report shall estimate
the Proved Reserves and income data for the Proved Developed Producing Reserves,
the Proved Developed Non-Producing Reserves and the Proved Undeveloped Reserves,
and shall, in each case, report only the Proved Reserves and income data
attributable to each Loan Party’s working interest percentage in or each Loan
Party’s pro rata share of, as the case may be, any Proved Reserves located on
the Borrowing Base Properties, less each Loan Party’s obligations or pro rata
share of such obligations, as the case may be, for advance payments for each
such property. All calculations in each December 31 Reserve Report shall be made
on a property-by-property and an interest-by-interest basis in order to reflect
the varying royalties, costs and expenses, working interests and advance
payments applicable to the various Borrowing Base Properties covered by the
December 31 Reserve Report. Except as otherwise specifically required herein,
each December 31 Reserve Report shall be prepared and presented in accordance
with the requirements of the SEC from time to time in effect.

(b) Internal Engineer. As soon as available and in any event within 90 days
after June 30 of each year (commencing with June 30, 2018), an engineering
report in form and substance meeting the requirements of the SEC for financial
reporting purposes, certified by a petroleum engineer who is an employee or
agent of any Loan Party (each, a “June 30 Reserve Report”), setting forth such
engineer’s estimates of the Proved Reserves on the Borrowing Base Properties and
the future gross revenue and future net income to be derived from such Proved
Reserves as of such June 30. Each June 30 Reserve Report shall estimate the
Proved Reserves and income data for the Proved Developed Producing Reserves, the
Proved Developed Non-Producing Reserves and the Proved Undeveloped Reserves, and
shall, in each case, report only the Proved Reserves and income data
attributable to each Loan Party’s working interest percentage in or each Loan
Party’s pro rata share of, as the case may be, any Proved Reserves

 

-130-



--------------------------------------------------------------------------------

located on the Borrowing Base Properties, less each Loan Party’s obligations or
pro rata share of such obligations, as the case may be, for advance payments for
each such property. All calculations in each June 30 Reserve Report shall be
made on a property-by-property and an interest-by-interest basis in order to
reflect the varying royalties, costs and expenses, working interests and advance
payments applicable to the various Borrowing Base Properties covered by such
June 30 Reserve Report. Except as otherwise specifically required herein, such
June 30 Reserve Report shall be prepared and presented in accordance with the
requirements of the SEC from time to time in effect.

(c) Borrower’s Certificate as to Proved Reserves and Proved Gas Collateral. With
the delivery of each Reserve Report, a certificate of a Responsible Officer
certifying that a Loan Party owns good and defensible title (i) to the Proved
Reserves evaluated by such Reserve Report free and clear of all Liens except
Permitted Liens and subject to the proviso in Section 6.8(a) [Title to
Properties], and (ii) to the Proved Gas Collateral evaluated by such Reserve
Report free and clear of all Liens except Permitted Liens and subject to the
proviso in Section 6.8(a) [Title to Properties] and attaching thereto a schedule
of the Proved Reserves (and identifying all wells thereon) evaluated by such
Reserve Report that are part of the Proved Gas Collateral, and demonstrating the
percentage of the Borrowing Base Properties that the value of such Proved Gas
Collateral represents, identifying the title reports and information then or
previously delivered to the Administrative Agent with respect to the Proved Gas
Collateral and verifying that title reports and information have been then or
previously provided for (x) 85% of the total present value of the Proved
Reserves and (y) 85% of the PV10 value of the Proved Developed Producing
Reserves included in the Borrowing Base Properties. Such certificate of
Responsible Officer shall also certify that the Borrower has reviewed the
Reserve Report and the then-current Borrowing Base Properties that are subject
to a Mortgage and has ascertained that such Borrowing Base Properties subject to
a Mortgage represent at least (x) 85% of the total present value of the Proved
Reserves and (y) 85% of the PV10 value of the Proved Developed Producing
Reserves included in the Borrowing Base Properties; provided that if the
Borrower has ascertained that the then-current Borrowing Base Properties subject
to a Mortgage do not meet these thresholds, it shall set forth the percentages
that they meet and shall grant, or cause to be granted, Mortgages on additional
Borrowing Base Properties within the time set forth in Section 8.1.17(a)(ii)
[Collateral], such that, after giving effect thereto, the Administrative Agent
shall have a Mortgage lien on at least (x) 85% of the total present value of the
Proved Reserves and (y) 85% of the PV10 value of the Proved Developed Producing
Reserves included in the Borrowing Base Properties.

9. DEFAULT

9.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

9.1.1 Payments Under Loan Documents.

(a) The Borrower shall fail to make (i) any payment of principal on any Loan
when due or (ii) payment of any Reimbursement Obligation within one (1) Business
Day after such amount becomes due;

(b) The Borrower shall fail to pay any interest on any Loan or any Reimbursement
Obligation within three (3) Business Days after such interest becomes due in
accordance with the terms hereof; or

 

-131-



--------------------------------------------------------------------------------

(c) The Borrower shall fail to pay any other amount owing hereunder
(specifically excluding amounts that are addressed in subparagraphs (a) and (b)
above) or under the other Loan Documents within three (3) Business Days after
the time period specified herein or therein and, if no time period is specified,
then within ten (10) Business Days after a demand or notice has been provided to
the Borrower requesting payment of such amount;

9.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or incorrect in any material
respect as of the time it was made or furnished;

9.1.3 Breach of Certain Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.1 [Preservation of Existence, Etc.] (with
respect to the legal existence of the Borrower only), Section 8.1.6 [Visitation
Rights], Section 8.1.11 [Use of Proceeds], Section 8.1.13 [Anti-Terrorism Laws;
Anti-Corruption Laws], Section 8.2 [Negative Covenants] or Section 8.3.5 [Notice
of Default];

9.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant, condition or provision hereof or of any other Loan Document that is
not covered by any other subsection of this Section 9.1 and such default shall
continue unremedied for a period of 30 days after any Responsible Officer of any
Loan Party becomes aware of the occurrence thereof;

9.1.5 Defaults in Other Agreements or Indebtedness.

A breach, default or event of default shall occur at any time under the terms of
(i) any of the Permitted Unsecured Notes Indentures or (ii) any other agreement
(other than any Loan Document) involving borrowed money or the extension of
credit or any other Indebtedness under which the Borrower or any Restricted
Subsidiary for all such Indebtedness may be obligated as a borrower or guarantor
in excess of the Threshold Amount in the aggregate for such Indebtedness and, in
the case of clauses (i) and (ii), such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto) any Indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or such breach or default permits or causes the
acceleration of any Indebtedness or the termination of any commitment to lend,
in excess of the Threshold Amount in the aggregate for all such Indebtedness and
commitments;

9.1.6 Final Judgments or Orders.

Any final judgments, awards or orders not covered by insurance for the payment
of money in excess of the Threshold Amount in the aggregate shall be entered
against the Borrower or any Restricted Subsidiary by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of sixty (60) days from the date of entry;

 

-132-



--------------------------------------------------------------------------------

9.1.7 Loan Document Unenforceable.

(a) Any of the Loan Documents to which any Loan Party is a party (i) shall cease
to be a legal, valid and binding agreement enforceable against such Person
executing the same or such Person’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall
cease to be in full force and effect (in either case except by operation of its
terms), or (ii) shall be contested or challenged by any Loan Party or any agent
thereof or (iii) cease to give or provide the respective Liens, security
interests, rights, titles, interests, remedies, powers or privileges intended to
be created thereby on assets with an aggregate value (for all assets as to which
an event described in this clause (iii) or clause (b) below has occurred and is
continuing) in excess of the Threshold Amount (except by operation of its terms)
or (b) any security interest and Lien purported to be created by any Security
Document on assets with an aggregate value (for all assets as to which an event
described in this clause (b) or clause (a)(iii) above has occurred and is
continuing) in excess of the Threshold Amount shall cease to be in full force
and effect, or shall cease to give the Collateral Agent, for the benefit of the
Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document (except as otherwise expressly
provided in such Security Document);

9.1.8 Inability to Pay Debts.

(i) The Borrower or any Restricted Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any substantial part of the property of any such Person
with an aggregate value (for all property described in this clause (ii)) in
excess of the Threshold Amount and is not released, vacated, stayed, dismissed
or fully bonded within 60 days after its issue or levy;

9.1.9 ERISA.

The occurrence of any of the following events that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change:
(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan;

9.1.10 Change of Control.

A Change of Control shall occur;

9.1.11 [Reserved].

9.1.12 Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding; or

 

-133-



--------------------------------------------------------------------------------

9.1.13 Voluntary Proceedings.

Any Loan Party shall commence a voluntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect,
shall consent to the entry of an order for relief in an involuntary case under
any such law, or shall consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or for any substantial part of its
property, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing.

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default (other than under Section 9.1.12 [Involuntary
Proceedings] or 9.1.13 [Voluntary Proceedings]) shall occur and be continuing,
the Administrative Agent may, and upon the request of the Required Lenders,
shall, (i) terminate all obligations on the part of the Lenders to make Loans or
any Issuing Lender to issue Letters of Credit, as the case may be, (ii) by
written notice to the Borrower, declare the unpaid principal amount of the Loans
then outstanding and all interest accrued thereon, any unpaid fees and all other
Obligations (other than Obligations under Specified Swap Agreements and Other
Lender Provided Financial Service Products) to be forthwith due and payable, and
the same shall thereupon become and be immediately due and payable to the
Administrative Agent for the benefit of the Persons entitled thereto without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, and (iii) require the Borrower to, and the Borrower
shall thereupon, Cash Collateralize all Letter of Credit Obligations comprised
of the aggregate undrawn amount of Letters of Credit (to the extent not
otherwise Cash Collateralized by the Borrower pursuant to this Agreement).
Moneys in such account shall be applied by the Administrative Agent (x) first,
to reimburse each of the Issuing Lenders for LC Disbursements for which it has
not been reimbursed and (y) second, after the Letter of Credit Obligations have
been paid in full and otherwise terminated or expired, to satisfy other
outstanding Obligations. Upon the curing of all existing Events of Default to
the satisfaction of the Required Lenders, the Administrative Agent shall return
the cash collateral to the Borrower.

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.12 [Involuntary Proceedings]
or Section 9.1.13 [Voluntary Proceedings] shall occur, no further obligation
shall exist on the Lenders to make any Loans or any Issuing Lender to issue any
Letters of Credit hereunder, and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Obligations (other than Obligations under Specified Swap Agreements and Other
Lender Provided Financial Service Products) shall be immediately due and
payable, and the Borrower shall immediately Cash Collateralize all Letter of
Credit Obligations comprised of the aggregate undrawn amount of Letters of
Credit (to the extent not otherwise Cash Collateralized by the Borrower pursuant
to this Agreement), in each case, without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived.

 

-134-



--------------------------------------------------------------------------------

9.2.3 Set-off.

If an Event of Default shall occur and be continuing, any Secured Party to whom
any Obligation is owed by any Loan Party hereunder or under any other Loan
Document or any participant of any Lender which has agreed in writing to be
bound by the provisions of Section 5.3 [Sharing of Payments by Lenders] and any
branch, Subsidiary or Affiliate of such Secured Party anywhere in the world
shall have the right (to the extent permitted by applicable Law), in addition to
all other rights and remedies available to it, without notice to such Loan
Party, to set-off against and apply to the then unpaid balance of all the Loans
and all other Obligations of the Borrower and the other Loan Parties hereunder
or under any other Loan Document any debt owing to, and any other funds held in
any manner for the account of, the Borrower or such other Loan Party by such
Secured Party or participant or by such branch, Subsidiary or Affiliate,
including all funds in all deposit accounts (whether time or demand, general or
special, provisionally credited or finally credited, or otherwise) now or
hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts or funds
not otherwise beneficially owned by the Borrower or such other Loan Party) with
such Secured Party or participant or such branch, Subsidiary or Affiliate;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.13 [Defaulting Lenders] and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Such right shall exist whether or
not any Secured Party shall have made any demand under this Agreement or any
other Loan Document, whether or not such debt owing to or funds held for the
account of the Borrower or such other Loan Party is or are matured or unmatured
and regardless of the existence or adequacy of any Collateral, Guaranty or any
other security, right or remedy available to any Secured Party.

9.2.4 [Reserved].

9.2.5 Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 [Consequences of Event of Default] and until all
Obligations of the Loan Parties have been Paid in Full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Collateral Agent or the Administrative Agent, shall be applied as follows:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, out-of-pocket expenses and other amounts (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent, the
Syndication Agent and the Collateral Agent) payable to the Administrative Agent,
the Syndication Agent or the Collateral Agent in their respective capacities as
such;

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lenders (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lenders) arising under the Loan Documents, ratably among them in proportion to
the respective amounts described in this clause (b) payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, Reimbursement
Obligations and other Obligations arising under the Loan Documents, ratably
among the Lenders and the Issuing Lenders in proportion to the respective
amounts described in this clause (c) payable to them;

 

-135-



--------------------------------------------------------------------------------

(d) Fourth, to the Administrative Agent for the account of the Issuing Lenders,
to Cash Collateralize that portion of Letter of Credit Obligations comprised of
the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Borrower pursuant to this Agreement;

(e) Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and Obligations then owing
under Specified Swap Agreements and Other Lender Provided Financial Service
Products, ratably among the Lenders, the Issuing Lenders and the providers of
Specified Swap Agreements and Other Lender Provided Financial Service Products
in proportion to the respective amounts described in this clause (e) held by
them; and

(f) Last, the balance, if any, after all of the Obligations have been
indefeasibly Paid in Full, to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a Qualified ECP Loan Party shall not be applied to the
Obligations that are Excluded Swap Obligations (it being understood, that in the
event that any amount is applied to Obligations other than Excluded Swap
Obligations as a result of this clause (a), the Administrative Agent shall make
such adjustments as it determines are appropriate to distributions pursuant to
clause Fifth above from amounts received from Qualified ECP Loan Party to
ensure, as nearly as possible, that the proportional aggregate recoveries with
respect to Obligations described in clause Fifth above by the holders of any
Excluded Swap Obligations are the same as the proportional aggregate recoveries
with respect to other Obligations pursuant to clause Fifth above) and
(b) Obligations arising under Specified Swap Agreements and Other Lender
Provided Financial Service Products shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the counterparty to such Specified Swap Agreement or Other
Lender Provided Financial Service Product, as the case may be. Each counterparty
to a Specified Swap Agreements and Other Lender Provided Financial Service
Products not a party to this Agreement that has given the notice contemplated by
the preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Section 10 [The Agents] hereof for itself and its Affiliates as if a “Lender”
party hereto.

9.2.6 Collateral Agent.

All Liens granted as security for the Obligations under the Security Documents
and any other Loan Document shall secure the Obligations on a pari passu basis
in favor of the Collateral Agent for the benefit of the Secured Parties. No
Indemnitee or provider of a Specified Swap Agreement or Other Lender Provided
Financial Service Product (except in its capacity as a Lender hereunder (to the
extent that this Agreement or any other Loan Document empowers the Lenders to
direct the Administrative Agent)) shall be entitled or have the power to direct
or instruct the Collateral Agent on any such matters or to control or direct in
any manner the maintenance or disposition of the Collateral.

9.2.7 Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents (including each Mortgage), the Administrative
Agent and the Collateral Agent shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code or other applicable Law, all of
which rights and remedies shall be cumulative and non-exclusive to the extent
permitted by Law. The Administrative Agent and the Collateral Agent may, and
upon the request of the Required Lenders shall, exercise all post-default rights
granted to the Administrative Agent and the Lenders under the Loan Documents or
applicable Law.

 

-136-



--------------------------------------------------------------------------------

9.3 Notice of Sale.

Any notice required to be given by the Collateral Agent of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Collateral Agent, if given to the Borrower at least ten (10) days prior to such
proposed action, shall constitute commercially reasonable and fair notice
thereof to the Borrower.

10. THE AGENTS

10.1 Appointment and Authority.

Each Lender (including each in its capacity as a counterparty to a Specified
Swap Agreement or Other Lender Provided Financial Service Product or an
Affiliate of such counterparty on behalf of such Affiliate) and Issuing Lender
hereby irrevocably designates, appoints and authorizes: (i) PNC to act as
Administrative Agent and Collateral Agent for such Lender under the Loan
Documents and to execute and deliver or accept on behalf of each of the Lenders
the other Loan Documents and (ii) JPMorgan Chase Bank, N.A. to act as
Syndication Agent for each Lender under this Agreement. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of a Note
shall be deemed irrevocably to authorize, the Agents to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
any other instruments and agreements referred to herein, and to exercise such
powers and to perform such duties hereunder as are specifically delegated to or
required of the Agents or any of them by the terms hereof, together with such
powers as are reasonably incidental thereto. PNC agrees to act as the
Administrative Agent and the Collateral Agent on behalf of the Lenders to the
extent provided in the Loan Documents, and JPMorgan Chase Bank, N.A. agrees to
act as Syndication Agent on behalf of the Lenders to the extent provided in this
Agreement. The provisions of this Section 10 are solely for the benefit of the
Agents, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any such
provisions, except as set forth in Section 10.10 [Authorization to Release
Collateral and Guarantors].

10.2 Rights as a Lender.

Each Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Persons serving as an Agent hereunder in its individual capacity. Such
Persons and their Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Persons were not an Agent hereunder and without any duty to
account therefor to the Lenders.

10.3 Exculpatory Provisions.

The Agents shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

 

-137-



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law;

(c) shall be entitled to seek the direction or confirmation from the Required
Lenders (or other applicable group of Lenders) before taking any action under
the Loan Documents; and

(d) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as an Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.1 [Modifications, Amendments or Waivers] and 9.2 [Consequences of
Event of Default]) or (ii) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Potential Default
or Event of Default unless and until notice describing such Potential Default or
Event of Default is given to such Agent by the Borrower, a Lender or the Issuing
Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Potential Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents or that the Liens granted to the Collateral Agent pursuant to
any Security Document have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority,
(v) the value or the sufficiency of the Collateral or (vi) the satisfaction of
any condition set forth in Section 7 [Conditions of Lending and Issuance of
Letters of Credit] or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.

10.4 Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of

 

-138-



--------------------------------------------------------------------------------

such Loan or the issuance of such Letter of Credit. Each Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

10.5 Delegation of Duties.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

10.6 Resignation of Agents.

Each Agent may at any time give notice of its resignation to the Lenders, the
Issuing Lenders, the other Agents and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with approval
from the Borrower (so long as no Event of Default has occurred and is
continuing), to appoint a successor, such approval not to be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then such
retiring Agent may on behalf of the Lenders and the Issuing Lenders, appoint a
successor Agent meeting the qualifications set forth above; provided that if
such retiring Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (i) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that, in the case of resignation by the Collateral Agent, in
the case of any collateral security held by the Collateral Agent on behalf of
the Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through a
retiring Administrative Agent shall instead be made by or to each Lender and the
Issuing Lenders directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 10.6. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 10.6). The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Section 10.6 and
Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as Swingline Lender and as an Issuing Lender. If PNC resigns as an
Issuing Lender, it shall retain all the rights, powers, privileges and duties of
an Issuing Lender with respect to all Letters of Credit issued by it that remain
outstanding as of the effective date of its resignation as Issuing Lender and
all Letter of Credit Obligations with respect thereto, including the right to
require the Lenders to make Participation Advances pursuant to Section 2.10.3
[Participations, Disbursements, Reimbursement]. If PNC resigns as Swingline

 

-139-



--------------------------------------------------------------------------------

Lender, the Borrower shall repay any outstanding Swing Loans on or prior to the
effective date of such resignation and, to the extent any Swing Loans remain
outstanding as of the effective date of its resignation as Swingline Lender, PNC
shall retain all the rights, powers, privileges and duties of a Swingline Lender
with respect to such Swing Loans, including the right to require the Lenders to
make Base Rate Loans pursuant to Section 2.11 [Borrowings to Repay Swing Loans].
Upon the appointment of a successor Administrative Agent hereunder, such
successor shall (i) succeed to all of the rights, powers, privileges and duties
of PNC as a retiring Swingline Lender and Issuing Lender, Administrative Agent
and Collateral Agent and PNC shall be discharged from all of its respective
duties and obligations as Swingline Lender and Issuing Lender, Administrative
Agent and Collateral Agent under the Loan Documents, and (ii) issue letters of
credit in substitution for the Letters of Credit issued by PNC, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to PNC to effectively assume the obligations of PNC with respect to
such Letters of Credit.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

10.7 Non-Reliance on Agents and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the “Joint Lead
Arrangers,” “Joint Bookrunners,” “Syndication Agent,” “Co-Documentation Agents”
or Lenders listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Syndication
Agent, the Collateral Agent, the Swingline Lender, a Lender or an Issuing Lender
hereunder.

10.9 Administrative Agent’s Fee.

The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between the Borrower and the Administrative Agent, as amended
from time to time.

10.10 Authorization to Release Collateral and Guarantors.

Each Secured Party expressly authorizes the Agents:

(a) in the case of the Agents, to execute such documents as are reasonably
requested to evidence the termination of this Agreement, release the Guaranty
and the Liens created by the Security Documents upon Payment in Full as
contemplated by Section 11.7 [Duration; Survival];

 

-140-



--------------------------------------------------------------------------------

(b) in the case of the Administrative Agent, to execute a release in a form
reasonably satisfactory to it of any Person from the Guaranty Agreement (x) if
such Person ceases to be a Subsidiary of the Borrower or (y) if such Person is
or becomes an Excluded Subsidiary, in either case, pursuant to a transaction
permitted by the Loan Documents; provided that no Person shall be released from
the Guaranty Agreement unless such Person is not, or substantially concurrently
with such release, shall cease to be, an obligor under any Permitted Unsecured
Notes Indenture; and

(c) in the case of the Collateral Agent, to (i) execute any document in a form
reasonably satisfactory to it, evidencing the release of any asset from the Lien
of any Security Document upon (x) the Disposition (other than any lease) of such
asset permitted by the Loan Documents (other than a Disposition to a Loan
Party), (y) a Person being released from the Guaranty Agreement (A) if pursuant
to clause (b)(x) above, with respect to any Lien on the assets of such Person
and the Equity Interests of such Person and (B) if pursuant to clause (b)(y)
above, with respect to any Lien on the assets of such Person, and to the extent
constituting Excluded Assets, the Equity Interests of such Person or (z) such
assets becoming Excluded Assets, (ii) enter into any subordination agreement,
non-disturbance agreement or grant of an option with respect to assets, in each
case, in a form reasonably satisfactory to it, in connection with (x) any
easements, permits, licenses, rights of way, options, surface leases or other
surface rights or interests permitted by the Loan Documents to be granted or a
Disposition permitted by the Loan Documents or (y) Liens permitted under clause
(10) of the definition of Permitted Liens and (iii) in connection with an
incurrence of Indebtedness referred to in Section 8.2.1(n) [Indebtedness], enter
into an intercreditor agreement reasonably satisfactory to the Administrative
Agent.

Each Secured Party agrees to be bound by each intercreditor agreement entered
into in accordance with this Section 10.10.

The Borrower shall deliver to the Administrative Agent or the Collateral Agent
such certificates and other documentation as such Agent(s) may reasonably
request to evidence compliance with the applicable provisions of the Loan
Documents (including with respect to their authority hereunder), and the
Administrative Agent and Collateral Agent may rely, without independent
investigation, on such certificates and other documents.

10.11 No Reliance on Administrative Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

-141-



--------------------------------------------------------------------------------

10.12 Withholding Tax.

To the extent required by any applicable Law (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender under any Loan Document an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 5.8
[Taxes], each Lender shall indemnify and hold harmless the Administrative Agent
against, and shall make payable in respect thereof within 10 days after demand
therefor, all Taxes and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Official Body as a result of the failure of the Administrative Agent
to properly withhold Tax from amounts paid to or for the account of such Lender
for any reason (including because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective). A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 10.12 [Withholding Tax].
The agreements in this Section 10.12 [Withholding Tax] shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations. For the
avoidance of doubt, the term “Lender” shall, for purposes of this Section 10.12
[Withholding Tax], include any Issuing Lender and any Swingline Lender.

10.13 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, each Agent and each Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies

 

-142-



--------------------------------------------------------------------------------

the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, (I) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, each
Agent and each Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:

(i) none of any Agent or any Lead Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by any Agent or any
Lead Arranger under this Agreement, any Loan Document or any documents related
hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
Person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to any Agent or any Lead
Arranger or any of their respective Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

(c) Each Agent and each Lead Arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in

 

-143-



--------------------------------------------------------------------------------

the transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers.

11.1.1 Required Consents.

Subject to Section 4.6 [Successor LIBOR Rate Index], Section 10.10
[Authorization to Release Collateral and Guarantors], Section 11.1.2 [Certain
Amendments] and Section 11.1.3 [Amendments Affecting the Administrative Agent,
Etc.]), the Administrative Agent, with the written consent of the Required
Lenders, and the Borrower, on behalf of the Loan Parties, may from time to time
enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided that no such agreement, waiver or consent may be made which will:

(a) increase (i) the amount of the Revolving Credit Commitment of any Lender
hereunder without the consent of such Lender or (ii) increase the amount of the
Revolving Credit Commitments under this Agreement to an amount greater than the
Maximum Facility Amount as in effect on the Closing Date (or as reduced after
the Closing Date) without the consent of all Lenders;

(b) whether or not any Loans are outstanding, extend the Expiration Date or the
time for payment of principal or interest of any Loan, the Commitment Fee or any
other fee payable to any Lender, or reduce the principal amount of, or the rate
of interest borne by any Loan or reduce the Commitment Fee or any other fee
payable to any Lender, without the consent of each Lender directly affected
thereby (it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans, changes to Section 8.2.14 [Financial
Covenants] or definitions used therein or the application (or waiver of
application) of any rate increase described in Section 4.3 [Interest After
Default] shall not constitute a postponement of any date scheduled for the
payment of principal or interest or a reduction of principal, interest or fees);

(c) except as otherwise provided in this Agreement, without the written consent
of all the Lenders (other than Defaulting Lenders), release all or substantially
all of the Guarantors (as measured by fair market value of their assets) from
their Obligations under the Guaranty Agreement;

 

-144-



--------------------------------------------------------------------------------

(d) except as otherwise provided in this Agreement, without the written consent
of all the Lenders (other than Defaulting Lenders), release all or substantially
all of the Collateral; provided that in the event that the Borrower provides any
applicable Issuing Lender with Cash Collateral to secure any Letters of Credit
with an expiry date beyond the Expiration Date pursuant to Section 2.10.10 [Cash
Collateral Prior to the Expiration Date] such Issuing Lender is permitted to
release such Cash Collateral without the consent of any Lender once such Letter
of Credit has terminated, expired or has otherwise been returned to such Issuing
Lender undrawn; or

(e) increase the Borrowing Base, or amend Section 2.9 [Borrowing Base] in a
manner that has the effect of allowing an increase of the Borrowing Base, in
each case, without the consent of the Required Increasing Borrowing Base
Lenders; it being understood that any postponement of a redetermination of the
Borrowing Base pursuant to Section 2.9(b) beyond the timeframe contemplated
therein or the delivery of a Reserve Report shall be governed by the first
sentence of this Section 11.1.1 and therefore require the consent of only the
Required Lenders;

(f) reaffirm or decrease the Borrowing Base, or amend Section 2.9 [Borrowing
Base] in a manner that has the effect of allowing a reaffirmation or decrease of
the Borrowing Base, in each case, without the consent of the Required Borrowing
Base Lenders; it being understood that (x) any postponement of a redetermination
of the Borrowing Base pursuant to Section 2.9(b) beyond the timeframe
contemplated therein or the delivery of a Reserve Report shall be governed by
the first sentence of this Section 11.1.1 and therefore require the consent of
only the Required Lenders and (y) any waiver (or amendment or modification that
would have the effect of a waiver) of the right of the Required Lenders to
adjust (through a reduction of) the Borrowing Base or the amount of such
adjustment in the form of a reduction to the Borrowing Base pursuant to
Section 2.9(e) shall require the consent of only the Required Lenders as set
forth in such Section 2.9(e);

(g) amend Section 5.2 [Pro Rata Treatment of Lenders], Section 5.3 [Sharing of
Payments by Lenders] or alter any provision regarding pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definitions of “Required Lenders,” “Required
Borrowing Base Lenders” or “Required Increasing Borrowing Base Lenders,” in each
case without the consent of all affected Lenders; or

(h) amend this Section 11.1 [Modifications, Amendments or Waivers] in a manner
that would reduce the voting rights of any Lender without consent of such
affected Lender.

11.1.2 Certain Amendments.

Notwithstanding Section 11.1.1(a) [Required Consents] or any other provision in
any Loan Document to the contrary, the Borrower and the Administrative Agent (or
to the extent relating to Collateral, the Collateral Agent), on behalf of the
Lenders and without any consent or action by any Lender, may amend, modify,
supplement or restate in whole or in part any of the Loan Documents from time to
time or consent to such action by the Collateral Agent to (i) cure any defect or
error, (ii) comply with any provision hereunder or under any other Loan
Document, (iii) add Guarantors of the Obligations, (iv) add property or other
assets as Collateral, (v) add covenants of the Borrower or the other Loan
Parties for the benefit of the Lenders or to surrender any right or power herein
conferred upon the Borrower or any of the other Loan Parties, (vi) approve of
any correction or update to any Schedule hereto or to any other Loan Document to
the extent such Schedule is being corrected in any manner that is not material
or is being updated to reflect the consummation of any transaction or exercise
of any rights of the Loan Parties permitted hereunder for which no consent is
required or for which the required consent has been received or (vii) take any
action authorized by Section 10.10 [Authorization to Release Collateral and
Guarantors]. Notwithstanding Section 11.1.1(a) [Required Consents], (x) only the
consent of the respective parties thereto shall be required for any amendments
or waivers of the Administrative Agent’s Letter and (y) only the consent of the
applicable Lender, the Borrower and the Administrative Agent shall be required
for any amendments or waivers of the notice referenced in the definition of
“Issuing Lenders.”

 

-145-



--------------------------------------------------------------------------------

11.1.3 Amendments Affecting the Administrative Agent, Etc.

No agreement, waiver or consent which would modify the interests, rights or
obligations of the Administrative Agent, the Syndication Agent, the Swingline
Lender or any Issuing Lender may be made without the written consent of the
Administrative Agent, the Syndication Agent, the Swingline Lender or such
Issuing Lender, as applicable.

11.1.4 Non-Consenting Lenders.

If in connection with any proposed waiver, amendment or modification referred to
in any of the clauses (a) through (f) of Section 11.1.1 [Required Consents], the
consent of the Required Lenders is obtained but the consent of one or more other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].

11.1.5 Defaulting Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (i) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (ii) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

11.2 No Implied Waivers; Cumulative Remedies.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.

11.3 Expenses; Indemnity; Damage Waiver.

11.3.1 Costs and Expenses.

The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Lead Arrangers, the Administrative Agent, the Syndication Agent, the Collateral
Agent and their respective Affiliates (including the reasonable fees, charges
and disbursements of outside counsel for the Administrative Agent and the
Syndication Agent), and shall pay all reasonable fees in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Lender in

 

-146-



--------------------------------------------------------------------------------

connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Syndication Agent, the
Collateral Agent, any Lender or any Issuing Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, the
Syndication Agent, the Collateral Agent, any Lender or any Issuing Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.3 [Expenses; Indemnity; Damage Waiver], or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s and the
Syndication Agent’s regular employees and agents engaged periodically to perform
audits of the Loan Parties’ books, records and business properties.

11.3.2 Indemnification by the Borrower.

The Borrower shall indemnify the Lead Arrangers, the Administrative Agent (and
any sub-agent thereof), the Syndication Agent, each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and reasonable out-of-pocket
related expenses (including the fees, charges and disbursements of any outside
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party or any
Subsidiary of Borrower arising out of, in connection with, or as a result of
(i) the execution, enforcement or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the Loan Parties of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of any Loan Party under the Loan Documents or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that the Borrower shall not be liable for any portion
of any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements with respect to an Indemnitee (A) if the
same is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence or willful
misconduct, (B) if the Borrower was not given notice of the subject claim and
the opportunity to participate in the defense thereof, at its expense (except
that the Borrower shall remain liable to the extent such failure to give notice
does not result in a material loss to the Borrower), (C) if the same results
from a compromise or settlement agreement entered into without notice to or the
consent of the Borrower, which consent shall not be unreasonably withheld,
conditioned or delayed or (D) results from a dispute solely among Indemnitees
(other than any claims against an Indemnitee in its capacity or in fulfilling
its role as the Administrative Agent, Syndication Agent or arranger, bookrunner
or any similar role under this Agreement and other than any claims arising out
of any act or omission of the Borrower or any of its Affiliates). The
Indemnitees will attempt to minimize the fees and expenses of legal counsel for
the Indemnitees which are subject to reimbursement by the Borrower hereunder by
considering the usage of one law firm to represent the Indemnitees if
appropriate under the circumstances. This Section 11.3.2 [Indemnification by the
Borrower] shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

-147-



--------------------------------------------------------------------------------

11.3.3 Reimbursement by Lenders.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 2.10.8 [Indemnity], Section 11.3.1 [Costs and
Expenses] or Section 11.3.2 [Indemnification by the Borrower] to be paid by it
to the Administrative Agent (or any sub-agent thereof), the Syndication Agent,
the Issuing Lenders or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Syndication Agent, the Issuing Lenders or such Related Party, as the case may
be, such Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Syndication Agent
or an Issuing Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Syndication Agent or such Issuing Lender in connection with such
capacity.

11.3.4 Waiver of Consequential Damages, Etc.

No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages are found in a final, non-appealable
judgment of a court of competent jurisdiction to arise from the gross negligence
or willful misconduct of such Indemnitee, nor shall any Indemnitee, Loan Party
or any Subsidiary have any liability for any special, punitive, indirect or
consequential damages (as opposed to direct or actual damages) relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date); it
being agreed that this sentence shall not limit the indemnification obligations
of the Loan Parties pursuant to Section 11.3.2 [Indemnification by the
Borrower].

11.3.5 Payments.

All amounts due under this Section 11.3 [Expenses; Indemnity; Damage Waiver]
shall be payable not later than ten (10) days after demand therefor.

11.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day. Unless otherwise specified, whenever any payment or
action to be made or taken hereunder (other than payment of the Loans) shall be
stated to be due on a day which is not a Business Day, such payment or action
shall be made or taken on the next following Business Day, and such extension of
time shall not be included in computing interest or fees, if any, in connection
with such payment or action.

 

-148-



--------------------------------------------------------------------------------

11.5 Notices; Effectiveness; Electronic Communication.

11.5.1 Notices Generally.

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 11.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to the Administrative Agent or any Loan Party, to it at its address set forth on
Schedule 11.5.1.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications] shall be effective as
provided in such Section.

11.5.2 Electronic Communications.

Notices and other communications to the Syndication Agent, the Lenders and the
Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to the Syndication Agent, any Lender or any Issuing
Lender if such Syndication Agent, Lender or Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication and the Administrative Agent
shall have notified the Borrower of the same. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

11.5.3 Change of Address, Etc.

Any party hereto may change its address, e-mail address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

11.6 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

-149-



--------------------------------------------------------------------------------

11.7 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Loan Parties contained herein relating to the
payment of principal, interest, premiums, additional compensation or expenses
and indemnification, including those set forth in the Notes, Section 2.10.8
[Indemnity], Section 2.10.10 [Cash Collateral Prior to the Expiration Date],
Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage Waiver],
shall survive payment in full of all principal and interest under the Notes, the
termination of the Commitments and the expiration or termination or cash
collateralization of all Letters of Credit. All other covenants and agreements
of the Loan Parties shall continue in full force and effect from and after the
date hereof and until Payment In Full.

11.8 Successors and Assigns.

11.8.1 Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations], the Lead Arrangers, and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Syndication Agent, the Issuing Lenders and the
Lenders, and as set forth in Section 11.12 [Certain Collateral Matters]) any
legal or equitable right, remedy or claim under or by reason of this Agreement
or any other Loan Document.

11.8.2 Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(ii) in any case not described in clause (a)(i) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment or Revolving
Credit Loans of the assigning Lender, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

-150-



--------------------------------------------------------------------------------

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(c) Required Consents. Each assignment shall be subject to the consent of the
following Persons (which shall not be unreasonably withheld or delayed):

(i) the Borrower, unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(ii) the Administrative Agent and the Swingline Lender; and

(iii) each Issuing Lender with a Letter of Credit Issuing Lender Sublimit that
is, at the time of such assignment, among the five highest Letter of Credit
Issuing Lender Sublimits at such time, unless the assignment is to a Lender;
provided that no consent of any Issuing Lender shall be required for any
assignment between Goldman Sachs Bank USA and Goldman Sachs Lending Partners
LLC.

(d) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500 from the
assignor or the assignee, and the assignee, if it is not a Lender, shall deliver
to the Administrative Agent an administrative questionnaire provided by the
Administrative Agent.

(e) Prohibited Assignments. No such assignment or participation shall be made to
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (ii) any
natural person, or (iii) any Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], Section 5.7 [Increased Costs], and Section 11.3 [Expenses;
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

 

-151-



--------------------------------------------------------------------------------

11.8.3 Register.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The Register shall be conclusive (absent manifest error), and the
Borrower, the Administrative Agent, the Syndication Agent, the Issuing Lenders
and the Lenders shall treat each Person whose name is in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

11.8.4 Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than any
Person specified in Section 11.8.2(e)) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to any of clause (a)(i) or
(b) of Section 11.1.1 [Required Consents]. The Borrower agrees that each
Participant shall be entitled to the benefits of Section 4.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available],
Section 5.7 [Increased Costs] and Section 5.8 [Taxes] (subject to the
requirements and limitations of such Sections and Sections 5.6.3 [Designation of
a Different Lending Office] and 5.6.2 [Replacement of a Lender], and it being
understood that the documentation required under Section 5.8.5 [Status of
Lenders] shall be delivered solely to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.8.2 [Assignments by Lenders]; provided that such
Participant (A) shall be subject to the provisions of Section 5.6.2 [Replacement
of a Lender] and Section 5.6.3 [Designation of a Different Lending Office] as if
it were an assignee under Section 11.8.2 [Assignments by Lenders]; and (B) shall
not be entitled to receive any greater payment under Section 5.7 [Increased
Costs], 5.8 [Taxes] or Section 11.3 [Expenses; Indemnity; Damage Waiver], with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of a Different Lending Office] with
respect to any Participant. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 9.2.3 [Set-off] as though it
were a Lender; provided such Participant agrees to be subject to Section 5.3
[Sharing of Payments by Lenders] as though it were a Lender.

 

-152-



--------------------------------------------------------------------------------

Each Lender that sells participations to a Participant, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register of
all such Participants on which it enters the name and address of each
Participant and the principal amounts (and related interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive (absent manifest error), and the Borrower and the Lenders
shall treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as a Participant for all purposes of this
Agreement, notwithstanding notice to the contrary; provided that no Lender shall
have the obligation to disclose all or a portion of the Participant Register
(including the identity of the Participant or any information relating to a
Participant’s interest in any Loans or other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
in connection with a Tax audit or other proceeding to establish that any loans
are in registered form for U.S. federal income tax purposes. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

11.8.5 Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having jurisdiction; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

11.9 Confidentiality.

11.9.1 General.

Each of the Agents, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section 11.9, to (a) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (b) any actual or prospective counterparty (or its advisors) to any
Swap Agreement or derivative transaction or similar transaction relating to the
Borrower and its obligations, (vii) with the consent of the Borrower, (viii) to
the extent such Information (a) becomes publicly available other than as a
result of a breach of this Section 11.9 or (b) becomes available to the
Administrative Agent, the Syndication Agent, any Lender, any Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower, the other Loan Parties or any other Person that has
obtained such confidential information pursuant to this Section 11.9 or (ix) on
a confidential basis to (a) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder,
(b) information regarding the credit facilities provided hereunder to (x) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder or (y) market data collectors and service
providers to the Administrative Agent and the Lenders in connection with the
administration, settlement and management of this Agreement and the credit
facilities provided hereunder. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.9 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

-153-



--------------------------------------------------------------------------------

11.9.2 Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender, and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 11.9.1 [General].

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to a Lender or any Affiliate of a Lender, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior confidentiality agreements and
commitments. Except as provided in Section 7 [Conditions of Lending and Issuance
of Letters of Credit], this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement, any Assignment and Assumption Agreement or any other Loan Document
and the transactions contemplated hereby or thereby shall be deemed to include
an electronic symbol or process attached to a contract or other record and
adopted by a Person with the intent to sign, authenticate or accept such
contract or record (each an “Electronic Signature”), deliveries or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing in any Loan
Document shall require the Administrative Agent to accept Electronic Signatures
in any form or format without its prior written consent. Without limiting the
generality of the foregoing, each Loan Party (i) agrees that, for all purposes,
including without limitation, in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the
Administrative Agent, the Lenders and the Loan Parties, electronic images of
this Agreement or any other Loan Documents (in each case, including with respect
to any signature pages thereto) shall have the same legal effect, validity and
enforceability as any paper original, and (ii) waives any argument, defense or
right to contest the validity or enforceability of the Loan Documents based
solely on the lack of paper original copies of any Loan Documents, including
with respect to any signature pages thereto.

 

-154-



--------------------------------------------------------------------------------

11.11 Governing Law, Etc.

11.11.1 Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the State of
New York without regard to its conflict of laws principles. Each Standby Letter
of Credit issued under this Agreement shall be subject either to the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance
(“UCP”) or the rules of the International Standby Practices (ICC Publication
Number 590), as determined by the Issuing Lender, and each Commercial Letter of
Credit shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles.

11.11.2 SUBMISSION TO JURISDICTION.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR ANY ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

11.11.3 WAIVER OF VENUE.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 11.11.2 [SUBMISSION TO JURISDICTION]. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT TO ASSERT ANY SUCH DEFENSE.

 

-155-



--------------------------------------------------------------------------------

11.11.4 SERVICE OF PROCESS.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.11.5 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.11.5.

11.12 Certain Collateral Matters.

The benefit of the Loan Documents and of the provisions of this Agreement
relating to any Collateral securing the Obligations shall extend to and be
available to the Secured Parties. No Lender or any Affiliate of a Lender shall
have any voting rights under any Loan Document as a result of the existence of
obligations owed to it under any Specified Swap Agreement or any Other Lender
Provided Financial Service Product, and no Person shall have any voting rights
under any Loan Document solely because of such Person’s status as an Indemnitee.

11.13 USA PATRIOT Act Notice.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify the Loan Parties in accordance with the USA PATRIOT Act.

11.14 No Fiduciary Duty.

Each Loan Party agrees and acknowledges that: (i) each Secured Party is acting
solely as a principal and is not a financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other party; (ii) no Secured Party has assumed or will
assume an advisory, agency or fiduciary responsibility in any Loan Party’s or
their respective Affiliates’ favor with respect to any of the transactions
contemplated hereby (irrespective of whether any Secured Party has advised or is
currently advising any Loan Party or its Affiliates on other matters) and no
Secured Party has any obligation to the Loan Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; (iii) the Secured Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from the Loan Parties or their respective
Affiliates and the Secured Parties have no obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(iv) the Lenders have not provided any legal, accounting, regulatory or tax
advice in any jurisdiction with respect

 

-156-



--------------------------------------------------------------------------------

to any of the transactions contemplated hereby and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate. Each Loan Party acknowledges and agrees that it
will consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and neither any Secured Party nor its
Affiliates shall have any responsibility or liability to any Loan Party with
respect thereto. Each Loan Party hereby waives and releases, to the fullest
extent permitted by law, any claims that such Loan Party may have against the
Secured Parties or their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty.

11.15 Amendment and Restatement.

Effective as of the Closing Date, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement and the Existing Credit Agreement
shall thereafter be of no further force and effect except to evidence the
incurrence by the Borrower of the “Obligations” under and as defined in the
Existing Credit Agreement (whether or not such “Obligations” are contingent as
of the Closing Date).The terms and conditions of this Agreement and the rights
and remedies of the Administrative Agent and the Lenders under this Agreement
and the other Loan Documents shall apply to all of the Obligations incurred
under the Existing Credit Agreement. On and after the Closing Date, (i) all
references to the Credit Agreement in the Loan Documents (other than this
Agreement) shall be deemed to refer to this Agreement and (ii) all references to
any section (or subsection) of the Existing Credit Agreement in any Loan
Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement. The parties hereto
acknowledge and agree that the Liens securing payment of the “Obligations” as
defined in the Existing Loan Agreement, shall from and after the Closing Date
secure the payment and performance of all Obligations for the benefit of the
Collateral Agent and the Secured Parties, and all such Liens shall continue in
full force and effect after giving effect to this Agreement and are hereby
confirmed and reaffirmed by each of the Loan Parties. The parties hereto further
acknowledge and agree that all “Security Documents” as defined in the Existing
Credit Agreement (including all Mortgages and Control Agreements) shall remain
in full force and effect after the Closing Date in favor of and for the benefit
of the Collateral Agent and the Secured Parties (with each reference therein to
the collateral agent, the credit agreement or a loan document being a reference
to the Collateral Agent, this Agreement or the other Loan Documents, as
applicable), and each Loan Party hereby confirms and ratifies its obligations
thereunder. In furtherance of the foregoing, Collateral Agent is hereby
appointed as Collateral Agent in connection with the foregoing, and shall be
entitled to all of the benefits, rights, privileges and immunities hereunder and
under the other Loan Documents with respect to the foregoing. This amendment and
restatement is limited as written and is not a consent to any other amendment,
restatement or waiver or other modification, whether or not similar and, except
as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
otherwise specifically amended hereby or by any other Loan Document. This
Agreement shall not constitute a novation of the Existing Credit Agreement or of
any other Loan Document (as defined in the Existing Credit Agreement).

11.16 Acknowledgment and Consent to Bail-In of Affected Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

 

-157-



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any the applicable
Resolution Authority.

11.17 Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Obligations or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

-158-



--------------------------------------------------------------------------------

(b) As used in this Section 11.17, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” shall mean any of the following:

 

  i.

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  ii.

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  iii.

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

-159-